Exhibit 10.1

ABL CREDIT AGREEMENT

among

CUMULUS MEDIA INTERMEDIATE INC.,

CUMULUS MEDIA NEW HOLDINGS INC.,

as a Borrower,

THE RESTRICTED SUBSIDIARIES OF CUMULUS MEDIA NEW HOLDINGS INC.

PARTY HERETO,

as Borrowers,

CERTAIN LENDERS,

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Bank and Swing Line Lender

Dated as of March 6, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

1.1

  Defined Terms      1  

1.2

  Other Definitional Provisions      44  

1.3

  Limited Condition Acquisition      45  

1.4

  Interest Rates      47  

ARTICLE II AMOUNT AND TERMS OF CREDIT

     47  

2.1

  Amount and Terms of the Commitments      47  

2.2

  Minimum Amount of Each Borrowing      64  

2.3

  Notice of Borrowing      64  

2.4

  Disbursement of Funds      65  

2.5

  [Reserved]      65  

2.6

  Cash Management System      65  

ARTICLE III REDUCTION OR TERMINATION OF COMMITMENTS

     68  

ARTICLE IV OTHER PROVISIONS APPLICABLE TO REVOLVING LOANS

     69  

4.1

  [Reserved]      69  

4.2

  Repayment of Loans; Evidence of Debt      69  

4.3

  Conversion Options      70  

4.4

  [Reserved]      71  

4.5

  Optional Prepayments      71  

4.6

  Mandatory Prepayments      71  

4.7

  Interest Rates and Payment Dates      74  

4.8

  Computation of Interest and Fees      75  

4.9

  [Reserved]      75  

4.10

  Certain Fees      75  

4.11

  [Reserved]      77  

4.12

  [Reserved]      77  

4.13

  [Reserved]      77  

4.14

  [Reserved]      77  

4.15

  Inability to Determine Interest Rate for Eurodollar Loans      77  

4.16

  Pro Rata Treatment and Payments      80  

4.17

  Illegality      80  

4.18

  Requirements of Law      81  

4.19

  Indemnity      82  

4.20

  Taxes      83  

4.21

  [Reserved]      87  

4.22

  Mitigation; Replacement of Lenders; Defaulting Lenders      87  

4.23

  [Reserved]      90  

4.24

  Extension Offers      91  

4.25

  Borrower Agent      93  

 

i



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

     94  

5.1

  Financial Condition      94  

5.2

  Corporate Existence; Compliance with Law      94  

5.3

  Corporate Power; Authorization      95  

5.4

  Enforceable Obligations      95  

5.5

  No Legal Bar      95  

5.6

  No Material Litigation      95  

5.7

  Investment Company Act      95  

5.8

  Federal Regulation; Use of Proceeds      96  

5.9

  No Default or Breach      96  

5.10

  Taxes      96  

5.11

  Subsidiaries; Loan Parties      96  

5.12

  Ownership of Property; Liens; Licenses      97  

5.13

  Intellectual Property      97  

5.14

  Labor Matters      97  

5.15

  ERISA      97  

5.16

  Environmental Matters      98  

5.17

  Disclosure      98  

5.18

  Security Documents      99  

5.19

  Solvency      99  

5.20

  [Reserved]      100  

5.21

  Patriot Act      100  

5.22

  Anti-Corruption Laws and Sanctions; Foreign Assets Control Regulations and
Anti-Money Laundering      100  

5.23

  Plan Assets; Prohibited Transactions      101  

5.24

  Borrowing Base Certificate      101  

5.25

  Beneficial Ownership Certificate      101  

5.26

  Covered Entities. No Loan Party is a Covered Entity      101  

ARTICLE VI CONDITIONS PRECEDENT

     101  

6.1

  Conditions Precedent to Effectiveness      101  

6.2

  Conditions Precedent to all Credit Extensions      104  

ARTICLE VII AFFIRMATIVE COVENANTS

     106  

7.1

  Financial Statements      106  

7.2

  Certificates; Other Information      107  

7.3

  Payment of Obligations      109  

7.4

  Conduct of Business; Maintenance of Existence; Compliance      109  

7.5

  Maintenance of Property; Insurance      110  

7.6

  Inspection of Property; Books and Records; Discussions; Annual Meetings     
111  

7.7

  Notices      112  

7.8

  Environmental Laws      113  

7.9

  [Reserved]      113  

7.10

  Additional Loan Parties; Additional Collateral, etc.      113  

7.11

  Broadcast License Subsidiaries      115  

 

ii



--------------------------------------------------------------------------------

7.12

  [Reserved]      116  

7.13

  Ratings      116  

7.14

  [Reserved]      116  

7.15

  Anti-Corruption Laws and Sanctions      116  

7.16

  Designation of Subsidiaries      116  

ARTICLE VIII NEGATIVE COVENANTS

     117  

8.1

  [Reserved]      117  

8.2

  Indebtedness      117  

8.3

  Limitation on Liens      121  

8.4

  Limitation on Contingent Obligations      124  

8.5

  Prohibition of Fundamental Changes      125  

8.6

  Prohibition on Sale of Assets      126  

8.7

  Limitation on Investments, Loans and Advances      130  

8.8

  Limitation on Restricted Payments      133  

8.9

  Transactions with Affiliates      136  

8.10

  Limitation on Sales and Leasebacks      136  

8.11

  Fiscal Year      137  

8.12

  Negative Pledge Clauses      137  

8.13

  Clauses Restricting Subsidiary Distributions      137  

8.14

  FCC Licenses      138  

8.15

  Certain Payments of Indebtedness      138  

8.16

  Amendment of Material Documents      139  

8.17

  Restrictions on Intermediate Holdings      139  

8.18

  Financial Covenant      139  

8.19

  Prohibition on Division/Series Transactions      141  

ARTICLE IX EVENTS OF DEFAULT

     141  

ARTICLE X THE ADMINISTRATIVE AGENT

     144  

10.1

  Authorization and Action      144  

10.2

  Administrative Agent’s Reliance, Indemnification, Etc.      147  

10.3

  Posting of Communications      149  

10.4

  The Administrative Agent Individually      151  

10.5

  Successor Administrative Agent      152  

10.6

  Acknowledgements of Lenders      154  

10.7

  Collateral Matters      154  

10.8

  Credit Bidding      155  

10.9

  Certain ERISA Matters      156  

10.10

  Indemnification      158  

ARTICLE XI MISCELLANEOUS

     158  

11.1

  Amendments and Waivers      158  

11.2

  Notices      160  

11.3

  No Waiver; Cumulative Remedies      162  

11.4

  Survival of Representations and Warranties      162  

11.5

  Payment of Expenses      162  

 

iii



--------------------------------------------------------------------------------

11.6

  Successors and Assigns; Participations; Purchasing Lenders      165  

11.7

  Adjustments; Set-off      170  

11.8

  Counterparts      171  

11.9

  Integration      171  

11.10

  Governing Law; No Third Party Rights      171  

11.11

  Submission To Jurisdiction; Waivers      172  

11.12

  Acknowledgements      172  

11.13

  Releases of Guarantees and Liens      173  

11.14

  Joint and Several Liability      173  

11.15

  Confidentiality      174  

11.16

  Usury Savings      175  

11.17

  Severability      176  

11.18

  Patriot Act      176  

11.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      176
 

11.20

  Conditional Restrictions on Parent      177  

11.21

  Secured Swap Agreements and Secured Cash Management Agreements      177  

11.22

  Acknowledgment Regarding Any Supported QFCs      178  

11.23

  Electronic Execution of Assignments and Certain Other Documents      179  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

  

Schedule 1.1A

  

Lenders and Initial Revolving Loan Commitments

Schedule 1.1B

  

Mortgaged Properties

Schedule 1.1C

  

Excluded Accounts

Schedule 1.1D

  

LC Commitments

Schedule 2.6(a)

  

DDAs

Schedule 2.6(b)

  

Blocked Accounts

Schedule 5.6

  

Litigation

Schedule 5.9

  

No Default

Schedule 5.11(a)

  

Domestic Subsidiaries

Schedule 5.11(b)

  

Foreign Subsidiaries

Schedule 5.11(c)

  

Loan Parties

Schedule 5.12

  

FCC Licenses

Schedule 5.16

  

Environmental Matters

Schedule 5.18

  

Financing Statements and Other Filings

Schedule 7.11

  

FCC Licenses

Schedule 8.2

  

Existing Indebtedness

Schedule 8.3

  

Existing Liens

Schedule 8.4

  

Existing Contingent Obligations

Schedule 8.6(g)

  

Stations in Trust

Schedule 8.6(y)

  

Permitted Dispositions

Schedule 8.7

  

Existing Investments, Loans and Advances

Schedule 8.9

  

Transactions with Affiliates

EXHIBITS:

  

Exhibit A

  

Form of Guarantee and Collateral Agreement

Exhibit B-1

  

Form of Intermediate Holdings Closing Certificate

Exhibit B-2

  

Form of New Holdings Closing Certificate

Exhibit B-3

  

Form of Effective Date Subsidiary Borrower Closing Certificate

Exhibit C

  

Form of Conversion/Continuation Notice

Exhibit D

  

Form of Assignment and Assumption

Exhibit E

  

Form of Borrowing Base Certificate

Exhibit F-1

  

Form of U.S. Tax Compliance Certificate for Foreign Lenders that Are Not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-2

  

Form of U.S. Tax Compliance Certificate for Foreign Participants that Are Not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-3

  

Form of U.S. Tax Compliance Certificate for Foreign Participants that Are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-4

  

Form of U.S. Tax Compliance Certificate for Foreign Lenders that Are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit G

  

[Reserved]

Exhibit H

  

[Reserved]

Exhibit I

  

[Reserved]

Exhibit J

  

Form of Solvency Certificate

 

v



--------------------------------------------------------------------------------

Exhibit K

  

Form of Joinder Agreement

Exhibit L

  

Form of Mortgage

Exhibit M

  

Form of Compliance Certificate

Exhibit N

  

Form of Notice of Borrowing

Exhibit O

  

Form of LC Request

Exhibit P-1

   Form of Revolving Note

Exhibit P-2

   Form of Swing Line Note

Exhibit R

   Collateral Reports

 

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT (this “Agreement”), dated as of March __, 2020, among CUMULUS
MEDIA INTERMEDIATE INC., a Delaware corporation (“Intermediate Holdings”),
CUMULUS MEDIA NEW HOLDINGS INC., a Delaware corporation (“New Holdings” or the
“Borrower Agent”), each of the Restricted Subsidiaries (as hereinafter defined)
of New Holdings that, as of the Effective Date (as hereinafter defined), is
signatory hereto as a “Borrower” (each, an “Effective Date Subsidiary
Borrower”), each of the Restricted Subsidiaries of New Holdings that, in
accordance with Section 7.10(a), becomes a borrower hereunder after the
Effective Date (together with New Holdings and the Effective Date Subsidiary
Borrowers, each a “Borrower” and, collectively, the “Borrowers”), the Lenders
(as hereinafter defined) from time to time party hereto, FIFTH THIRD BANK,
NATIONAL ASSOCIATION (“Fifth Third”), as administrative agent for the Lenders
and collateral agent for the Secured Parties (as hereinafter defined) and solely
for purposes of Section 11.20, CUMULUS MEDIA INC., a Delaware corporation
(“Parent”).

WHEREAS, the Borrowers have requested that the Lenders extend Initial Revolving
Loans at any time and from time to the time prior to the Initial Maturity Date,
in an aggregate amount not in excess of $100,000,000 (which shall include a
Swing Line Loan sub-facility not in excess of $10,000,000) and the Borrowers
have requested that the Issuing Bank issue Letters of Credit, in an aggregate
face amount at any time outstanding not in excess of $10,000,000, in each case,
pursuant to the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms defined in the preamble
or recitals hereto shall have the meanings set forth therein, and the following
terms shall have the following meanings:

“ABL Priority Collateral”: “Revolving Facility First Lien Collateral” as defined
in the ABL/Term Loan Intercreditor Agreement.

“ABL/Term Loan Intercreditor Agreement” that certain ABL/Term Loan Intercreditor
Agreement, dated as of August 17, 2018, among the Revolving Facility Security
Agent, the Term Loan Security Agent and the Loan Parties (as the same may be
amended, restated, supplemented, waived, replaced or otherwise modified from
time to time in accordance with the terms hereof and thereof).

“ABR”: for any day, a rate per annum equal to the Prime Rate, changing when and
as the Prime Rate changes. Any change in the ABR shall be effective for purposes
of this Agreement on the date of such change without notice to the Borrowers.

“ABR Loans”: (a) each Swing Line Loan, (b) each Protective Advance and (c) each
other Loan or advance which accrues interest by reference to the ABR.



--------------------------------------------------------------------------------

“Account”: as defined in the Guarantee and Collateral Agreement.

“Account Debtor”: any Person obligated on an Account.

“Act”: as defined in Section 11.18.

“Administrative Agent”: Fifth Third, in its capacity as administrative agent for
the Lenders and as collateral agent for the Secured Parties hereunder, and its
successors in such capacity as provided in Section 10. The Administrative Agent
may, from time to time, designate one or more of its Affiliates or branches to
perform the functions of the Administrative Agent, in which case references
herein to the “Administrative Agent” shall include any Affiliate or branch so
designated.

“Administrative Agent’s Account”: the account designated from time to time in
writing as the “Administrative Agent’s Account” by the Administrative Agent to
the other parties hereto.

“Administrative Indemnitee”: as defined Section 10.10.

“Administrative Questionnaire”: an Administrative Questionnaire in the form
supplied from time to time by the Administrative Agent.

“Affiliate”: of any Person (a) any Person which, directly or indirectly, is in
Control of, is Controlled by, or is under common Control with such Person, or
(b) any Person who is a director or officer (i) of such Person, (ii) of any
Subsidiary of such Person or (iii) of any Person described in clause (a) above.

“Agreement”: as defined in the preamble hereto.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to New Holdings or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Anti-Terrorism Law”: any law relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

“Applicable Commitment Fee Percentage”: 0.25%.

“Applicable Margin”: at any date (a) 1.00% for Eurodollar Loans and (ii) 0.00%
for ABR Loans. From and after any Extension, with respect to any Extended
Revolving Loans or Extended Revolving Commitments, the Applicable Margins
specified for such Extended Revolving Loans and Extended Revolving Commitments
shall be those specified in the applicable definitive documentation thereof.

“Approved Electronic Platform”: as defined in Section 10.3(a).

“ASC”: the FASB Accounting Standards Codification.

 

2



--------------------------------------------------------------------------------

“Asset Sale”: any sale, sale-leaseback, assignment, conveyance, transfer or
other disposition by any Group Member of any of its property or assets (except
sales, assignments, conveyances, transfers and other dispositions permitted by
Section 8.6 (other than clauses (e), (f), (g), (p), (w) and (y) thereof)).

“Assignee”: as defined in Section 11.6(c).

“Assignment and Assumption”: an Assignment and Assumption substantially in the
form of Exhibit D hereto or any other form reasonably approved by the
Administrative Agent.

“Attributable Debt”: in respect of a sale and leaseback transactions permitted
hereunder means, at the time of determination, the present value of the total
obligations of the lessee for net rental payments during the remaining term of
the lease included in such sale and leaseback transactions permitted hereunder,
including any period for which such lease has been extended or may, at the
option of the lessor, be extended. Such present value shall be calculated using
a discount rate equal to the rate of interest implicit in such transaction,
determined in accordance with GAAP.

“Auto-Renewal Letter of Credit”: as defined in Section 2.1(d)(iii).

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”: the United States Bankruptcy Code, as now or hereafter in
effect, or any successor statute.

“Bankruptcy Plan”: a reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Benefited Lender”: as defined in Section 11.7 hereof.

 

3



--------------------------------------------------------------------------------

“Bethesda Property”: the real property owned as of the Effective Date by DC
Radio Assets, LLC and located at 7115 Greentree Road, Bethesda, MD.

“Bethesda Property Priority Mortgage”: that certain Released Deposit Deed of
Trust by DC Radio Assets, LLC to John Harris and Mark Nosal, as trustees,
entered into by DC Radio Assets, LLC in connection with Amendment No. 12 to the
Bethesda Property Purchase Agreement, securing DC Radio Assets, LLC’s repayment
obligations of up to $10,000,000 in respect of amounts released from escrow to
DC Radio Assets, LLC pursuant to the Bethesda Property Purchase Agreement.

“Bethesda Property Purchase Agreement”: that certain Purchase Agreement and
Escrow Instructions, dated as of July 8, 2015, between DC Radio Assets, LLC and
Toll Bros., Inc. for the purchase and sale of the Bethesda Property.

“Blocked Account Agreement”: as defined in Section 2.6(c).

“Blocked Accounts”: as defined in Section 2.6(c).

“Blocked Person” any Person: (a) listed in the annex to, or otherwise subject to
the provisions of, Executive Order No. 13224, (b) owned or controlled by, or
acting for or on behalf of, any Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” or “Borrowers”: as defined in the preamble hereto.

“Borrower Agent”: as defined in the preamble hereto.

“Borrower Materials”: as defined in Section 10.3(g).

“Borrowing”: the borrowing of (i) one Loan of the same Class and Type, made or
continued on the same date (or resulting from a conversion or conversions on
such date) having in the case of Eurodollar Loans, the same Interest Period,
(ii) a Swing Line Loan or (iii) a Protective Advance.

“Borrowing Base”: as at any date of calculation, an amount equal to:

(a) 85% of the book value of the Eligible Accounts; minus

(b) the then applicable amount of all Reserves.

 

4



--------------------------------------------------------------------------------

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 7.2(h), or, prior to the delivery of the Borrowing Base Certificate
delivered pursuant to Section 6.1(d) on or prior to the Effective Date, in each
case, as adjusted to give effect to Reserves that have been established from
time to time following such delivery; provided that such Reserves shall not be
established or changed except upon not less than three Business Days’ notice to
the Borrower Agent (during which period the Administrative Agent shall be
available to discuss any such proposed Reserve or change with the Borrower Agent
and the Borrower Agent may take such action as may be required so that the
event, condition or matter that is the basis for such Reserve or change no
longer exists, in a manner and to the extent reasonably satisfactory to the
Administrative Agent; provided that during such period, no Borrowings shall be
permitted against newly proposed Reserves); provided, further, that no such
prior notice shall be required for changes to any Reserves during the
continuance of any Event of Default to the extent such changes result solely by
virtue of mathematical calculations of the amount of the Reserves in accordance
with the methodology of calculation previously utilized.

“Borrowing Base Certificate”: a certificate, signed and certified as accurate
and complete by a Responsible Officer of the Borrower, in substantially the form
of Exhibit E hereto, as such form, subject to the terms hereof, may from time to
time be modified as agreed by the Borrower Agent and the Administrative Agent or
such other form which is acceptable to the Administrative Agent in its
reasonable discretion.

“Breakage Event”: as defined in Section 4.19 hereof.

“Broadcast Assets”: all or substantially all the assets used and useful in the
operation of a Station pursuant to an FCC License, including such FCC License.

“Broadcast Cash Flow”: for any period, Consolidated EBITDA for such period plus,
to the extent deducted in calculating such Consolidated EBITDA, corporate level
general and administrative expenses of the Borrowers and the Subsidiary
Guarantors for such period (calculated in a manner consistent with the
calculation of such expenses in the consolidated financial statements of New
Holdings for such period).

“Broadcast License Subsidiary”: a wholly-owned Restricted Subsidiary of New
Holdings that (a) owns or holds no material assets other than FCC Licenses and
related rights and (b) has no material liabilities other than (i) trade payables
incurred in the ordinary course of business and (ii) tax liabilities, other
governmental charges and other liabilities incidental to the ownership or
holding of such licenses and related rights.

“Business Acquisition”: any Permitted Acquisition and any other acquisition
permitted under Section 8.7 pursuant to which a Borrower or any of its
Restricted Subsidiaries acquires any business, division or line of business or
all or substantially all of the outstanding Capital Stock of any corporation or
other entity (other than any director’s qualifying shares or any options for
equity interests that cannot, as a matter of law, be cancelled, redeemed or
otherwise extinguished without the express agreement of the holder thereof at or
prior to acquisition) or any Station and Broadcast Assets related thereto.

 

5



--------------------------------------------------------------------------------

“Business Day” (a) with respect to all notices and determinations in connection
with, and payments of principal and interest on, advances bearing interest with
reference to the Eurodollar Rate, any day (other than a Saturday or Sunday) on
which commercial banks are open in London, England, New York, New York, and
Cincinnati, Ohio for dealings in deposits in the London Interbank Market and
(b) in all other cases, any day on which commercial banks in Cincinnati, Ohio
are required by law to be open for business; provided that, notwithstanding
anything to the contrary in this definition of “Business Day”, at any time
during which a Swap Agreement with a Lender or any of its Affiliates is then in
effect with respect to all or a portion of the Obligations, then the definitions
of “Business Day” and “Banking Day”, as applicable, pursuant to such Swap
Agreement shall govern with respect to all applicable notices and determinations
in connection with such portion of the Obligations subject to such Swap
Agreement. Periods of days referred to in the Loan Documents will be counted in
calendar days unless Business Days are expressly prescribed.

“Capital Expenditures”: for any period, all amounts (other than those arising
from the acquisition or lease of businesses and assets which are permitted by
Section 8.7) which are set forth on the consolidated statement of cash flows of
New Holdings for such period as “capital expenditures” in accordance with GAAP.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP. Notwithstanding
anything else set forth herein, any lease that was or would have been treated as
an operating lease under GAAP as in effect on December 31, 2018 that would
become or be treated as a capital lease solely as a result of a change in GAAP
after December 31, 2018 shall always be treated as an operating lease for all
purposes and at all times under this Agreement.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that any instrument evidencing Indebtedness convertible or exchangeable for
Capital Stock shall not be deemed to be Capital Stock, unless and until any such
instrument is so converted or exchanged.

“Cash Collateral”: as defined in the definition of “Cash Collateralize”.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant Issuing Bank and the
Lenders, as collateral for the LC Obligations, cash, Cash Equivalents (if
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank) or deposit account balances in Dollars (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the relevant Issuing Bank (which documents are hereby
consented to by the Lenders).

 

6



--------------------------------------------------------------------------------

“Cash Dominion Period” means the period commencing any date on which either
(a) Excess Availability as of such date is less than the greater of 12.5% of the
Line Cap or $10,000,000, or (b) a Default or Event of Default has occurred and
is continuing, and continuing until the date on which Borrowing Availability is
equal to or greater than the greater of 12.5% of the Line Cap or $10,000,000 for
thirty (30) consecutive days and no Default or Event of Default exists.

“Cash Equivalents”:

(a) Dollars;

(b) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(c) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $300,0000,000;

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) entered into with any financial institution meeting the
qualifications specified in clause (c) above and in Dollars;

(e) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and in
each case maturing within 24 months after the date of creation thereof, in
Dollars;

(f) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof and in Dollars;

(g) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (f) above;

(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(i) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition and in each case in Dollars;

 

7



--------------------------------------------------------------------------------

(j) Investments with weighted average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s and in
each case in Dollars; and

(k) credit card receivables and debit card receivables so long as such are
considered cash equivalents under GAAP and are so reflected on New Holdings’
balance sheet.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than Dollars; provided that such amounts are
converted into Dollars as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Management Agreement”: any agreement for the provision of Cash Management
Services.

“Cash Management Obligations”: any and all obligations, including guarantees
thereof, of any Loan Party to a bank or other financial institution providing
Cash Management Services.

“Cash Management Services”: (a) cash management services, including disbursement
services, treasury, depository, overdraft, electronic funds transfer and other
cash management arrangements and (b) commercial credit or debit card and
merchant card services, in each case, provided to any Loan Party by the
Administrative Agent, a Lender or any of their respective Affiliates.

“Cash Management Systems”: as defined in Section 6.1(e).

“Change in Control”: (a) the acquisition (whether through a merger transaction
or otherwise) of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the Effective Date), of
Capital Stock representing more than 50% of the aggregate ordinary active voting
power represented by the issued and outstanding Capital Stock of Parent, (b) the
failure of Parent to own, directly and of record, 100% of the Capital Stock of
Intermediate Holdings or (c) the failure of Intermediate Holdings to own,
directly and of record, 100% of the Capital Stock of New Holdings.

“Change in Law”: with respect to any Lender, the adoption of any law, rule,
regulation, policy, guideline or directive (whether or not having the force of
law) or any change therein or in the interpretation or application thereof by
any Governmental Authority, including the issuance of any final rule, regulation
or guideline by any regulatory agency having jurisdiction over such Lender or,
in the case of Section 4.17 or 4.18, any corporation controlling such Lender;
provided however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

8



--------------------------------------------------------------------------------

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Initial Revolving Loans,
Extended Revolving Loans, Swing Line Loans or Protective Advances; when used in
reference to any Commitment, refers to whether such Commitment is an Initial
Revolving Loan Commitment, a Commitment with respect to any Extended Revolving
Commitments; and when used in reference to any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class. Extended
Revolving Loans (together with the respective Commitments in respect thereof)
shall, at the election of the Borrower, be construed to be in different Classes.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collection Account”: one or more deposit accounts of a Loan Party (including
account number 7460554178 at the Administrative Agent with respect to the
Borrowers on the Effective Date) as may be specified in writing by the
Administrative Agent as a “Collection Account” for purposes of this Agreement.

“Commitment”: with respect to each Lender, the Initial Revolving Loan Commitment
(including any Swing Line Commitments) of such Lender. The aggregate amount of
the Commitments as of the Effective Date (all of which are Initial Revolving
Loan Commitments) is $100,000,000.

“Communications”: as defined in Section 10.3(c).

“Communications Act”: the Communications Act of 1934, as amended, 47 U.S.C. §151
et seq.

“Compliance Certificate”: a certificate substantially in the form of Exhibit M.

“Compliance Event”: at any time, the period commencing on the day that Excess
Availability is less than the greater of (a) 12.5% of the Line Cap and (b)
$10,000,000 at such time and continuing until Excess Availability has exceeded
the greater of (A) 12.5% of the Line Cap and (B) $10,000,000 for thirty
(30) consecutive days, in which case a Compliance Event shall no longer be
deemed to be continuing for purposes of this Agreement.

“Consolidated Depreciation and Amortization Expense”: for any period of the
Group Members, the total amount of depreciation and amortization expense,
including the amortization of deferred financing fees and intangible assets of
such Person and its Restricted Subsidiaries for such period on a consolidated
basis and otherwise determined in accordance with GAAP.

 

9



--------------------------------------------------------------------------------

“Consolidated EBITDA”: with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication) by:

(i) provision for taxes attributable to such Person based on income or profits
or capital gains, including, without limitation, federal, state, non-U.S.
franchise, excise, value added and similar taxes and foreign withholding taxes
attributable to such Person paid or accrued during such period, including any
penalties and interest relating to such taxes or arising from any tax
examinations, deducted (and not added back) in computing Consolidated Net
Income; plus

(ii) Consolidated Interest Expense of such Person for such period; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) any fees, expenses or charges related to any Equity Issuance, Investment,
acquisition, disposition, LMAs, recapitalization or the incurrence or repayment
of Indebtedness permitted to be incurred by this Agreement (in each case
including a refinancing thereof) (whether or not successful), including such
fees, expenses or charges related to the Transactions; plus

(v) the amount of any (i) restructuring charge or reserve deducted (and not
added back) in such period in computing Consolidated Net Income, including any
restructuring costs incurred in connection with acquisitions, divestitures,
mergers or consolidations after the Effective Date and (ii) up to $10,000,000
other non-recurring charges in any 12 month period, including any non-ordinary
course legal expenses; plus

(vi) any other non-cash charges, including asset impairments, any write offs or
write downs and non-cash compensation expenses recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA in such future period to the extent paid,
but excluding from this proviso, for the avoidance of doubt, amortization of a
prepaid cash item that was paid in a prior period); plus

(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly-owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

(viii) [Reserved];

 

10



--------------------------------------------------------------------------------

(ix) any costs or expense incurred by New Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of Parent or New Holdings or net cash
proceeds of an issuance of equity interest of Parent or New Holdings (other than
Disqualified Stock) solely to the extent that such net cash proceeds are
excluded from the calculation set forth in the proviso set forth in
Section 8.8(i) hereof; plus

(x) the amount of cost savings, operating expense reductions, other operating
improvements and initiatives and synergies projected by New Holdings in good
faith to be reasonably anticipated to be realizable within 18 months of the date
of any Investment, acquisition, disposition, LMA, merger, consolidation,
amalgamation or other action being given pro forma effect (which will be added
to Consolidated EBITDA as so projected until fully realized and calculated on a
pro forma basis as though such cost savings, operating expense reductions, other
operating improvements and initiatives and synergies had been realized on the
first day of such period), net of the amount of actual benefits realized during
such period from such actions; provided that (x) all steps have been taken for
realizing such cost savings or all steps are expected to be taken within 18
months of the date of any Investment, acquisition, disposition, LMA, merger,
consolidation, amalgamation or other action being given pro forma effect,
(y) such cost savings are reasonably identifiable and factually supportable (in
the good faith determination of New Holdings) and (z) the aggregate amount of
cost savings, operating expense reductions, other operating improvements and
initiatives and synergies added back pursuant to this clause (j) in any period
of four consecutive fiscal quarters shall not exceed 20% of Consolidated EBITDA
(prior to giving effect to such addbacks);

(b) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period; and

(c) increased or decreased by (without duplication):

(i) any net loss or gain resulting in such period from hedging arrangements and
the application of Financial Accounting Codification No. 815-Derivatives and
hedging arrangements; plus or minus, as applicable;

(ii) any net loss or gain resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedging arrangements for currency exchange
risk).

 

11



--------------------------------------------------------------------------------

For the purposes of calculating Consolidated EBITDA for any Test Period pursuant
to any determination (i) if at any time during such Test Period or subsequent to
such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, New Holdings or any Restricted Subsidiary
shall have made any Material Disposition, the Consolidated EBITDA for such Test
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Test Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Test Period and
(ii) if during such Test Period or subsequent to such Test Period and prior to
or simultaneously with the event for which the calculation of any such ratio is
made, New Holdings or any Restricted Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Test Period shall be calculated after
giving pro forma effect thereto as if such Material Acquisition occurred on the
first day of such Test Period. As used in this Agreement, “Material Acquisition”
means the acquisition of any separate asset, business or lines of business for a
purchase price (or in the case of a Permitted Asset Swap, the value of the
assets subject to such Permitted Asset Swap) in excess of $25,000,000; and
“Material Disposition” means any sale or other disposition of property or series
of related sales or dispositions of property that yields gross proceeds to New
Holdings or any of its Restricted Subsidiaries in excess of $25,000,000.

“Consolidated First Lien Debt”: at any date, Consolidated Total Indebtedness
that is secured by a first priority Lien on any of the assets of New Holdings or
any of its Restricted Subsidiaries (including, for the avoidance of doubt, Term
Loan Debt).

“Consolidated First Lien Net Leverage Ratio”: as of any date of determination,
the ratio of (a) Consolidated First Lien Debt (provided that Indebtedness under
clause (b) of the definition of Indebtedness shall only be included to the
extent of any unreimbursed drawings under any letter of credit) less the
aggregate amount of Unrestricted Cash up to a maximum amount of $150,000,000, in
each case as of such date, to (b) Consolidated EBITDA for the Test Period most
recently ended prior to such date.

“Consolidated Fixed Charge Coverage Ratio”: as of any date of determination, the
ratio of (A)(i) Consolidated EBITDA for the Test Period most recently ended,
minus (ii) the aggregate amount of all Capital Expenditures made by the Group
Members during such period (other than Capital Expenditures to the extent
financed with the proceeds of any sale or issuance of Capital Stock, the
proceeds of any asset sale (other than the sale of inventory in the ordinary
course of business), the proceeds of any Recovery Event and the proceeds of any
incurrence of Indebtedness (other than the incurrence of any Loans), but
including Capital Expenditures to the extent financed with proceeds of Revolving
Loans), minus (iii) the aggregate amount of all cash payments made by the Group
Members in respect of federal, state, or income taxes (net of cash tax refunds)
during such period (including Restricted Payments paid in respect of income tax
liabilities pursuant to Section 8.8(d)), minus (iv) without duplication of any
amounts included in clause (iii) above, the aggregate amount of all Restricted
Payments in the form of dividends paid by any Group Member to any Person (other
than any other Group Member) as permitted under Section 8.8(b) or (l) for such
period to (B) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”: for any period, the sum of (i) Consolidated
Interest Expense paid in cash for such period, plus (ii) any amortization or
other scheduled principal payments paid or payable in cash during such period on
all Indebtedness of the Group Members (as the same may be reduced from time to
time as a result of any voluntary or mandatory prepayments with respect
thereto), but excluding (x) Indebtedness of any Group Member to any other Group
Member and (y) reimbursement obligations in respect of trade letters of credit
and payments of Indebtedness at the maturity thereof).

 

12



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period of the Group Members, without
duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest expense (but excluding
payment in kind interest and any non-cash interest expense attributable to the
movement in the mark to market valuation of hedging arrangements or other
derivative instruments pursuant to GAAP), (d) the interest component of Capital
Lease Obligations, (e) imputed interest with respect to Attributable Debt and
(f) net payments, if any, pursuant to interest rate hedging arrangements with
respect to Indebtedness, and excluding, (x) amortization of deferred financing
fees, debt issuance costs, commissions, fees and expenses, (y) any expensing of
bridge, commitment and other financing fees and (z) [reserved]; plus

(b) consolidated capitalized interest of such Person and such Restricted
Subsidiaries for such period, whether paid or accrued; plus

(c) whether or not treated as interest expense in accordance with GAAP, all cash
dividends or other distributions accrued (excluding dividends payable solely in
Capital Stock or other equity interests (other than Disqualified Stock) of New
Holdings) on any series of Disqualified Stock during such period; less

(d) interest income for such period.

For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.

“Consolidated Net Income”: with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication:

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
expenses relating to (a) severance and relocation costs or (b) any rebranding or
corporate name change) shall be excluded,

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles or implementation of new accounting standards
during such period,

 

13



--------------------------------------------------------------------------------

(c) any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded,

(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by New Holdings, shall be excluded,

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of New
Holdings shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash or
Cash Equivalents) to New Holdings or a Restricted Subsidiary in respect of such
period,

(f) the Net Income for such period of any Restricted Subsidiary that is not a
Guarantor shall be excluded if the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not at
the date of determination wholly permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, unless such restriction with respect
to the payment of dividends or similar distributions has been legally waived;
provided that Consolidated Net Income of New Holdings will be increased by the
amount of dividends or other distributions or other payments actually paid in
cash (or to the extent converted into cash or Cash Equivalents) to New Holdings
or a Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein,

(g) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or hedging arrangements or other derivative instruments shall be
excluded, and

(h) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with the Transactions and any
acquisition, disposition, LMA, merger, amalgamation, consolidation, Investment,
Asset Sale, issuance or repayment of Indebtedness, issuance of Capital Stock or
other equity interests, refinancing transaction or amendment or modification of
any debt instrument (in each case, including any such transaction consummated
prior to the Effective Date and any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction shall be excluded.

“Consolidated Net Secured Leverage Ratio”: as of any date of determination, the
ratio of (1) Consolidated Total Indebtedness that is secured by a Lien as of
such date (provided that Indebtedness under clause (b) of the definition of
Indebtedness shall only be included to the extent of any unreimbursed drawings
under any letter of credit) less the aggregate amount of Unrestricted Cash of
the Borrowers and the Subsidiary Guarantors up to a maximum amount of
$150,000,000, in each case as of such date, to (2) Consolidated EBITDA for the
Test Period most recently ended prior to such date.

 

14



--------------------------------------------------------------------------------

“Consolidated Total Assets”: as of any date of determination, the amount that
would, in conformity with GAAP, be set forth opposite the caption “total assets”
(or any like caption) on a consolidated balance sheet of the Group Members at
such date.

“Consolidated Total Indebtedness”: as of any date of determination, all
Indebtedness of the Group Members, determined on a consolidated basis in
accordance with GAAP; provided that Consolidated Total Indebtedness shall not
include Indebtedness in respect of any letter of credit or bank guaranty except
to the extent of any unreimbursed amounts thereunder.

“Consolidated Total Net Leverage Ratio”: as of any date of determination, the
ratio of:

(a) Consolidated Total Indebtedness (provided that Indebtedness under clause
(b) of the definition of Indebtedness shall only be included to the extent of
any unreimbursed drawings under any letter of credit) less the aggregate amount
of Unrestricted Cash up to a maximum amount of $150,000,000, in each case as of
such date, to

(b) Consolidated EBITDA for the Test Period most recently ended.

“Contingent Obligation”: as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount (based on the maximum reasonably anticipated net
liability in respect thereof as determined by New Holdings in good faith) of the
primary obligation or portion thereof in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated net liability in respect thereof (assuming such Person is required
to perform thereunder) as determined by New Holdings in good faith.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of the property owned by it is bound.

 

15



--------------------------------------------------------------------------------

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Conversion/Continuation Notice”: a Conversion/Continuation Notice substantially
in the form of Exhibit C.

“Cumulative Retained Excess Cash Flow Amount”: as defined in the Initial Term
Loan Credit Agreement.

“DDAs”: any checking or other demand deposit account maintained by the Loan
Parties other than Excluded Accounts. All funds in such DDAs shall be
conclusively presumed to be Collateral and proceeds of Collateral and the
Administrative Agent and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in the DDAs, subject to the ABL/Term Loan
Intercreditor Agreement.

“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, arrangement, compromise, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default”: any of the events specified in Article IX, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed (which failure has not been
cured) to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Agent in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit, Swing
Line Loans or Protective Advances) within two Business Days of the date when
due, (b) has notified the Borrower Agent, the Administrative Agent, each Issuing
Bank or the Swing Line Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed (which failure
has not been cured), within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower Agent that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower Agent), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Laws, (ii) had

 

16



--------------------------------------------------------------------------------

appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of a written
notice of such determination, which shall be delivered by the Administrative
Agent to the Borrower Agent, each Issuing Bank, the Swing Line Lender and each
other Lender promptly following such determination.

“Designated Non-Cash Consideration”: non-cash consideration received by New
Holdings or any of its Restricted Subsidiaries in connection with an sale or
other disposition that is so designated as Designated Non-Cash Consideration
pursuant to an officer’s certificate executed by a Responsible Officer, setting
forth the fair market value of such Designated Non-Cash Consideration (as
reasonably determined by the Borrower Agent) and the basis of such valuation;
provided that the aggregate fair market value of all Designated Non-Cash
Consideration that is at any time outstanding (less the amount of any cash or
Cash Equivalents received in connection with a subsequent sale or conversion of
or collection on any such Designated Non-Cash Consideration, up to the lesser of
(a) the amount of the cash and Cash Equivalents so received (less the cost of
disposition, if any) and (b) the initial amount of such Designated Non-Cash
Consideration) shall not exceed the greater of $100,000,000 and 4.5% of
Consolidated Total Assets of the Group Members.

“Disbursement Account[s]”: each certain deposit account of a Loan Party at the
Administrative Agent specified in writing by the Administrative Agent as a
“Disbursement Account” for the purposes of the Agreement.

“Disqualified Lenders”: those Persons whose primary business consists of
broadcasting, local media and advertising who are identified in writing by the
Borrower Agent to the Administrative Agent prior to the Effective Date, as such
list may be supplemented after the Effective Date by written notice from the
Borrower Agent to the Administrative Agent. For the avoidance of doubt (i) the
Administrative Agent may, and shall be permitted to, upon request, provide such
list of Disqualified Lenders to, any of the Lenders and prospective Lenders,
(ii) any addition to the list of Disqualified Lenders will not become effective
until three Business Days after such addition is posted to the Lenders and
(iii) no retroactive disqualification of the Lenders that later become
Disqualified Lenders shall be permitted. Disqualified Lenders shall exclude any
Person that the Borrower Agent has designated as no longer being a “Disqualified
Lender” by written notice delivered to the Administrative Agent and the Lenders
from time to time.

 

17



--------------------------------------------------------------------------------

“Disqualified Stock”: with respect to any Person, any Capital Stock of such
Person which, by its terms, or by the terms of any security into which it is
convertible or for which it is putable or exchangeable, or upon the happening of
any event, matures or is mandatorily redeemable (other than solely as a result
of a change of control or asset sale) pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof (other than
solely as a result of a change of control or asset sale), in whole or in part,
in each case prior to the date that is 91 days after the Maturity Date (or, if
later, the maturity date of any Extended Revolving Loans); provided, however,
that if such Capital Stock is issued to any plan for the benefit of employees of
Parent or its Restricted Subsidiaries or by any such plan to such employees,
such Capital Stock shall not constitute Disqualified Stock solely because it may
be required to be repurchased by Parent or its Restricted Subsidiaries in order
to satisfy applicable statutory or regulatory obligations; provided further,
however, that any class of Capital Stock of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of
Capital Stock that is not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Divestiture Trust”: a trust (a) created by or on behalf of New Holdings or any
Restricted Subsidiary to hold and ultimately sell assets in conjunction with any
Business Acquisition or any sale or other disposition pursuant to Section 8.6(e)
or (g) hereof to ensure compliance with the Communications Act or FCC rules and
policies and (b) that is independently owned and managed by a Person
unaffiliated with New Holdings or any Restricted Subsidiary.

“Division/Series Transaction”: with respect to any Loan Party and/or any of its
Subsidiaries that is a limited liability company organized under the laws of the
State of Delaware, that any such Person (a) divides into two or more Persons
(whether or not the original Loan Party or Subsidiary thereof survives such
division) or (b) creates, or reorganizes into, one or more series, in each case,
as contemplated under the laws of the State of Delaware.

“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in a Foreign
Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent using the Exchange Rate with respect to such Foreign
Currency at the time in effect for such amount.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Restricted Subsidiary of New Holdings other than a
Foreign Subsidiary.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

18



--------------------------------------------------------------------------------

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date”: the date on which each of the conditions precedent to the
effectiveness of this Agreement contained in Section 6.1 were satisfied, which
date is March __, 2020.

“Effective Date Subsidiary Borrower”: as defined in the preamble hereto.

“Eligible Accounts”: as of any date of determination thereof, Accounts of the
Borrowers that the Administrative Agent determines in its Permitted Discretion
are eligible as the basis for the extension of Revolving Loans and Swing Line
Loans and the issuance of Letters of Credit. Without limiting the Administrative
Agent’s discretion provided herein, Eligible Accounts shall not include the
following Accounts (determined without duplication):

(a) except as provided in clause (g) of this definition, such Account does not
arise from the sale of goods, advertising, or the performance of services by a
Loan Party in the ordinary course of its business;

(b) (i) such Loan Party’s right to receive payment is contingent upon the
fulfillment of any condition whatsoever or (ii) as to which such Loan Party is
not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process;

(c) any defense, counterclaim, setoff or dispute exists as to such Account, but
only to the extent of such defense, counterclaim, setoff or dispute;

(d) such Account is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for the sale of goods or advertising to or
services rendered for the applicable Account Debtor;

(e) an invoice, in form and substance consistent with the credit and collection
policies of the Loan Parties, or otherwise reasonably acceptable to the
Administrative Agent (it being understood that the forms used by the Loan
Parties on the Effective Date are satisfactory to the Administrative Agent), has
not been prepared and sent to the applicable Account Debtor in respect of such
Account prior to being reported to the Administrative Agent as Collateral
(including Accounts identified as inactive, warranty or otherwise not
attributable to an Account Debtor);

(f) such Account (i) is not owned by a Loan Party or (ii) is subject to any
Lien, other than Liens permitted hereunder pursuant to clauses (a), (c), (q),
(r) and (u) of Section 8.3;

(g) such Account is the obligation of an Account Debtor that is (i) a director,
officer, other employee or Affiliate of a Loan Party (other than Accounts
arising from the sale of goods, advertising, or provision of services delivered
to such Account Debtor in the ordinary course of business), (ii) a natural
person who is purchasing for personal,

 

19



--------------------------------------------------------------------------------

family or household purposes, (iii) only if such Account obligation has not been
incurred in the ordinary course or on arms’ length terms, any entity that has
any common officer or director with a Loan Party and (iv) without limiting
clauses (i) through (iii) above, a subsidiary of the Parent;

(h) [reserved];

(i) such Loan Party is liable for goods sold or services rendered by the
applicable Account Debtor to such Loan Party but only to the extent of the
potential offset;

(j) that are not paid within the earlier of 60 days following the due date or 90
days following the original invoice date, unless otherwise agreed to in writing
by the Administrative Agent;

(k) which is owing by an Account Debtor for which more than 50% of Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (j) above;

(l) upon the occurrence of any of the following with respect to such Account:

(i) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due;

(ii) any Account Debtor obligated upon such Account is a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors; or

(iii) with respect to which Account (or any other Account due from the
applicable Account Debtor), in whole or in part, a check, promissory note,
draft, trade acceptance, or other instrument for the payment of money has been
received, presented for payment, and returned uncollected for any reason;

(m) such Account, together with all other Accounts owing by such Account Debtor
and its Affiliates as of any date of determination, exceeds 15% of all Eligible
Accounts (but only the extent of such excess);

(n) such Account is one as to which the Administrative Agent’s Lien thereon, on
behalf of itself and the Secured Parties, is not a first priority perfected
Lien, subject to Liens permitted hereunder pursuant to clauses (a), (c), (q),
(r) and (u) of Section 8.3;

(o) any of the representations or warranties in the Loan Documents with respect
to such Account are untrue in any material respect with respect to such Account
(or, with respect to representations or warranties that are qualified by
materiality, any of such representations and warranties are untrue);

 

20



--------------------------------------------------------------------------------

(p) such Account is evidenced by a judgment, Instrument or Chattel Paper (each
such term as defined in the Uniform Commercial Code) (other than Instruments or
Chattel Paper that are held by a Loan Party or that have been delivered to the
Administrative Agent);

(q) such Account is payable in any currency other than Dollars;

(r) Accounts with respect to which the Account Debtor is a Person unless:
(i) the Account Debtor’s billing address is in the United States or (ii) the
Account Debtor is organized under the laws of the United States, any state
thereof or the District of Columbia;

(s) such Account is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or department, agency or
instrumentality thereof;

(t) Accounts with respect to which the Account Debtor is the government of any
country or sovereign state other than the United States, or of any state,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof;

(u) such Account has been redated, extended, compromised, settled, adjusted or
otherwise modified or discounted, except discounts or modifications that are
granted by a Loan Party in the ordinary course of business and that are
reflected in the calculation of the Borrowing Base;

(v) such Account is of an Account Debtor that is located in a state requiring
the filing of a notice of business activities report or similar report in order
to permit the applicable Loan Party to seek judicial enforcement in such state
of payment of such Account, unless such Loan Party has qualified to do business
in such state or has filed a notice of business activities report or equivalent
report for the then-current year or if such failure to file and inability to
seek judicial enforcement is capable of being remedied without any material
delay or material cost;

(w) such Accounts were acquired or originated by a Person acquired in a
Permitted Acquisition (until such time as the Administrative Agent has completed
a customary due diligence investigation as to such Accounts and such Person,
which investigation may, at the sole discretion of the Administrative Agent,
include a field examination, and the Administrative Agent is reasonably
satisfied with the results thereof);

(x) Accounts which are subject to a credit that has been earned but not taken,
subject to reduction as a result of an unapplied deferred revenue account, or a
chargeback, to the extent of such rebate, deferred revenue account or
chargeback; or

(y) that represents a sale on a bill-and-hold, guaranteed sale, sale and return,
sale on approval, consignment, cash on delivery, or other repurchase or return
basis;

 

21



--------------------------------------------------------------------------------

(z) such Account with respect to which the services giving rise to such Account
have not been invoiced and/or billed for a period greater than 30 days from the
date on which such services were performed;

(aa) such Account is otherwise unacceptable to the Administrative Agent in its
Permitted Discretion; or

(bb) such Account was generated by a Person that was a Loan Party at the time
such Account was generated but has since been sold or divested.

“Eligible Assignee”: (a) a Lender, (b) a Lender Affiliate, and (c) any other
Person (other than Parent or any Subsidiary thereof) that meets the requirements
to be an assignee under Section 11.6(c); provided that “Eligible Assignee” shall
not in any event include a natural person (or a holding company, investment
vehicle or trust for, or owned and operated by or for the primary benefit of one
or more natural Persons).

“Environmental Laws”: any and all applicable Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority regulating, relating to or imposing
liability or standards of conduct concerning human health or the protection of
the environment, including Materials of Environmental Concern, as now or may at
any time hereafter be in effect.

“Equity Issuance”: any public or private sale of common stock or Preferred Stock
of the Parent or New Holdings (excluding Disqualified Stock), or any cash common
equity contribution to the Parent or New Holdings other than:

(a) public offerings with respect to any of the Parent’s or New Holding’s common
stock registered on Form S-4 or Form S-8;

(b) issuances to any Subsidiary of the Parent or New Holdings; and

(c) Refunding Capital Stock.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Loan Party, is treated as a single employer under Section 414
of the Code.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurodollar Lending Office”: the office of each Lender which shall be
maintaining its Eurodollar Loans.

“Eurodollar Loans”: Revolving Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

 

22



--------------------------------------------------------------------------------

“Eurodollar Rate”: with respect to any Interest Period, the greater of (a) 0%
(the “LIBOR Floor”) and (b) the rate of interest (rounded upwards, if necessary,
to the next 1/16th of 1% and adjusted for reserves if the Administrative Agent
is required to maintain reserves with respect to the relevant advances) which
appears on the display designated as the “LIBOR01 Page” on the Reuters Service
(or such other page as may replace the LIBOR01 Page on that service or such
other service as may be nominated by the ICE Benchmark Administration Limited
(or any successor thereto as approved by Agent, each an “Alternate LIBOR
Source”) as the information vendor for the purpose of displaying ICE Benchmark
Administration Limited (or the Alternate LIBOR Source) Interest Settlement Rates
for U.S. Dollar deposits (“ICE LIBOR”) or such other commercially available
source providing quotations of ICE LIBOR as designated by the Administrative
Agent from time to time), two Business Days prior to the commencement of such
Interest Period, relating to quotations for the 1, 2, 3 or 6month London
Interbank Offered Rates, as selected by the Borrowers in its Notice of Borrowing
or Conversion/Continuation Notice, as applicable, on U.S. Dollar deposits, all
as determined by the Administrative Agent in accordance with the Agreement and
the Administrative Agent’s loan systems and procedures periodically in effect.
Each determination by the Administrative Agent of the Eurodollar Rate shall be
conclusive and binding in the absence of manifest error. Notwithstanding
anything to the contrary contained in the Agreement, at any time during which a
Swap Agreement with any Lender or Lender Affiliate is then in effect with
respect to all or a portion of the Obligations bearing interest based upon the
Eurodollar Rate, (i) the provision contained in the foregoing definition of
“Eurodollar Rate” that rounds up the Eurodollar Rate to the next 1/16th of 1%
shall be disregarded and no longer of any force and effect with respect to such
portion of the Obligations that are subject to such Swap Agreement and (ii) the
LIBOR Floor shall be disregarded and no longer of any force and effect with
respect to such Obligations (or portion thereof) subject to such Swap Agreement.

“Event of Default”: any of the events specified in Article IX, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Availability”: at any time, an amount equal to (a) the Line Cap, minus
(b) the aggregate Revolving Exposures of all Lenders at such time.

“Exchange Rate”: with respect to any currency, the sell rate of exchange for
such currency set forth from time to time by the Administrative Agent (or if the
Administrative Agent does not maintain an exchange rate for the applicable
currency, any spot rate of exchange selected by the Administrative Agent in its
reasonable discretion from time to time) on the date which is two (2) Business
Days before the applicable date of determination.

“Excluded Accounts”: (a) any deposit account used solely for funding payroll or
segregating payroll taxes or funding other employee wage or benefit payments in
the ordinary course of business, (b) any fiduciary or trust account, (c) any
restricted account listed on Schedule 1.1C to the extent such account (i) solely
contains cash collateral securing letters of credit (other than any Letters of
Credit) otherwise permitted to be incurred pursuant to this Agreement, (ii) is a
cash escrow account solely holding deposits with respect to a director and
officer insurance policy, credit card program(s) and terminated lockbox
arrangements (so long as such account does not receive a contribution by the
Loan Parties of additional funds with respect to such terminated lockbox
arrangements after the Effective Date), in each case as in effect on

 

23



--------------------------------------------------------------------------------

the Effective Date, or (iii) in the case of the deposit account of Westwood One,
LLC (f/k/a Westwood One, Inc.) (Account No. 8605513) maintained at Renasant Bank
(f/k/a Brand Bank), solely to the extent such deposit account secures lease
obligations and does not receive a contribution by the Loan Parties of
additional funds after the Effective Date and (d) any other deposit account or
securities account with an average monthly balance of not more than $500,000;
provided, that the aggregate average monthly balance of all deposit accounts and
securities accounts constituting Excluded Accounts under this clause (d) shall
not exceed $2,000,000.

“Excluded Swap Obligations”: as defined in the Guarantee and Collateral
Agreement.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to the
Administrative Agent or a Lender or required to be withheld or deducted from a
payment to the Administrative Agent or a Lender, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of the Administrative Agent
or such Lender being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Revolving Loan pursuant to a
Requirement of Law in effect on the date on which (i) such Lender acquires such
interest in the Revolving Loan (other than pursuant to an assignment request by
the Borrower Agent under Section 4.22(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 4.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to the Administrative Agent’s or such Lender’s failure to comply
with Section 4.20(g) and (d) any withholding Taxes imposed under FATCA.

“Expiring Revolving Credit Commitment”: as defined in Section 2.1(c)(vii).

“Extended Revolving Commitments”: as defined in Section 4.24(a)(i).

“Extended Revolving Loans”: as defined in Section 4.24(a)(i).

“Extending Revolving Loan Lender”: as defined in Section 4.24(a)(i).

“Extension”: as defined in Section 4.24(a).

“Extension Offer”: as defined in Section 4.24(a).

“FASB”: the Financial Accounting Standards Board.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

24



--------------------------------------------------------------------------------

“FCC”: the Federal Communications Commission or any Governmental Authority
succeeding to the Federal Communications Commission.

“FCC Licenses”: a license issued by the FCC under Part 73 of Title 47 of the
Code of Federal Regulations and held by New Holdings or any Restricted
Subsidiary.

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“Fee Letter”: that certain Fee Letter, dated as of the Effective Date, among New
Holdings and the Administrative Agent.

“Fees”: all amounts payable pursuant to or referred to in Section 4.10.

“Fifth Third”: Fifth Third Bank, National Association, a national banking
association.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Currency”: an official national currency (including the Euro) of any
nation other than the United States and which constitutes freely transferable
and lawful money under the laws of the country or countries of issuance.

“Foreign Lender”: any Lender that is not a U.S. Person.

“Foreign Subsidiary”: any Restricted Subsidiary of New Holdings that is
organized under the laws of any jurisdiction outside the United States (within
the meaning of Section 7701(a)(9) of the Code).

“FSHCO”: any Subsidiary of New Holdings that has no material assets other than
the capital stock or other equity interests of one or more Foreign Subsidiaries
that are “controlled foreign corporations” within the meaning of Section 957(a)
of the Code.

 

25



--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a material change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrowers and the Required Lenders agree, upon the request of the Borrower
Agent or the Administrative Agent, respectively, to enter into negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrowers’ financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. In the event a request for an
amendment has been made pursuant to the prior sentence, until such time as such
an amendment shall have been executed and delivered by the Borrowers, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Gleiser Note”: the promissory note dated as of November 21, 2003, made by
Gleiser Communications, LLC, as the same may be amended or otherwise modified
prior to and after the Effective Date.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government
(including the FCC).

“Group Members”: collectively, New Holdings and its Restricted Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by Intermediate Holdings, each Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit A (it being
understood and agreed that, notwithstanding anything that may be to the contrary
herein, the Guarantee and Collateral Agreement shall not require the pledge of
(x) any of the outstanding Capital Stock of, or other equity interests in, any
Subsidiary of New Holdings that is owned by a Foreign Subsidiary or FSHCO or
(y) more than 66% of the outstanding voting stock of any “first tier” Foreign
Subsidiary of FSHCO).

“Guarantors”: as defined in the Guarantee and Collateral Agreement.

“Increased Reporting Period”: (a) each period commencing on any date on which
Excess Availability as of such date is less than the greater of (i) $10,000,000
and (ii) 12.5% of the Line Cap, and continuing until the date, if any, on which
Excess Availability is equal to or greater than the lesser of (i) $10,000,000
and (ii) 12.5% of the Line Cap for thirty (30) consecutive days. Notwithstanding
anything to the contrary herein, and for the avoidance of any doubt, the
Administrative Agent’s election to implement an Increased Reporting Period
pursuant to the foregoing clause (b) is not intended, and shall not be deemed,
to constitute a waiver of any of the Administrative Agent’s or any Lender’s
other rights or remedies in connection with the Event of Default giving rise to
such election.

 

26



--------------------------------------------------------------------------------

“Indebtedness”: of any Person, at any particular date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current trade payables or liabilities and deferred payment
for services to employees or former employees incurred in the ordinary course of
business and payable in accordance with customary practices and other deferred
compensation arrangements), (b) all obligations with respect to all letters of
credit or bank guarantees issued for the account of such Person, (c) all
liabilities (other than Lease Obligations) secured by any Lien on any property
owned by such Person, to the extent attributable to such Person’s interest in
such property, even though such Person has not assumed or become liable for the
payment thereof, (d) Capital Lease Obligations of such Person, (e) all
indebtedness of such Person arising under bankers’ acceptance facilities,
(f) all obligations of such Person in respect of Disqualified Stock and (g) for
the purposes of Section 9(e) only, all obligations of such Person in respect of
Swap Agreements; but, in each case, excluding (w) any net working capital
adjustments or earnouts in connection with any permitted Investment under
Section 8.7 or disposition of assets permitted under Section 8.6, (x) customer
deposits and interest payable thereon in the ordinary course of business,
(y) trade and other accounts and accrued expenses payable in the ordinary course
of business in accordance with customary trade terms and in the case of both
clauses (x) and (y) above, which are not overdue for a period of more than 90
days or, if overdue for more than 90 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Person and (z) Indebtedness that has been defeased or satisfied and
discharged in accordance with the terms of the documents governing such
Indebtedness. The amount of any net obligations under any Swap Agreement on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of Indebtedness of any Person for purposes of clause (c) shall be
deemed to be equal to the lesser of (i) the aggregate amount of the applicable
liabilities and (ii) the fair market value of the property encumbered thereby as
determined by such Person in good faith.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”: as defined in Section 11.5(d).

“Initial Maturity Date”: the date occurring on the fifth anniversary of the
Effective Date; provided, that if any Indebtedness for borrowed money of a Group
Member with an aggregate principal amount in excess of $35,000,000 is
outstanding on the date that is 90 days prior to the stated maturity of such
Indebtedness (each such date, a “Springing Maturity Date”), then the Initial
Maturity Date shall instead be such Springing Maturity Date.

“Initial Revolving Loan Commitment”: for each Lender, the amount set forth
opposite such Lender’s name on Schedule 1.1A.

“Initial Term Loan Credit Agreement”: as defined in the ABL/Term Loan
Intercreditor Agreement.

“Insolvent”: with respect to a Multiemployer Plan, the condition that such plan
is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

27



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

“Interest Period”: with respect to any Eurodollar Loan, the period commencing on
the Business Day selected by the Borrower Agent in accordance with the Agreement
and ending on the numerically corresponding day in the calendar month that is 1,
2, 3 or 6 months thereafter, as the Borrower Agent may elect, determined by the
Administrative Agent in accordance with the Agreement and the Lenders’ loan
systems and procedures periodically in effect, including in accordance with the
following terms and conditions, as applicable: (a) if any Interest Period would
otherwise end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (b) in the case of
immediately successive Interest Periods with respect to a continued Eurodollar
Loan, each successive Interest Period shall commence on the day on which the
immediately preceding Interest Period expires, which interest for such day to be
calculated based upon the Eurodollar Rate in effect for the new Interest Period,
and (c) if any Interest Period begins on a Business Day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, then the Interest Period shall end on the last Business Day of the
calendar month ending at the end of such Interest Period.

“Intermediate Holdings”: as defined in the preamble hereto.

“Internally Generated Cash”: cash generated from the operations of the business
of the Group Members; provided that, notwithstanding the forgoing, “Internally
Generated Cash” shall not include (i) the proceeds of any long-term Indebtedness
(other than revolving indebtedness), (ii) the proceeds of the issuance of any
Capital Stock, (iii) [reserved] or (iv) solely to the extent not increasing
Consolidated Net Income of New Holdings during the applicable period, the
proceeds of any insurance, indemnification or other payments from non-Loan Party
Affiliates.

“Investments”: as defined in Section 8.7. For purposes of the definition of
“Unrestricted Subsidiary” and Section 8.8 hereof:

(a) “Investments” shall include the portion (proportionate to New Holdings’
direct or indirect equity interest in such Subsidiary) of the fair market value
(as determined in good faith by New Holdings) of the net assets of a Subsidiary
of New Holdings at the time that such Subsidiary is designated an Unrestricted
Subsidiary; and

 

28



--------------------------------------------------------------------------------

(d) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, as determined in
good faith by New Holdings.

“IRS”: the U.S. Internal Revenue Service.

“Issuing Bank”: as the context may require, (a) any of (x) Fifth Third and/or
(y) any other Lender that (i) has customary operational capacity to issue or
arrange to be issued Letters of Credit, (ii) is reasonably acceptable to the
Borrower Agent and (iii) agrees to issue Letters of Credit hereunder, with
respect to Letters of Credit issued by it; (b) any other Lender that may become
an Issuing Bank pursuant to Section 2.1(d)(i)(x) and 2.1(d)(xi) with respect to
Letters of Credit issued by such Lender; and/or (c) collectively, all of the
foregoing. Any Issuing Bank may, at its discretion, arrange for one or more
Letters of Credit to be issued by one or more Affiliates of such Issuing Bank
(and each such Affiliate shall be deemed to be an “Issuing Bank” for all
purposes of the Loan Documents). In the event that there is more than one
Issuing Bank at any time, references herein and in the other Loan Documents to
the Issuing Bank shall be deemed to refer to the Issuing Bank in respect of the
applicable Letter of Credit or to all Issuing Banks, as the context requires.

“Joinder Agreement”: a Joinder Agreement substantially in the form of Exhibit K
hereto.

“JV Holding Company”: a Borrower or a Subsidiary Guarantor, (i) the sole assets
of which are the equity interests of one or more joint ventures and (ii) that
does not have any indebtedness or material liabilities, other than the
Obligations.

“Latest Maturity Date”: at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment at such time under this
Agreement or any Extension.

“LC Borrowing”: an extension of credit resulting from a drawing under any Letter
of Credit which has not been reimbursed on the date when made or refinanced.

“LC Commitment”: as to each Issuing Bank on the Effective Date, its LC
Commitment set forth on Schedule 1.1D, as may be adjusted from time to time in
connection with an assignment in accordance with the terms hereof, or as set
forth in any Assignment and Assumption Agreement executed following the
Effective Date.

“LC Disbursement”: a payment or disbursement made by the Issuing Bank pursuant
to a drawing under a Letter of Credit.

“LC Exposure”: at any time the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate principal
amount of all Reimbursement Obligations outstanding at such time. The LC
Exposure of any Lender at any time shall equal the sum of its participations in
outstanding Letters of Credit (and any unpaid Reimbursement Obligations)
acquired in accordance with the relevant provisions of Section 2.1(d) at such
time.

“LC Extension”: as defined in Section 2.1(d)(iii).

 

29



--------------------------------------------------------------------------------

“LC Obligations”: as at any date of determination, the Dollar Equivalent of the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all outstanding Reimbursement Obligations, including all
LC Borrowings.

“LC Participation Fee”: as defined in Section 4.10(c).

“LC Request”: a request by the Borrower in accordance with the terms of
Section 2.1(d)(ii) and substantially in the form of Exhibit O, or such other
form as shall be approved by the Administrative Agent.

“LC Sublimit”: $15,000,000.

“Lease Obligations”: of New Holdings and its Restricted Subsidiaries, as of the
date of any determination thereof, the rental commitments of New Holdings and
its Restricted Subsidiaries determined on a consolidated basis, if any, under
leases for real and/or personal property (net of rental commitments from
sub-leases thereof), excluding Capital Lease Obligations.

“Lender Affiliate”: (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

“Lenders”: the financial institutions named on Schedule 1.1A (as amended or
supplemented from time to time) and their respective successors and assigns as
permitted hereunder, each of which is referred to herein as a Lender.

“Letter of Credit”: any standby letter of credit or similar instrument issued or
to be issued pursuant to this Agreement, which, for the avoidance of doubt,
shall not include any documentary letter of credit or other letter of credit
that is issued for the purpose of providing the primary payment mechanism in
connection with the purchase of materials, goods or services by any Person in
the ordinary course of business of such Person.

“Letter of Credit Expiration Date”: the date that is five Business Days prior to
the then Latest Maturity Date, or such later date to the extent such Letter of
Credit has been Cash Collateralized in an amount equal to 103% of the LC
Exposure or backstopped in a manner reasonably acceptable to the applicable
Issuing Bank with another letter of credit for the period after the then Latest
Maturity Date in a manner to be mutually and reasonably agreed between the
applicable Issuing Bank and the Borrower, but in no event later than one year
after the then Latest Maturity Date.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
financing lease having substantially the same economic effect as any of the
foregoing).

 

30



--------------------------------------------------------------------------------

“Limited Condition Acquisition” shall mean any acquisition (including by way of
merger) or similar Investment whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.

“Line Cap”: the lesser of (i) the Total Revolving Commitments at such time and
(ii) the Borrowing Base.

“LMA”: an agreement pursuant to which the licensee of a radio station makes
available, which may be for a fee and/or reimbursement of its expenses, airtime
on its station to a party which supplies programming to be broadcast during that
airtime, and may collect revenues from advertising aired during the programming.

“Loan Documents”: the collective reference to this Agreement, the Notes, the
Guarantee and Collateral Agreement, the ABL/Term Loan Intercreditor Agreement,
each Extension Amendment and any other amendment or modification entered into in
connection with any Extension, the Blocked Account Agreements, any Mortgage or
other security document executed and delivered pursuant to the terms of
Section 7.10, any other intercreditor agreement, if applicable, any amendment or
joinder to this Agreement and any other document executed and delivered in
conjunction with this Agreement from to time and designated as a “Loan
Document”. For the avoidance of doubt, Cash Management Agreements and Secured
Swap Agreements do not constitute Loan Documents under this Agreement.

“Loan Parties”: Intermediate Holdings and each of its Subsidiaries that is a
party, or which at any time becomes a party, to a Loan Document.

“Loans”: the Revolving Loans, the Swing Line Loans, the Protective Advances and
any other loans created pursuant to an Extension.

“Lock Boxes”: as defined in Section 2.6(a).

“Material Acquisition”: as defined in the definition of “Consolidated EBITDA”.

“Material Adverse Effect”: any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (a) the
business, results of operations, property or financial condition of New Holdings
and its Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder.

“Material Disposition”: as defined in the definition of “Consolidated EBITDA”.

“Material Real Property”: any fee interest in any real property located in the
United States owned by a Loan Party and having a Real Property Value of a least
$25,000,000; provided that in no event shall the Bethesda Property be considered
Material Real Property.

 

31



--------------------------------------------------------------------------------

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in, or which form
the basis of liability under, any Environmental Law, including asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation, medical waste and
radioactive materials.

“Maturity Date”: with respect to the relevant Tranche of Loans, the Initial
Maturity Date or the final maturity date in any Extension, as the case may be.

“Minimum Borrowing Amount”: at any time, (i) for Revolving Loans of a given
Class, the lesser of $250,000 and the aggregate unutilized Commitments of such
Class at such time and (ii) for Swing Line Loans, $100,000.

“Minimum Extension Condition”: as defined in Section 4.24(b).

“Moody’s”: Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties”: (i) the Properties listed on Schedule 1.1B, as to which
the Administrative Agent for the benefit of the Secured Parties shall be granted
a Lien pursuant to the Mortgages and (ii) any other Property that is required to
be subject to a Mortgage in favor of the Administrative Agent pursuant to
Section 7.10(c).

“Mortgages”: each of the mortgages and deeds of trust (if any) made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit L hereto or
in any other form reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which a Loan Party or any ERISA Affiliate has (or within the past 6
years has had) an obligation to contribute pursuant to a collective bargaining
agreement to which such Loan Party or ERISA Affiliate is a party.

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person and its Restricted Subsidiaries, determined in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends.

“Net Proceeds”: (a) in connection with any Asset Sale or any Recovery Event, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) actually received by any Group Member, net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document), any
reserves required to be maintained in connection therewith in accordance with
GAAP and other customary fees, expenses and out-of-pocket closing costs actually
incurred in connection therewith, any costs associated with unwinding any

 

32



--------------------------------------------------------------------------------

related Swap Agreement in connection with such transaction, and net of taxes
paid or reasonably estimated to be payable as a result thereof (without taking
into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock
or any incurrence of Indebtedness, the proceeds thereof in the form of cash and
Cash Equivalents received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“New Holdings”: as defined in the preamble hereto.

“Non-Broadcast Assets”: as defined in Section 8.6(e).

“Non-Consenting Lender”: as defined in Section 11.1.

“Non-Defaulting Lenders”: includes each Lender, other than a Defaulting Lender.

“Non-Expiring Revolving Credit Commitment”: as defined in Section 2.1(c)(vii).

“Non-Significant Subsidiary”: at any time, any Restricted Subsidiary (other than
any Broadcast License Subsidiary) which (i) at such time has total assets
(including the total assets of any of its Subsidiaries), together with the total
assets of any other Restricted Subsidiaries that are Non-Significant
Subsidiaries, of less than 5% of the total assets of New Holdings and its
Restricted Subsidiaries and (ii) has accrued revenues (including the accrued
revenues of any of its Restricted Subsidiaries), together with the accrued
revenues of any other Restricted Subsidiaries that are Non-Significant
Subsidiaries, for the most recently ended twelve-month period of less than 5% of
the total revenues of New Holdings and its Restricted Subsidiaries.

“Notes”: Revolving Notes, Swing Line Notes any other promissory notes evidencing
any other Loans hereunder.

“Notice of Borrowing”: as defined in Section 2.3(a).

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the rate per annum equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the NYFRB on the Business Day next succeeding
such day; provided that (a) if such day is not a Business Day, the NYFRB Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the NYFRB Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent; provided, further, that
if any of the aforesaid rates shall be less than 1.00% per annum, such rate
shall be deemed to be 1.00% per annum for purposes of this Agreement.

 

33



--------------------------------------------------------------------------------

“Obligations”: (i) the unpaid principal of and interest on the Loans (including
interest, fees and other amounts accruing after the maturity of the Loans and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrowers or any Guarantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), (ii) each payment
required to be made by the Borrowers or any other Guarantor under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations with respect to Letters of Credit, interest
thereon (including interest accruing after the maturity thereof and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrowers or
any Guarantor or whether or not a claim for post-filing or post-petition
interest, fees and other amounts is allowed in such proceeding) and obligations
to provide Cash Collateral with respect thereto and (iii) all other obligations
and liabilities of the Borrowers or any other Loan Party (including with respect
to guarantees) to the Administrative Agent, any Lender, any Swing Line Lender,
any Issuing Bank and any other Secured Party (including any Secured Party
providing Secured Cash Management Obligations) and any Qualified Counterparty
party to a Secured Swap Agreement, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement or any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith or any Secured Swap Agreement or any document relating to any
Secured Cash Management Obligations, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent, any
Swing Line Lender, any Issuing Bank or to any Lender that are required to be
paid by the Borrower or any Guarantor pursuant to any Loan Document), guarantee
obligations or otherwise. Notwithstanding anything to the contrary herein,
Obligations of any Loan Party shall not include any Excluded Swap Obligations.

“Other Connection Taxes”: with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Lender, as applicable, and the jurisdiction
imposing such Tax (other than connections arising from the Administrative Agent
or such Lender, as applicable, having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.22(b)).

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurodollar Rate borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.

“Parent”: as defined in the preamble hereto.

 

34



--------------------------------------------------------------------------------

“Participant Register”: as defined in Section 11.6(b).

“Participants”: as defined in Section 11.6(b).

“Payment Conditions”: at any time of determination,

(a) no Event of Default exists or would arise immediately after the action or
proposed action;

(b) Excess Availability on the date of the action or proposed action (calculated
on a pro-forma basis after giving effect the action or proposed action, any
increase in the Borrowing Base in connection therewith and Borrowing of any
Loans or issuance of any Letters of Credit) is no less than the greater of
(i) in the case of Permitted Acquisitions and other Investments and the sale,
lease, assignment, transfer or other disposition of assets, 12.5% of the Total
Revolving Commitments and (ii) in the case of Restricted Payments and
prepayments of Indebtedness, 15.0% of the Total Revolving Commitments; and

(c) if a Compliance Event exists at such time, the Consolidated Fixed Charge
Coverage Ratio is not less than 1.00:1.00 for the Test Period most recently
ended on a pro-forma basis as if such action or proposed action had occurred on
the first day of such Test Period.

“Payment Office”: the office of the Administrative Agent located at, Attn:
Michael Strobel or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: any acquisition permitted by Section 8.7(k).

“Permitted Asset Swap”: as defined in Section 8.6(q).

“Permitted Discretion”: a determination made in good faith and in the exercise
of reasonable credit judgment (from the perspective of a secured asset-based
lender) in accordance with customary business practices for comparable
asset-based lending transactions.

“Permitted Refinancing”: with respect to all or any portion of any Indebtedness,
any modification, refinancing, refunding, renewal or extension of such
Indebtedness; provided that (i) the principal amount thereof does not exceed the
principal amount of the Indebtedness so modified, refinanced, refunded, renewed
or extended (plus any accrued but unpaid interest, fees and redemption premiums
payable by the terms of such Indebtedness thereon and reasonable expenses
incurred in connection therewith), (ii) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 8.2(j),
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of, the Indebtedness being modified, refinanced, refunded,

 

35



--------------------------------------------------------------------------------

renewed or extended, (iii) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable on the whole to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended (as determined in good faith by New Holdings), (iv) the terms and
conditions of any such modified, refinanced, refunded, renewed or extended
Indebtedness are market terms on the date of issuance (as determined in good
faith by New Holdings) or, if not on market terms on the date of issuance, are
not, taken as a whole, materially more restrictive than the covenants and events
of default contained in this Agreement (as determined in good faith by New
Holdings), (v) such modification, refinancing, refunding, renewal or extension
shall not be incurred by a Person who is not a Borrower or Subsidiary Guarantor
(unless such Indebtedness being refinanced was originally incurred or guaranteed
by a Person who was not a Borrower or Subsidiary Guarantor), (vi) to the extent
that the Liens securing the Indebtedness being refinanced are subordinated to
the Liens securing the Obligations, any Lien securing such refinancing
Indebtedness is subordinated to the Liens securing the Obligations on terms at
least as favorable (when taken as a whole) to the Lenders as those contained in
the applicable subordination language (if any) for the Indebtedness being
re-financed (as determined in good faith by New Holdings), (vii) to the extent
that the Liens securing the Indebtedness being refinanced are pari passu to the
Liens securing the Obligations, any Lien securing such refinancing Indebtedness
is pari passu with or subordinated to the Liens securing the Obligations on
terms at least as favorable (when taken as a whole) to the Lenders as those
contained in the applicable subordination language (if any) for the Indebtedness
being refinanced (as determined in good faith by New Holdings), (viii) other
than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 8.2(j), such Permitted Refinancing shall not be
secured by any assets or property of a Borrower or any Restricted Subsidiary
that does not secure the Indebtedness being refinanced (plus improvements and
accessions thereon and proceeds in respect thereof) and (x) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is unsecured, such
modified, refinanced, refunded, renewed or extended Indebtedness shall also be
unsecured.

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, limited liability company, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee pension benefit plan (as defined in Section 3(2) of ERISA,
but excluding any Multiemployer Plan) in respect of which any Loan Party or any
ERISA Affiliate is, or if such Plan were terminated, would under Section 4062 or
4069 of ERISA be deemed to be, an “employer” (as defined in Section 3(5) of
ERISA).

“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Preferred Stock”: any Capital Stock with preferential rights of payment of
dividends or upon liquidation, dissolution or winding up.

 

36



--------------------------------------------------------------------------------

“Prime Rate”: the rate which Fifth Third publicly announces, publishes or
designates from time to time as its prime rate, or any successor rate thereto,
in effect at its principal office. Such rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Fifth Third may make commercial loans or other loans at rates of interest at,
above or below its prime rate. Any adjustment in the Administrative Agent’s
prime rate shall become effective as of the date of the relevant change without
notice to Borrower.

“Pro Rata Percentage”: of any Lender at any time, the percentage of the Total
Revolving Commitments of all Lenders represented by such Lender’s Commitments;
provided that for purposes of Section 4.22(d), “Pro Rata Percentage” shall mean
the percentage of the Total Revolving Commitments (disregarding the Commitment
of any Defaulting Lender to the extent its LC Exposure, Swing Line Exposure and
its participations in outstanding Protective Advances acquired in accordance
with the relevant provisions in Section 2.1(e) at such time is reallocated to
the Non-Defaulting Lenders) represented by such Lender’s Commitment. If the
Commitments of any Class or Classes have terminated or expired after the making
of the respective Protective Advance, Swing Line Loan or issuance of the
respective Letter of Credit, the Pro Rata Percentage shall be determined based
upon the Commitments most recently in effect prior thereto, after giving effect
to any assignments, but subject to adjustment as expressly provided in
Section 2.1(c)(vii) and/or Section 2.1(d)(iv)(B).

“Prohibited Transaction”: as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code.

“Projections”: as defined in Section 5.17.

“Properties”: each parcel of real property currently or previously owned or
operated by any Group Member.

“Protective Advance”: as defined in forth in Section 2.1(e).

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Public Lender”: as defined in Section 10.3(g).

“Qualified Counterparty”: with respect to any Secured Swap Agreement, any
counterparty thereto that, at the time such Secured Swap Agreement was entered
into, was the Administrative Agent or a Lender at such time or an Affiliate of
the Administrative Agent or a Lender at such time.

“Quarterly Reporting Period”: (a) from the Effective Date until the date, if
any, on which Excess Availability is less than the greater of (i) $70,000,000
and (ii) 70% of the Line Cap, and then: (b) each period commencing on any date
on which Excess Availability as of such date is greater than the greater of
(1) $70,000,000 and (2) 70% of the Line Cap, in each case, for thirty
(30) consecutive days, and continuing until the date, if any, on which Excess
Availability is less than the greater of (x) $70,000,000 and (y) 70% of the Line
Cap.

 

37



--------------------------------------------------------------------------------

“Rating Agencies”: Moody’s and S&P, or if Moody’s or S&P or both shall not make
a rating on the Loans publicly available, a nationally recognized statistical
rating agency or agencies, as the case may be, selected by the Borrower Agent
which shall be substituted for Moody’s or S&P or both, as the case may be.

“Real Property Value”: with (a) respect to any real property owned by a Loan
Party on the Effective Date, the value of such real property (together with
improvements thereon) on the Effective Date and (b) with respect to any real
property acquired by a Loan Party after the Effective Date, the value of such
real property (together with improvements thereon) at the time of the
acquisition of such real property by such Loan Party, in each case as reasonably
determined by New Holdings in good faith.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Refunding Capital Stock”: the redemption, repurchase, retirement or other
acquisition of any Capital Stock or other equity interests of the Parent or New
Holdings, or of Subordinated Indebtedness of the Parent or New Holdings or any
Guarantor, in exchange for, or out of the proceeds of the substantially
concurrent issuance or sale (other than to a Subsidiary or to an employee stock
ownership plan or any trust established by New Holdings) of, Capital Stock or
other equity interests of the Parent or New Holdings (other than Disqualified
Stock).

“Register”: as defined in Section 11.6(d).

“Regulation U”: Regulation U of the Board, as from time to time in effect.

“Reimbursement Obligations”: the Borrowers’ obligations under Section 2.1(d)(v)
to reimburse LC Disbursements.

“Related Parties”: with respect to any specified Person (a) such Person’s
Affiliates, (b) the respective directors, officers, employees, agents,
representatives, advisors and other representatives of such Person and such
Person’s Affiliates and (c) the successors and permitted assigns of such Person
and such Person’s Affiliates.

“Relevant Governmental Body”: the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Reorganization”: with respect to a Multiemployer Plan, the condition that such
plan is in reorganization as such term is used in Section 4241 of ERISA.

“Remittances”: checks, drafts, money orders, and other items and all cash,
electronic transfers, and other remittances of every kind due a Loan Party on
its Accounts or other Collateral.

“Reportable Event”: any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Single Employer
Plan, other than those events as to which the 30-day notice period has been
waived pursuant to applicable regulations as in effect on the Effective Date.

 

38



--------------------------------------------------------------------------------

“Reports”: a report or reports prepared by the Administrative Agent or another
Person showing the results of field examinations or audits pertaining to the
Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent, subject to the provisions of Section 11.15.

“Required Lenders”: as of any date of determination, the Lenders (other than
Defaulting Lenders) having more than 50% of the sum of the (a) total aggregate
Revolving Exposures of all Lenders and (b) aggregate unused Total Revolving
Commitment; provided that at any time there are two (2) or more Lenders that are
not Affiliates of one another, “Required Lenders” shall consist of not less than
two (2) such unaffiliated Lenders.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation (including Environmental Laws) or determination
of an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Reserves”: any and all reserves which the Administrative Agent deems necessary,
in its Permitted Discretion, to establish and/or maintain (including reserves
for accrued and unpaid interest on the Obligations, volatility reserves,
reserves for dilution of Accounts, reserves for contingent liabilities of any
Loan Party, reserves for uninsured losses of any Loan Party, reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation, and reserves for Taxes,
fees, assessments, and other governmental charges. Notwithstanding anything
herein to the contrary, Reserves shall not duplicate eligibility criteria
contained in the definition of Eligible Accounts, or any other Reserve then
established.

“Responsible Officer”: the chief executive officer, chief financial officer, the
chief operating officer, chief accounting officer, treasurer, assistant
treasurer or secretary of New Holdings or, with respect to financial matters,
the chief financial officer, chief accounting officer, treasurer or assistant
treasurer of New Holdings.

“Restricted Payments”: as defined in Section 8.8.

“Restricted Subsidiary”: at any time, each direct or indirect Subsidiary of New
Holdings (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided, however, that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”

“Revolving Availability Period”: with respect to any Commitments, the period
from and including the Effective Date to but excluding the earlier of (i) the
Business Day preceding the applicable Maturity Date and (ii) the date of
termination of the applicable Commitments.

 

39



--------------------------------------------------------------------------------

“Revolving Borrowing”: a Borrowing comprised of Revolving Loans.

“Revolving Exposure”: with respect to any Lender at any time, the aggregate
principal amount at such time of all outstanding Loans of such Lender, plus the
aggregate amount at such time of such Lender’s LC Exposure, plus the aggregate
amount at such time of such Lender’s Swing Line Exposure and any such Lender’s
participations in outstanding Protective Advances acquired in accordance with
the relevant provisions in Section 2.1(e) at such time. When used with respect
to a given Class of Commitments, Revolving Exposure shall be calculated as
provided above but giving effect only to the Revolving Loans of, and the LC
Exposure and Swing Line Exposure and the participations in outstanding
Protective Advances allocated to, the respective such Class.

“Revolving Facility”: any Tranche (or all Tranches) of Commitments (and related
Revolving Exposure), as the context may require.

“Revolving Facility Security Agent”: as defined in the ABL/Term Loan
Intercreditor Agreement.

“Revolving Loan”: a Loan made by Lenders to the Borrower pursuant to
Section 2.1(a) or (b), as may be modified pursuant to Section 4.24 after the
Effective Date.

“Revolving Note”: as defined in Section 4.2(b).

“S&P”: Standard & Poor’s Financial Services LLC and any successor to its rating
agency business.

“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC”: the Securities and Exchange Commission of the United States of America.

“SEC Filings”: any public filings that Parent has made on form 10K, 10Q or 8K
pursuant to the U.S. federal securities statutes, rules or regulations prior to
the Effective Date.

“Secured Cash Management Agreement”: as defined in Section 11.21.

“Secured Cash Management Obligations”: Cash Management Obligations with respect
to any Secured Cash Management Agreement.

 

40



--------------------------------------------------------------------------------

“Secured Parties: as defined in the Guarantee and Collateral Agreement.

“Secured Swap Agreement”: as defined in Section 11.21.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Blocked Account Agreements and all other security
documents hereafter delivered to the Administrative Agent granting to the
Administrative Agent a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Single Employer Plan”: any Plan subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the present fair saleable value of the assets
of such Person will, as of such date, exceed the amount of all liabilities of
such Person, contingent or otherwise, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) “present fair saleable value” and “liabilities of such
Person, contingent or otherwise” shall, in each case, be determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors.

“Specified Equity Contribution”: as defined in Section 8.18(b).

“SOFR”: with respect to any day, the secured overnight financing rate published
for such day by the Federal Reserve Bank of New York, as the administrator of
the benchmark (or a successor administra-tor) on the Federal Reserve Bank of New
York’s website (or any successor source) and, in each case, that has been
selected or recommended by the Relevant Governmental Body.

“Station”: a broadcast radio station operated pursuant to an FCC License.

“Subordinated Indebtedness”: any Indebtedness of New Holdings or its Restricted
Subsidiaries which is subordinated in right of payment to the Obligations.

 

41



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of Capital Stock or other equity interests having ordinary voting
power (other than Capital Stock or other equity interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, directly or indirectly, or the management of which is
otherwise Controlled, directly or indirectly, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of New Holdings.

“Subsidiary Guarantor”: any Restricted Subsidiary which is designated as a
“Subsidiary Guarantor” pursuant to Section 7.10(a) and enters into the Guarantee
and Collateral Agreement pursuant to Section 7.10(a) (it being understood and
agreed that no Foreign Subsidiary, FSHCO, Non-Significant Subsidiary or
Broadcast License Subsidiary of New Holdings shall, in any case, be designated
as a “Subsidiary Guarantor” or enter into the Guarantee and Collateral Agreement
pursuant to Section 7.10(a)).

“Super Majority Lenders”: as of any date of determination, the Lenders (other
than Defaulting Lenders) having more than 66-2/3% of the sum of the (a) total
aggregate Revolving Exposures of all Lenders and (b) aggregate unused Total
Revolving Commitment; provided that at any time there are two (2) or more
Lenders that are not Affiliates of one another, “Super Majority Lenders” shall
consist of not less than two (2) such unaffiliated Lenders.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of New Holdings or any of
its Restricted Subsidiaries shall be a “Swap Agreement”.

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreement, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Agreements (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Commitment”: the commitment of the Swing Line Lender to make Swing
Line Loans pursuant to Section 2.1(c), as the same may be reduced from time to
time pursuant to Article III. The aggregate principal amount of the Swing Line
Commitment shall be $10,000,000 on the Effective Date, and the Swing Line
Commitment shall in no event exceed the Commitment.

“Swing Line Exposure”: at any time the aggregate principal amount at such time
of all outstanding Swing Line Loans. The Swing Line Exposure of any Lender at
any time shall equal the sum of its participations in outstanding Swing Line
Loans acquired in accordance with the relevant provisions in Section 2.1(c) at
such time.

 

42



--------------------------------------------------------------------------------

“Swing Line Lender”: each in its capacity as Swing Line Lender hereunder, Fifth
Third or, upon the resignation of Fifth Third as Swing Line Lender hereunder (as
provided in Section 2.1(c)(v) or 10.5(c) hereof), or any replacement Swing Line
Lender appointed as provided in Section 2.1(c)(v).

“Swing Line Loan”: any loan made by the Swing Line Lender pursuant to
Section 2.1(c).

“Swing Line Note”: as defined in Section 4.2(b).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Credit Agreement”: as defined in the ABL/Term Loan Intercreditor
Agreement.

“Term Loan Documents”: as defined in the ABL/Term Loan Intercreditor Agreement.

“Term Loan Security Agent”: as defined in the ABL/Term Loan Intercreditor
Agreement.

“Term Loans”: as defined in the Term Loan Credit Agreement.

“Test Period”; at any time the most recent period of four consecutive fiscal
quarters of the Borrowers ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each quarter or
fiscal year in such period have been (or required to have been) delivered
pursuant to Sections 6.1(v), 7.1(a) or 7.1(b), as applicable.

“Total Revolving Commitment”: at any time, the sum of the Commitments of each of
the Lenders at such time.

“Tranche”: the respective facility and commitments utilized in making Revolving
Loans hereunder, with there being one Tranche on the Effective Date, i.e.,
Initial Revolving Loans. Each Class of Loans or Commitments shall constitute a
separate Tranche hereunder.

“Transactions”: the collective reference to (a) the entering into by the
Borrowers and each other Loan Party of this Agreement and each other Loan
Document required to be delivered hereunder, the Borrowing of Revolving Loans,
the use of the proceeds thereof and the issuance of Letters of Credit and
(b) the entering into by the Borrowers and each other Loan Party of the Term
Loan Documents.

“Transferee”: as defined in Section 11.6(e).

“Type”: as to any Revolving Loan, its nature as an ABR Loan or a Eurodollar
Loan.

“U.S. Borrower”: any Borrower that is a U.S. Person.

 

43



--------------------------------------------------------------------------------

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“UCC”: the Uniform Commercial Code as in effect, from time to time, in the State
of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Unrestricted Cash”: at any time, the aggregate amount of unrestricted cash and
Cash Equivalents of the Borrowers and the Subsidiary Guarantors at such time
that are subject to a first priority perfected Lien in favor of the
Administrative Agent (or, in the event such unrestricted cash and Cash
Equivalents constitute Term Loan Priority Collateral (as defined in the ABL/Term
Loan Intercreditor Agreement), a second priority perfected Lien in favor of the
Administrative Agent).

“Unrestricted Subsidiary” shall mean any Subsidiary of New Holdings designated
by the board of directors of New Holdings as an Unrestricted Subsidiary pursuant
to Section 7.16 subsequent to the Effective Date, in each case, except to the
extent redesignated as a Restricted Subsidiary in accordance with Section 7.16.

“Unused Commitment Fee”: as defined in Section 4.10(b).

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete withdrawal or a partial withdrawal from such Multiemployer Plan, as
such terms are defined in Title IV of ERISA.

“Working Day”: any Business Day which is a day for trading by and between banks
in Dollar deposits in the interbank eurodollar market.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. Unless otherwise specified therein, all terms
defined in this Agreement shall have the defined meanings when used in the
Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.

(a) As used herein and in the Notes, any other Loan Document and any certificate
or other document made or delivered pursuant hereto, accounting terms relating
to New Holdings and its Subsidiaries not defined in Section 1.1 and accounting
terms partly defined in Section 1.1 to the extent not defined, shall have the
respective meanings given to them under GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under ASC 825
“Financial Instruments” (or any other ASC having a similar result or effect) to
value any Indebtedness or other liabilities of Intermediate Holdings, New
Holdings or any Subsidiary at “fair value”, as defined therein.

 

44



--------------------------------------------------------------------------------

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, Section, schedule and
exhibit references are to this Agreement unless otherwise specified.

(c) (i) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (ii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iii) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, and (iv) references
to agreements or other Contractual Obligations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations as
amended, supplemented, restated or otherwise modified from time to time.

(d) The meanings given to terms defined herein shall be equally applicable to
the singular and plural forms of such terms.

(e) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

(f) Unless otherwise specifically indicated, the term “consolidated” with
respect to any Person refers to such Person consolidated with the Group Members,
and excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person.

1.3 Limited Condition Acquisition. Notwithstanding anything to the contrary in
this Agreement, in connection with any action being taken in connection with a
Limited Condition Acquisition, for purposes of:

(a) determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Consolidated First
Lien Net Leverage Ratio and the Consolidated Total Net Leverage Ratio; or

 

45



--------------------------------------------------------------------------------

(b) testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated EBITDA or Consolidated Total
Assets); or

(c) determining other compliance with this Agreement (including the accuracy of
any representation and warranty or the determination that no Default or Event of
Default has occurred, is continuing or would result therefrom);

in each case, at the option of Borrower Agent (Borrower Agent’s election to
exercise such option in connection with any Limited Condition Acquisition, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder shall be made (1) in the case of any acquisition (including
by way of merger) or similar Investment (including the assumption or incurrence
of Indebtedness under any incremental facility in connection therewith), at the
time of (or on the basis of the financial statements required to be delivered
pursuant to Section 7.1(a) or (b) for the most recently ended Test Period at the
time of) either (x) the execution of the definitive agreement with respect to
such acquisition or Investment or (y) the consummation of such acquisition or
Investment, (2) in the case of any Restricted Payment, at the time of (or on the
basis of the financial statements required to be delivered pursuant to
Section 7.1(a) or (b) for the most recently ended Test Period at the time
of) (x) the declaration of such Restricted Payment or (y) the making of such
Restricted Payment and (3) in the case of any voluntary or optional payment or
prepayment on or redemption or acquisition for value of any Indebtedness subject
to Section 8.15, at the time of (or on the basis of the financial statements
required to be delivered pursuant to Section 7.1(a) or (b) for the most recently
ended Test Period at the time of) (x) delivery of irrevocable (which may be
conditional) notice with respect to such payment or prepayment or redemption or
acquisition of such Indebtedness or (y) the making of such voluntary or optional
payment or prepayment on or redemption or acquisition for value of any
Indebtedness (the “LCT Test Date”), and if, for the Limited Condition
Acquisition (and the other transactions to be entered into in connection
therewith), New Holdings or any of the Restricted Subsidiaries would have been
permitted to take such action on the relevant LCT Test Date in compliance with
such ratio, test, basket availability or other compliance with this Agreement
(on a pro forma basis after giving effect to such Limited Condition
Acquisition), such ratio, test, basket availability or other compliance with
this Agreement shall be deemed to have been complied with. For the avoidance of
doubt, if Parent has made an LCT Election and any of the ratios, tests, basket
availability or other compliance with this Agreement for which compliance was
determined or tested as of the LCT Test Date would have failed to have been
complied with as a result of fluctuations in any such ratio, test, basket
availability or other compliance with this Agreement, including due to
fluctuations in Consolidated EBITDA or Consolidated Total Assets of New Holdings
or the Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant transaction or action, such ratios, tests, basket
availability or other compliance with this Agreement will not be deemed to have
failed to have been complied with as a result of such fluctuations. If Parent
has made an LCT Election for any Limited Condition Acquisition, then in
connection with any calculation of any ratio, test, basket availability or other
compliance with this Agreement, availability with respect to the incurrence of
Indebtedness or Liens, the making of Restricted Payments, the making of any
permitted Investment under Section 8.7, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of New Holdings or the
prepayment, redemption, purchase, defeasance or other

 

46



--------------------------------------------------------------------------------

satisfaction of Indebtedness, or the designation of an Unrestricted Subsidiary
(each, a “Subsequent Transaction”) following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement or irrevocable notice for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test,
basket availability or other compliance with this Agreement shall be required to
be satisfied on a pro forma basis assuming such Limited Condition Acquisition
and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated.

1.4 Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement for comparable or successor rate thereto to any of
such rate (including, without limitation, any LIBOR Successor Rate) or the
effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes.

ARTICLE II

AMOUNT AND TERMS OF CREDIT

2.1 Amount and Terms of the Commitments.

(a) Initial Revolving Loans. Subject to and upon the terms and conditions set
forth herein and, after the Effective Date, each Lender with a Commitment with
respect to such Tranche of Loans severally agrees to make a revolving loan or
revolving loans (each, an “Initial Revolving Loan” and, collectively, the
“Initial Revolving Loans”) to the Borrowers in Dollars, at any time and from
time to time in accordance with the terms hereof, as may be modified after the
Effective Date pursuant to Section 4.24, in an aggregate principal amount at any
time outstanding that will not result in (i) such Lender’s Revolving Exposure
attributable to the Initial Revolving Loan Commitment exceeding such Lender’s
Initial Revolving Loan Commitment and (ii) the total aggregate Revolving
Exposures of all Lenders exceeding the Line Cap. Revolving Loans under each such
Tranche (i) shall be incurred in multiple drawings incurred during the Revolving
Availability Period, (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the Borrower Agent, be incurred
and maintained as, and/or converted into, ABR Loans or Eurodollar Loans,
provided that (i) except as otherwise specifically provided in Section 4.18(c),
all Loans (other than Protective Advances) under a Tranche comprising the same
Borrowing shall at all times be of the same Type and (ii) except with respect to
Swing Line Loans or Protective Advances, shall be made by each such Lender in an
aggregate principal amount such that the Revolving Exposure of such Lender does
not exceed the amount of such Commitment under such Tranche on the date of
incurrence thereof. Within the limits set forth in this clause (a) and subject
to the terms, conditions and limitations set forth herein, the Borrowers may
borrow, pay or prepay and reborrow Revolving Loans.

 

47



--------------------------------------------------------------------------------

(b) Revolving Loans. Each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower Agent may request in accordance herewith. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrowers to repay such Loan
in accordance with the terms of this Agreement.

(c) Swing Line Loans.

(i) Swing Line Commitment. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.1(c), agrees to make Swing Line Loans to the Borrowers
from time to time on any Business Day during the Revolving Availability Period,
in Dollars in an aggregate principal amount at any time outstanding that will
not result in (and upon each such Borrowing of Swing Line Loans, the Borrower
Agent shall be deemed to represent and warrant to the Lenders that such
Borrowing will not result in) (i) the aggregate principal amount of outstanding
Swing Line Loans exceeding the Swing Line Commitment, (ii) the sum of the total
Revolving Exposures exceeding the Total Revolving Commitments or (iii) the total
Revolving Exposures of any Class of Commitments exceeding the aggregate
Commitments of such Class; provided that the Swing Line Lender shall not be
required to make a Swing Line Loan to refinance, in whole or in part, an
outstanding Swing Line Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, repay and
reborrow Swing Line Loans. Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, acquire from the Swing Line Lender a risk participation in such Swing
Line Loan in an amount equal to the product of such Lender’s Pro Rata Percentage
times the amount of such Swing Line Loan (it being understood that no Lender
shall acquire a risk participation in a Swing Line Loan attributable to any
Commitment which expired or was terminated prior to the date of the making of
such Swing Line Loan).

(ii) Swing Line Loans. To request a Swing Line Loan, the Borrower Agent shall
deliver, by hand delivery, email through a “pdf” copy or facsimile transmission
(or transmit by other electronic transmission if arrangements for doing so have
been approved in writing by the Administrative Agent and the Swing Line Lender),
a duly completed and executed Notice of Borrowing to the Administrative Agent
and the Swing Line Lender, not later than 12:00 noon, Cincinnati, Ohio time (or
such later time as the Administrative Agent may agree in its sole discretion),
on the Business Day of a proposed Swing Line Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and the amount of the requested Swing Line Loan. Each Swing Line Loan shall be
an ABR Loan (and may not be converted into a Eurodollar Loan). The Swing Line
Lender shall make each Swing Line Loan available to the relevant Borrower by
means of a credit to the general deposit

 

48



--------------------------------------------------------------------------------

account of the relevant Borrower with the Swing Line Lender, if any, or
otherwise to an account as directed by the Borrower Agent in the applicable
Notice of Borrowing (or, in the case of a Swing Line Loan made to finance the
reimbursement of an LC Disbursement as expressly permitted herein, by remittance
to the Issuing Bank). The Swing Line Lender shall endeavor to fund each Swing
Line Loan by 3:00 p.m., Cincinnati, Ohio time and shall in all events fund each
Swing Line Loan validly requested in accordance with the terms hereof by no
later than the immediately following Business Day. The Borrower Agent shall not
request a Swing Line Loan if at the time of or immediately after giving effect
to the Borrowing contemplated by such request a Default or Event of Default has
occurred and is continuing or would immediately thereafter result therefrom.
Swing Line Loans shall be made in minimum amounts of $100,000 and integral
multiples of $100,000 above such amount. Without in any way limiting the
obligation of the Borrower Agent to confirm in writing any telephonic notice of
any Borrowing or prepayment of Swing Line Loans, the Administrative Agent or the
Swing Line Lender, as the case may be, may act without liability upon the basis
of telephonic notice of such Borrowing or prepayment, as the case may be,
believed by the Administrative Agent or the Swing Line Lender, as the case may
be, in good faith to be from a Responsible Officer of the Borrower Agent, prior
to receipt of written confirmation. In each such case, the Borrowers hereby
waive the right to dispute the Administrative Agent’s or the Swing Line Lender’s
record of the terms of such telephonic notice of such Borrowing or prepayment of
Swing Line Loans, as the case may be, absent manifest error.

(iii) Prepayment. The Borrowers shall have the right at any time and from time
to time to repay, without prepayment or penalty, any Swing Line Loan, in whole
or in part, upon the Borrower Agent giving written notice to the Swing Line
Lender and the Administrative Agent before 1:00 p.m., Cincinnati, Ohio time, on
the proposed date of repayment.

(iv) Participations. The Swing Line Lender may at any time in its discretion,
and shall on at least a weekly basis, when any Swing Line Loan is outstanding,
by written notice given to the Administrative Agent (provided such notice
requirement shall not apply if the Swing Line Lender and the Administrative
Agent are the same entity) not later than 12:00 noon, Cincinnati, Ohio time, on
the next succeeding Business Day following such notice require the Lenders to
fund their participations on such Business Day in all or a portion of the Swing
Line Loans then outstanding. Such notice shall specify the aggregate amount of
Swing Line Loans in which Lenders will fund their participation. Promptly upon
receipt of such notice (if required), the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Pro Rata
Percentage (calculated without regard to any reduction thereof is a result of an
exercise of remedies pursuant to Article IX or any termination of Commitments
after the incurrence of such Swing Line Loan as a result of the occurrence of
the Maturity Date with respective Class of Commitments, except the extent
otherwise provided in clause (vii) below) of such Swing Line Loan or

 

49



--------------------------------------------------------------------------------

Loans. Each Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swing Line Lender, such Lender’s Pro Rata Percentage (calculated as provided
above) of such Swing Line Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swing Line Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including (but not limited to) the occurrence and
continuance of a Default or Event of Default or a reduction or termination of
Commitments (except as otherwise expressly provided in clause (vii) below), and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.4 with respect to Loans made by such Lender (and
Section 2.4 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swing Line
Lender the amounts so received by it from the Lenders; provided that the Lender
who is the Swing Line Lender shall be deemed to have funded its Pro Rata
Percentage automatically without further funding. The Administrative Agent shall
notify the Borrower Agent of any funding of participations in any Swing Line
Loan by the Lenders pursuant to this paragraph, and thereafter (and to such
extent) payments in respect of such Swing Line Loan shall be made to the
Administrative Agent and not to the Swing Line Lender. Any amounts received by
the Swing Line Lender from any Borrower (or other party on behalf of any
Borrower) in respect of a Swing Line Loan after receipt by the Swing Line Lender
of the proceeds of a funding of participations therein shall be promptly
remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph, as
their interests may appear. The purchase of participations in a Swing Line Loan
pursuant to this paragraph shall not relieve the Borrowers of any default in the
payment thereof.

(v) Resignation and Replacement of the Swing Line Lender. The Swing Line Lender
may resign as Swing Line Lender hereunder at any time (x) upon at least thirty
days’ prior written notice to the Lenders, the Administrative Agent and the
Borrower Agent or (y) as provided in Section 10.5(c). Following such notice of
resignation from the Swing Line Lender, the Swing Line Lender may be replaced
(with a Lender or Administrative Agent who agrees to act as Swing Line Lender at
any time by written agreement among the Borrower Agent (with the Borrower
Agent’s agreement not to be unreasonably withheld, delayed or conditioned), the
Administrative Agent and the successor Swing Line Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Swing Line Lender.
At the time any such resignation or replacement shall become effective, the
Borrower shall pay all unpaid fees and interest accrued for the account of the
replaced Swing Line Lender. From and after the effective date of any such
resignation or replacement, (i) the successor Swing Line Lender shall have all
the rights and obligations of the Swing Line Lender under this Agreement

 

50



--------------------------------------------------------------------------------

with respect to Swing Line Loans to be made by it thereafter and (ii) references
herein and in the other Loan Documents to the term “Swing Line Lender” shall be
deemed to refer to such successor or to any previous Swing Line Lenders, or to
such successor and all previous Swing Line Lenders, as the context shall
require. After the resignation or replacement of the Swing Line Lender
hereunder, the replaced Swing Line Lender shall remain a party hereto and shall
continue to have all the rights and obligations of the Swing Line Lender under
this Agreement with respect to Swing Line Loans made by it prior to such
resignation or replacement, but shall not be required to make additional Swing
Line Loans.

(vi) Payments of Principal and Interest. The Borrowers shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender. The Swing Line Lender shall be responsible for invoicing the
Borrower Agent for interest on the Swing Line Loans. Until each Lender funds its
ABR Loan or risk participation pursuant to this Section 2.1(c) to refinance such
Lender’s Pro Rata Percentage of any Swing Line Loan, interest in respect of such
Pro Rata Percentage shall be solely for the account of the Swing Line Lender.

(vii) Provisions related to Expiring Commitments when one or more Classes of
Commitments with longer Maturity Dates will remain Outstanding; and Non-Pro Rata
Reductions to Classes of Commitments.

(A) If the Maturity Date shall have occurred in respect of any Class of
Commitments (the “Expiring Revolving Credit Commitment”) at a time when another
Class or Classes of Commitments is or are in effect with a longer Maturity Date
(each, a “Non-Expiring Revolving Credit Commitment” and collectively, the
“Non-Expiring Revolving Credit Commitments”), then with respect to each
outstanding Swing Line Loan, if consented to by the applicable Swing Line
Lender, on the earliest occurring Maturity Date such Swing Line Loan shall be
deemed reallocated to the Class or Classes of the Non-Expiring Revolving Credit
Commitments on a pro rata basis; provided that (x) to the extent that the amount
of such reallocation would cause the aggregate Revolving Exposure of any
Class of Non-Expiring Revolving Credit Commitments to exceed the aggregate
amount of such Non-Expiring Revolving Credit Commitments, immediately prior to
such reallocation the amount of Swing Line Loans to be reallocated equal to such
excess shall be repaid in cash and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrowers shall
still be obligated to pay Swing Line Loans allocated to the Lenders holding the
Expiring Revolving Credit Commitments at the Maturity Date of the Expiring
Revolving Credit Commitment or if the respective Loans of such Class have been
accelerated prior to the Maturity Date of the Expiring Revolving Credit
Commitments. Commencing with the Maturity Date of

 

51



--------------------------------------------------------------------------------

any Class of Commitments, the sublimit for Swing Line Loans shall be agreed
solely with the Swing Line Lender.

(B) If at any time there are outstanding Commitments of more than one Class, and
at such time any reduction to outstanding Commitments pursuant to (and in
accordance with) Article III occurs, then concurrently therewith there shall be
deemed to occur (automatically) an adjustment to the participations of the
Lenders in all outstanding Swing Line Loans so that each Lender participates
therein (on a prospective basis) to reflect its new Pro Rata Percentage after
giving effect to such reduction to Commitments.

(d) Letters of Credit.

(i) General. Subject to the terms and conditions set forth herein, the Borrower
Agent may request each Issuing Bank, and each Issuing Bank agrees, to issue
Letters of Credit for the account of any Borrower in a form reasonably
acceptable to the Administrative Agent and such Issuing Bank, at any time and
from time to time at any time prior to the Letter of Credit Expiration Date as
then in effect. No Issuing Bank shall have any obligation to issue, and the
Borrower Agent shall not request the issuance of, any Letter of Credit at any
time if after giving effect to such issuance (w) the LC Exposure would exceed
the LC Sublimit or the LC Exposure of any Issuing Bank would exceed its LC
Commitment, (x) the total Revolving Exposure of all Lenders would exceed the
Total Revolving Commitments, (y) the total Revolving Exposure of all applicable
Lenders attributable to any Class of Commitments would exceed the aggregate
amount of such Commitments or (z) in the case of any Letter of Credit which will
mature after the Maturity Date of one or more Classes of Commitments but before
the Maturity Date of one or more other Classes of Commitments, the aggregate LC
Exposure attributable to Letters of Credit which will mature after such Maturity
Dates shall not exceed the Commitments attributable to later maturing Classes
which will remain in effect after such Maturity Dates excluding any LC Exposure
which has been backstopped or Cash Collateralized in a manner reasonably
acceptable to the applicable Issuing Bank. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower Agent to, or entered into by any Borrower with, any Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

(ii) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions and
Notices. To request the issuance of a Letter of Credit or the amendment, renewal
or extension of an outstanding Letter of Credit, the Borrower Agent shall
deliver by hand or email through a “pdf” copy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank), an LC Request to the applicable Issuing Bank and the
Administrative Agent not later than 12:00 noon Cincinnati, Ohio time on the
third Business Day preceding the requested date of issuance, amendment, renewal
or extension (or such later date and time as is acceptable to the applicable
Issuing Bank).

 

52



--------------------------------------------------------------------------------

A request for an initial issuance of a Letter of Credit shall specify, in form
and detail reasonably satisfactory to the applicable Issuing Bank:

(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(B) the stated or “face” amount thereof;

(C) the expiry date thereof (which shall not be later than the close of business
on the earlier of (x) the date which is one year after the date of the issuance
of such Letter of Credit and (y) the Letter of Credit Expiration Date or as
otherwise extended pursuant to the LC Extension; provided that such expiry date
may extend beyond the Letter of Credit Expiration Date in the case of any Letter
of Credit which has been backstopped or Cash Collateralized in a manner
reasonably acceptable to the applicable Issuing Bank);

(D) the name and address of the beneficiary thereof;

(E) whether the Letter of Credit shall be for the benefit of Intermediate
Holdings, any Borrower or one or more of each of their respective Subsidiaries;

(F) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(G) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(H) such other matters as the Issuing Bank may reasonably require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the
applicable Issuing Bank:

(A) the Letter of Credit to be amended, renewed or extended;

(B) the proposed date of amendment, renewal or extension thereof (which shall be
a Business Day);

(C) the expiry date thereof (which shall not be later than the close of business
on the earlier of (x) the date which is one year after the date of the issuance
of such Letter of Credit and (y) the Letter of Credit Expiration Date or as
otherwise extended pursuant to the LC Extension);

 

53



--------------------------------------------------------------------------------

(D) the nature of the proposed amendment, renewal or extension; and

(E) such other customary matters as the Issuing Bank reasonably may require.

If requested by the applicable Issuing Bank, the Borrower Agent also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and, upon issuance, amendment,
renewal or extension of each Letter of Credit, the Borrower Agent shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the amount of the LC Exposure shall not
exceed the LC Sublimit and the amount of the LC Exposure of each Issuing Bank
shall not exceed its LC Commitment, (ii) the total Revolving Exposures shall not
exceed the Total Revolving Commitments and the total Revolving Exposures shall
not exceed the Line Cap, (iii) the total Revolving Exposure attributable to any
Class of Commitments would exceed the aggregate amount of such Commitments,
(iv) in the case of any Letter of Credit which will mature but after the
Maturity Date of one or more Classes of Commitments but before the Maturity Date
of one or more other Classes of Commitments, the aggregate LC Exposure
attributable to Letters of Credit which will mature after such Maturity Dates
shall not exceed the Commitments attributable to later maturing Classes which
will remain in effect after such Maturity Dates and (v) the conditions set forth
in Section 6.2 in respect of such issuance, amendment, renewal or extension
shall have been satisfied. Unless the applicable Issuing Bank shall agree
otherwise, no Letter of Credit shall be in an initial amount less than $100,000.

Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the applicable Issuing Bank shall promptly
notify the Administrative Agent (and in the case of an issuance of a new Letter
of Credit, or an increase or decrease in the stated amount of an existing Letter
of Credit, the Administrative Agent shall promptly notify each Lender thereof),
which notice shall be accompanied by a copy of such Letter of Credit or
amendment, renewal, extension or modification to a Letter of Credit (and in the
case of an issuance of a new Letter of Credit, or an increase or decrease in the
stated amount of an existing Letter of Credit, the notice to each Lender shall
include a copy of such Letter of Credit also and the Dollar Equivalent amount of
each such Lender’s respective participation in such Letter of Credit pursuant to
Section 2.1(d)(iv)).

 

54



--------------------------------------------------------------------------------

(iii) Expiration Date.

(A) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (x) the date which is one year after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof, one
year after such renewal or extension) and (y) the Letter of Credit Expiration
Date; provided, however, an Issuing Bank, in its sole discretion, may agree to
extend such Letter of Credit beyond such date (the “LC Extension”) upon the
Borrowers either (i) providing such Issuing Bank funds equal to 103% of the LC
Exposure with respect to such Letter of Credit for deposit in a Cash Collateral
account which Cash Collateral account will be held by the Issuing Bank as a
pledged Cash Collateral account and applied to reimbursement of all drafts
submitted under such outstanding Letter of Credit or (ii) delivering to such
Issuing Bank one or more letters of credit for the benefit of the Issuing Bank,
issued by a bank reasonably acceptable to the Issuing Bank in its sole
discretion, each in form and substance reasonably acceptable to the Issuing Bank
in its sole discretion.

(B) If the Borrower Agent so requests in any LC Request, an Issuing Bank may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the Issuing
Bank to prevent any such renewal at least once in each twelve month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the Issuing Bank, the Borrower Agent shall not be required
to make a specific request to the Issuing Bank for any such renewal. Once an
Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the renewal of
such Letter of Credit at any time to an expiry date not later than the earlier
of (i) one year from the date of such renewal and (ii) the Letter of Credit
Expiration Date, unless otherwise extended pursuant to the LC Extension;
provided that the Issuing Bank shall not permit any such renewal if (x) the
Issuing Bank has determined that it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2.1(d)(xiii) or otherwise), or (y) it has
received notice on or before the day that is two Business Days before the date
which has been agreed upon pursuant to the proviso of the first sentence of this
paragraph, (1) from the Administrative Agent that any Lender directly affected
thereby has elected not to permit such renewal or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 6.2 are not then satisfied.

 

55



--------------------------------------------------------------------------------

(iv) Participations.

(A) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Bank or the Lenders, an Issuing Bank hereby irrevocably grants to each
Lender with a Commitment then in effect, and each such Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such Lender’s Pro
Rata Percentage (determined at the time of issuance or increase to the
respective Letter of Credit, adjusted for assignments and as may be further
adjusted pursuant to following clause (B)) of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrowers on the date due as provided in
Section 2.1(d), or of any reimbursement payment required to be refunded to the
relevant Borrower for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments, or expiration,
termination or Cash Collateralization of any Letter of Credit and that each such
payment shall be made in the same currency as the applicable Letter of Credit,
without any offset, abatement, withholding or reduction whatsoever.

(B) Provisions Related to Expiring Commitments when one or more Classes of
Commitments with Longer Maturity Dates will Remain Outstanding; and Non-Pro Rata
Reductions to Classes of Commitments.

(1) If the Maturity Date shall have occurred in respect to any Class of Expiring
Revolving Credit Commitments at a time one or more Non-Expiring Revolving Credit
Commitments remain in effect, then with respect to each outstanding Letter of
Credit, on the earliest occurring Maturity Date the participations in such
Letter of Credit previously attributable to the respective Expiring Revolving
Credit Commitments shall be deemed reallocated to the Class or Classes of
Non-Expiring Revolving Credit Commitments on a pro rata basis; provided that
(x) to the extent that the amount of such reallocation would cause the aggregate
Revolving Exposure of any Class of Non-Expiring Revolving Credit Commitments to
exceed the aggregate amount of such Non-Expiring Revolving Credit Commitments,
such reallocation shall not occur and the respective such exposure shall be
required to be Cash Collateralized as otherwise provided

 

56



--------------------------------------------------------------------------------

in Section 2.1(d)(iii)(A) and (y) notwithstanding the foregoing, if a Default or
Event of Default has occurred and is continuing, no such reallocation shall
occur and the Borrowers shall be required to Cash Collateralize such Letter of
Credit (to the extent participated in by Lenders with Expiring Revolving Credit
Commitments) as otherwise provided in Section 2.1(d)(iii)(A).

(2) If at any time there are outstanding Commitments of more than one Class, and
at such time any reduction to outstanding Commitments pursuant to (and in
accordance with) Article III occurs, then concurrently therewith there shall be
deemed to occur (automatically) an adjustment to the participations of the
Lenders in all outstanding Letters of Credit so that each Lender participates
therein (on a prospective basis) to reflect its new Pro Rata Percentage after
giving effect to such reduction to Commitments.

(v) Reimbursement.

(A) If an Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrowers shall, in each case in the same currency as the applicable
Letter of Credit, reimburse such LC Disbursement by paying to such Issuing Bank
an amount equal to such LC Disbursement not later than 3:00 p.m., Cincinnati,
Ohio time, on the date that is one Business Day immediately following the date
that such LC Disbursement is made if the Borrower Agent shall have received
notice of such LC Disbursement prior to 3:00 p.m., Cincinnati, Ohio time, on
such date when such LC Disbursement was made, or, if such notice has not been
received by the Borrower Agent prior to such time on such date, then not later
than 3:00 p.m., Cincinnati, Ohio time, on the Business Day immediately following
the day that the Borrower Agent receives such notice; provided that the Borrower
Agent may, subject to the conditions to Borrowing set forth herein, request that
such payment be financed with Revolving Loans that are ABR Loans in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting Revolving
Loans that are ABR Loans.

(B) If the Borrowers fail to make such payment when due, such Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Lender of the applicable LC Disbursement, the amount of the payment then due
from the Borrowers in respect thereof and such Lender’s Pro Rata Percentage
thereof. Each Lender shall be irrevocably and unconditionally obligated to pay
by wire transfer of immediately available funds to the Administrative Agent not
later than 12:00 p.m., Cincinnati, Ohio time, on such date (or, if such Lender
shall

 

57



--------------------------------------------------------------------------------

have received such notice later than 12:00 noon, Cincinnati, Ohio time, on any
day, not later than 11:00 a.m., Cincinnati, Ohio time, on the immediately
following Business Day), an amount equal to such Lender’s Pro Rata Percentage of
the Dollar Equivalent of the unreimbursed LC Disbursement in the same manner as
provided in Section 2.4 with respect to Revolving Loans made by such Lender, and
the Administrative Agent will promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders; provided, that if the Issuing Bank
is also a Lender, such Lender shall be deemed to have funded its Pro Rata
Percentage automatically without further funding. The Administrative Agent will
promptly pay to the applicable Issuing Bank any amounts received by it from the
Borrowers pursuant to the above paragraph prior to the time that any Lender
makes any payment pursuant to the preceding sentence and any such amounts
received by the Administrative Agent from the Borrowers thereafter will be
promptly remitted by the Administrative Agent to the Lenders that shall have
made such payments and to the Issuing Bank, as appropriate.

(C) If any Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, each of
such Lender and the Borrowers, jointly and severally agree to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with the foregoing to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at
(i) in the case of the Borrowers, the rate per annum set forth in (viii) below
and (ii) in the case of such Lender, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules or practices on interbank compensation.

(vi) Obligations Absolute. The Reimbursement Obligation of the Borrowers as
provided in Section 2.1(d)(v) shall be joint and several, absolute,
unconditional and irrevocable, and shall be paid and performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of: (i) any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein;
(ii) any draft or other document presented under a Letter of Credit being proved
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that fails to strictly comply with the terms of such Letter of
Credit; (iv) any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section 2.1,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the obligations of the Borrower hereunder; (v) the fact that a Default
or Event of Default shall have occurred and be continuing; (vi) any material
adverse change in the business, property, results

 

58



--------------------------------------------------------------------------------

of operations, prospects or condition, financial or otherwise, of Intermediate
Holdings and its Subsidiaries; or (vii) any setoff, counterclaim, recoupment,
defense or other right which such Lender may have against the relevant Issuing
Bank. None of the Administrative Agent, the Lenders, any Issuing Bank or any of
their respective Affiliates shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable Requirements of
Law) suffered by any Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of bad faith, gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction (which determination is not subject to appeal)), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole reasonable discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(vii) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly give written notice to the Administrative Agent and the Borrower Agent
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder and the currency thereof; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
Reimbursement Obligation to the Issuing Bank and the Lenders with respect to any
such LC Disbursement (other than with respect to the timing of payment of such
Reimbursement Obligation set forth in Section 2.1(d)(v)).

 

59



--------------------------------------------------------------------------------

(viii) Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear interest
payable on demand, for each day from and including the date such LC Disbursement
is made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the ABR plus the Applicable Margin for Revolving Loans
maintained as ABR Loans for a period of three Business Days from the date of
such LC Disbursement, and at the rate per annum determined pursuant to
Section 4.7(c) thereafter. Interest accrued pursuant to this paragraph shall be
for the account of the Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to Section 2.1(d)(v) to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(ix) Cash Collateralization. If (1) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Agent receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of Cash Collateral pursuant to this
paragraph, or (2) as of the Letter of Credit Expiration Date, any LC Obligation
for any reason remains outstanding, in each case, the Borrowers shall
immediately deposit on terms and in accounts satisfactory to the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the Dollar Equivalent of 103% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such Cash Collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence and during the
continuance of any Event of Default under Section 9(f). In addition to the
forgoing requirements, on any Maturity Date which is not the Letter of Credit
Expiration Date, if any LC Obligation remains outstanding which is participated
in by Lenders whose Commitments have terminated (without a full reallocation of
such participation to later maturing Commitments as provided in clause (B) or
Section 2.1(d)(iv)) the Borrowers shall immediately deposit on terms and in
accounts satisfactory to the Administrative Agent an amount in cash equal to
103% of the LC Exposure as of such date which is participated in by Lenders
whose Commitments have terminated (without reallocation to later maturing
Commitments) plus any accrued and unpaid interest thereon. Funds so deposited
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of outstanding Reimbursement
Obligations or, if the maturity of the Loans has been accelerated (but subject
to the consent of Lenders with LC Exposure representing greater than 50% of the
total LC Exposure), be applied to satisfy other Obligations of the Borrowers
under this Agreement; provided that funds deposited pursuant to the immediately
preceding sentence shall be applied to only those reimbursement Obligations
participated in by the respective Lenders described in the immediately preceding
sentence until such time as such Lenders have no further participation in
outstanding Letters of Credit (unless otherwise consented to by such Lenders).
If the Borrowers are required to provide an

 

60



--------------------------------------------------------------------------------

amount of Cash Collateral hereunder as a result of the existence of an Event of
Default, such amount plus any accrued interest or realized profits with respect
to such amounts (to the extent not applied as aforesaid) shall be returned to
the relevant Borrowers within five Business Days after all Events of Default
have been cured or waived.

(x) Additional Issuing Banks. The Borrower Agent may, at any time and from time
to time, designate one or more additional Lenders or Affiliates of Lenders to
act as an Issuing Bank with respect to Letters of Credit under the terms of this
Agreement, with the consent of each of the Administrative Agent (which consent
shall not be unreasonably withheld, delayed or conditioned) and such Issuing
Bank; provided, that any such Lender may accept or decline such designation in
its sole discretion. Any Lender designated as an Issuing Bank with respect to
Letters of Credit pursuant to this paragraph (x) shall have all the rights and
obligations of an Issuing Bank under the Loan Documents with respect to Letters
of Credit issued or to be issued by it, and all references in the Loan Documents
to the term “Issuing Bank” shall, with respect to such Letters of Credit, be
deemed to refer to such Lender in its capacity as the Issuing Bank, as the
context shall require. If at any time there is more than one Issuing Bank
hereunder, the Borrower Agent may, in its discretion, select which Issuing Bank
is to issue any particular Letter of Credit.

(xi) Resignation or Removal of the Issuing Bank. An Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least thirty days’ prior written
notice to the Lenders, the Administrative Agent and the Borrower Agent. An
Issuing Bank may be replaced or removed at any time by the Borrower by written
notice to the Administrative Agent and the replaced or removed Issuing Bank
(and, in the case of a replacement, with the agreement of the replacement
Issuing Bank). The Administrative Agent shall notify the Lenders of any such
resignation, replacement or removal of such Issuing Bank or any such additional
Issuing Bank. At the time any such resignation, replacement or removal shall
become effective, the Borrower Agent shall pay all unpaid fees accrued for the
account of the resigning, replaced or removed Issuing Bank pursuant to
Section 4.10(c). From and after the effective date of any such resignation,
replacement or removal, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or such addition or to any
previous Issuing Bank, or to such successor or such addition and all previous
Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit.

 

61



--------------------------------------------------------------------------------

(xii) Issuing Bank. Each Issuing Bank shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Bank shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Section 10.2 with respect to any
acts taken or omissions suffered by any Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and documents pertaining
to such Letters of Credit as fully as if the term “Administrative Agent” as used
in Article X included each Issuing Bank with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Bank. Each
Issuing Bank may send a Letter of Credit or conduct any communication to or from
the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication message or overnight courier, or any other commercially
reasonable means of communicating with a beneficiary.

(xiii) Other. An Issuing Bank shall be under no obligation to issue any Letter
of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Bank in good faith deems material to it; or

(B) the issuance of such Letter of Credit would violate one or more policies of
general application of the Issuing Bank.

No Issuing Bank shall be under any obligation to amend any Letter of Credit if
(A) such Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(e) Protective Advances.

(i) Subject to the limitations set forth below (and notwithstanding anything to
the contrary in Section 6.2), the Administrative Agent is authorized by the
Borrowers and the Lenders, from time to time in the Administrative Agent’s sole
discretion in the exercise of its commercially reasonable judgment (but shall
have absolutely no obligation to), to make Loans to the Borrowers, on behalf of

 

62



--------------------------------------------------------------------------------

all Lenders at any time that any condition precedent set forth in Section 6.2
has not been satisfied or waived, which the Administrative Agent, in its
Permitted Discretion, deems necessary or desirable (i) to preserve or protect
the Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 11.5) and other sums, in each case to the extent due and payable (and
not in dispute by the Borrower (acting in good faith)) under the Loan Documents
(each such Loan, a “Protective Advance”). Any Protective Advance may be made in
a principal amount that would cause the aggregate Revolving Exposure to exceed
the Line Cap; provided that no Protective Advance may be made to the extent
that, after giving effect to such Protective Advance (together with the
outstanding principal amount of any outstanding Protective Advances), the
aggregate principal amount of Protective Advances outstanding hereunder would
exceed 10% of the Line Cap as determined on the date of such proposed Protective
Advance; and provided, further, that the aggregate amount of Borrowings
(including the aggregate amount of outstanding Protective Advances) shall not
exceed the Total Revolving Commitment. No Protective Advance may remain
outstanding for more than thirty days without the consent of the Required
Lenders unless a liquidation is taking place. Each Protective Advance shall be
an ABR Loan. Each Protective Advance shall be secured by the Liens in favor of
the Administrative Agent in and to the Collateral and shall constitute
Obligations hereunder. The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Required Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. The making of a Protective Advance on
any one occasion shall not obligate the Administrative Agent to make any
Protective Advance on any other occasion. At any time that the conditions
precedent set forth in Section 6.2 have been satisfied or waived, the
Administrative Agent may request the Lenders to make a Revolving Loan to repay a
Protective Advance. At any other time, the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.1(e)(ii).

(ii) Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default or Event of Default), each
Lender shall be deemed, without further action by any party hereto,
unconditionally and irrevocably to have purchased from the Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Protective Advance in proportion to its Pro Rata Percentage. From and after the
date, if any, on which any Lender is required to fund its participation in any
Protective Advance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Pro Rata Percentage of all payments of
principal and interest and all proceeds of Collateral (if any) received by the
Administrative Agent in respect of such Protective Advance.

 

63



--------------------------------------------------------------------------------

2.2 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Class shall not be less than the Minimum
Borrowing Amount applicable to such Class. More than one Borrowing may occur on
the same date, but at no time shall there be outstanding more than ten (or such
greater number as may be agreed by the Administrative Agent) Borrowings of
Eurodollar Loans in the aggregate for all Classes of Loans.

2.3 Notice of Borrowing.

(a) If any Borrower desires to incur the Loans (or portions thereof) as
(x) Eurodollar Loans hereunder, the Borrower Agent shall give the Administrative
Agent at least three Business Days (or, with respect to Eurodollar Loans to be
made on the Effective Date, such shorter period as shall be acceptable to the
Administrative Agent) prior notice of the Eurodollar Loans to be incurred
hereunder, (y) ABR Loans hereunder (excluding Swing Line Loans, which notice
shall be delivered in accordance with Section 2.1(c)(ii)), the Borrower Agent
shall give the Administrative Agent at least one Business Day’s (or, with
respect to ABR Loans to be made on the Effective Date, such shorter period as
shall be acceptable to the Administrative Agent) prior notice of the ABR Loans
to be incurred hereunder, provided that any such notice shall be deemed to have
been given on a certain day only if given before 12:00 noon (Cincinnati, Ohio
time) on such day. Each such notice (the “Notice of Borrowing”), shall be
irrevocable and shall be in writing, or by telephone promptly confirmed in
writing, substantially in the form of Exhibit N, appropriately completed to
specify: (i) the aggregate principal amount of such Borrowing, (ii) the Class of
the Loans to be incurred pursuant to such Borrowing, (iii) the date of such
Borrowing (which shall be a Business Day), (iv) whether the Loans being incurred
pursuant to such Borrowing are to be initially maintained as ABR Loans or, to
the extent permitted hereunder, Eurodollar Loans or and, if Eurodollar Loans,
the initial Interest Period to be applicable thereto and (v) the applicable
account details for the applicable Borrower. The Administrative Agent shall
promptly give each Lender which is required to make Loans of the Class specified
in the respective Notice of Borrowing, notice of such proposed Borrowing, of
such Lender’s proportionate share thereof and of the other matters required by
the immediately preceding sentence to be specified in the Notice of Borrowing.

(b) Without in any way limiting the obligation of the Borrower Agent to confirm
in writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swing Line Lender may act without liability upon the
basis of telephonic notice of such Borrowing or prepayment, as the case may be,
believed by the Administrative Agent or such Swing Line Lender in good faith to
be from a Responsible Officer of the Borrower Agent, prior to receipt of written
confirmation. In each such case, the Borrowers hereby waive the right to dispute
the Administrative Agent’s or Swing Line Lender’s, as applicable, record of the
terms of such telephonic notice of such Borrowing or prepayment of Loans, as the
case may be, absent manifest error.

 

 

64



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement, the Borrower Agent
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the applicable Latest Maturity Date.

2.4 Disbursement of Funds. No later than 1:00 p.m. (Cincinnati, Ohio time) on
the date specified in each Notice of Borrowing (or in the case of Swing Line
Loans, as provided in Section 2.1(c)(ii)), each Lender with a Commitment of the
respective Tranche will make available its pro rata portion (determined in
accordance with Section 4.16) of each such Borrowing requested to be made on
such date (or in the case of Swing Line Loans, the Swing Line Lender will make
available the full amount thereof). All such amounts will be made available in
Dollars and in immediately available funds at the Payment Office, and the
Administrative Agent will make available to the Borrower in the Disbursement
Account, or, except during a Cash Dominion Period, to such other account as the
Borrower may specify in writing to the Administrative Agent, the aggregate of
the amounts so made available by the Lenders; provided that, if, on the date of
a Borrowing of Revolving Loans, there are LC Disbursements or Swing Line Loans
then outstanding, then the proceeds of such Borrowing shall be applied, first,
to the payment in full of any such LC Disbursements with respect to Letters of
Credit, second, to the payment in full of any Swing Line Loans and third, to the
Borrower as otherwise provided above; provided further, that a Protective
Advance shall be retained by the Administrative Agent to be applied as
contemplated by Section 2.1(e) (and the Administrative Agent shall deliver to
the Borrower Agent a reasonably detailed accounting of such application). Unless
the Administrative Agent shall have been notified by any Lender prior to the
date of Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrowers a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower Agent and
the Borrower Agent shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the Borrower Agent, as the case may be, interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to any of
the Borrowers until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the Overnight Bank Funding Rate for the first three days and at the
interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrowers, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 4.7 and 4.8. Nothing in
this Section 2.4 shall be deemed to relieve any Lender from its obligation to
make Loans hereunder or to prejudice any rights which the Borrowers may have
against any Lender as a result of any failure by such Lender to make Loans
hereunder.

2.5 [Reserved].

2.6 Cash Management System.

 

65



--------------------------------------------------------------------------------

(a) Until the Latest Maturity Date, the Borrowers shall (i) (A) establish on the
Effective Date and thereafter maintain one or more post office boxes at the U.S.
Post Office at such address or addresses as the Administrative Agent may notify
Borrower from time to time upon reasonable advance written notice (collectively,
“Lock Boxes”), and (2) during each Cash Dominion Period request in writing and
otherwise take such reasonable steps to ensure that all Account Debtors forward
payment directly to such Lock Boxes in the case of paper Remittances and
(ii) (A) establish on the Effective Date and thereafter maintain the Collection
Account at the Administrative Agent and (B) during each Cash Dominion Period
request in writing and otherwise take such reasonable steps to ensure that all
Account Debtors forward payment directly to the Collection Account in the case
of electronic Remittances. Upon collection into a Lock Box and subject to, and
in accordance with, the terms and conditions of the Cash Management Agreements
provided by the Administrative Agent to Borrower, all Remittances received in
the applicable Lock Box shall be deposited by the Administrative Agent into the
Collection Account. The Administrative will have sole access to each Lock Box,
and at no time shall the Borrowers remove any item from any Lock Box without the
Administrative Agent’s prior written consent.

(b) Attached hereto as Schedule 2.6(a) is a schedule of all DDAs, that are
maintained by the Loan Parties, which Schedule includes, with respect to each
depository, (i) the account number(s) maintained with such depository, (ii) the
name of the depository and (iii) the name of the Loan Party that maintains such
DDA.

(c) Within ninety (90) days after the Effective Date (or such longer period as
the Administrative Agent may agree in its reasonable discretion), each
applicable Loan Party will enter into a blocked account agreement (each, a
“Blocked Account Agreement”), reasonably satisfactory to the Administrative
Agent, with respect to the DDAs existing as of the Effective Date listed on
Schedule 2.6(b) attached hereto, other than any such account that is an Excluded
Account (the “Blocked Accounts”).

(d) Each Blocked Account Agreement entered into by a Loan Party shall, subject
to the ABL/Term Loan Intercreditor Agreement, permit the Administrative Agent to
instruct the depository, during a Cash Dominion Period (and delivery of notice
thereof from the Administrative Agent), to transfer on each Business Day of all
available cash receipts to the Collection Account, from:

(i) the sale of Collateral;

(ii) all proceeds of collections of Accounts; and

(iii) each Blocked Account (including all cash deposited therein from each DDA).

If, at any time during a Cash Dominion Period, any cash or Cash Equivalents that
are ABL Priority Collateral (or proceeds thereof) owned by any Loan Party are
deposited to any account, or held or invested in any manner, otherwise than in a
Blocked Account that is subject to a Blocked Account Agreement (other than
Excluded Accounts), the

 

66



--------------------------------------------------------------------------------

Administrative Agent may require the applicable Loan Party to close such account
and have all funds therein transferred to a Blocked Account, the Collection
Account or another account maintained with Fifth Third. In addition to the
foregoing, during a Cash Dominion Period, at the request of the Administrative
Agent, the Loan Parties shall provide the Administrative Agent with an
accounting of the contents of the Blocked Accounts, which shall identify, to the
reasonable satisfaction of the Administrative Agent, the proceeds from the ABL
Priority Collateral which were deposited into a Blocked Account and swept to the
Collection Account. During a Cash Dominion Period, all Remittances received in a
Blocked Account shall be deposited on a daily basis into the Collection Account.

(e) Except during a Cash Dominion Period or if an Event of Default exists, the
Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or Blocked
Accounts, subject to the execution and delivery to the Administrative Agent of
appropriate Blocked Account Agreements (except with respect to Excluded
Accounts) consistent with and to the extent required by the provisions of this
Section 2.6 and otherwise reasonably satisfactory to the Administrative Agent.
The Borrower Agent shall provide the Administrative Agent with prior written
notice of its intention to open or close a Blocked Account and the
Administrative Agent shall promptly notify the Borrower Agent as to whether the
Administrative Agent shall require a Blocked Account Agreement with the Person
with whom any such new account will be maintained (it being understood that the
Administrative Agent shall not require a Blocked Account Agreement with respect
to any Excluded Account).

(f) Except during a Cash Dominion Period, the Loan Parties may, subject to the
ABL/Term Loan Intercreditor Agreement, direct, and shall have sole control over,
the manner of disposition of funds in the Blocked Accounts.

(g) The Collection Account shall at all times be under the sole dominion and
control of the Administrative Agent. Each Loan Party hereby acknowledges and
agrees that (i) such Loan Party has no right of withdrawal from the Collection
Account, (ii) the funds on deposit in the Collection Account shall at all times
continue to be collateral security for all of the Obligations, and (iii) during
a Cash Dominion Period, subject to Section 4.6(b) and Section 2.6(h), all
available funds received in the Collection Account, in excess of an aggregate
amount equal to $250,000, will be automatically swept each Business Day from the
Collection Account and immediately applied to the outstanding balance of the
Revolving Loans, without the need for any further notice by the Administrative
Agent to the Borrowers; provided that, in no event shall any amount be so
applied unless and until such amount shall have been credited in immediately
available funds to the Collection Account. In the event that, notwithstanding
the provisions of this Section 2.6, during a Cash Dominion Period, any Loan
Party receives or otherwise has dominion and control of any such proceeds or
collections related to Collateral, such proceeds and collections shall, subject
to the ABL/Term Loan Intercreditor Agreement, be held in trust by such Loan
Party for the Administrative Agent, shall not be commingled with any of such
Loan Party’s other funds or deposited in any account of such Loan Party and
shall promptly be deposited into the Collection Account or dealt with in such
other fashion as such Loan Party may be instructed by the Administrative Agent.

 

67



--------------------------------------------------------------------------------

(h) Subject to Section 4.6(b), any amounts received in the Collection Account at
any time when all of the Obligations then due have been and remain fully repaid
shall, subject to the ABL/Term Loan Intercreditor Agreement, be remitted to the
operating account of the Loan Parties.

(i) Until the Latest Maturity Date, the Borrowers shall maintain, in their
names, the Disbursement Account at Administrative Agent into which the
Administrative Agent shall, at the written direction of the Borrower Agent or in
accordance with the Agreement, from time to time, deposit proceeds of Revolving
Loans and Swing Line Loans made to, or for the benefit or on behalf of, the
Borrowers pursuant to for use by Borrowers in accordance with the provisions of
Section 2.4 of the Agreement.

ARTICLE III

REDUCTION OR TERMINATION OF COMMITMENTS

(a) At its option, the Borrower Agent may at any time terminate, or from time to
time, without premium or penalty (except as provided in Section 4.19), and
permanently reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an integral multiple of
$500,000 and be in an amount that is not less than $1,000,000, (ii) the
Commitments of any Class shall not be terminated or reduced if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section 4.5
(and any adjustment of participations in then outstanding Swing Line Loans and
Letters of Credit in accordance with the provisions of Section 2.1(c) and/or
(d) as applicable), the aggregate amount of the Revolving Exposures of such
Class would exceed the aggregate amount of Commitments of such Class, and
(iii) if, after giving effect to any reduction of the Commitments, the LC
Sublimit or the Swing Line Commitment exceeds the aggregate amount of the
Commitments or the LC Commitment of any Issuing Bank exceeds its Commitment,
such sublimit shall be automatically reduced by the amount of such excess, and
(iv) each such reduction shall apply pro rata to all Classes of Commitments
(except to the extent a Class has expressly agreed to accept a less than pro
rata reduction in accordance with the terms hereof).

(b) The Borrower Agent shall notify the Administrative Agent in writing of any
election to terminate or reduce the Commitments under Section 3(a) not later
than 2:00 p.m. one Business Day (or, in the case of a prepayment of Eurodollar
Loans, three Business Days or such shorter period as the Administrative Agent
may agree in its sole discretion) prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Agent pursuant to this Section 3(b) shall be irrevocable; provided that
a notice of termination of the Commitments delivered by the Borrower Agent may
state that such notice is conditioned upon the effectiveness of any such other
credit facilities or the closing of any such securities offering, or the
occurrence of any other event specified therein, in which case such notice may
be revoked by the Borrower

 

68



--------------------------------------------------------------------------------

Agent (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. With respect to
the effectiveness of any such other credit facilities or the closing of any such
securities offering, the Borrower Agent may extend the date of termination at
any time with the consent of the Administrative Agent (which consent shall not
be unreasonably withheld or delayed). Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

(c) The total Commitments of each Class shall terminate on the Maturity Date
applicable thereto.

ARTICLE IV

OTHER PROVISIONS APPLICABLE TO REVOLVING LOANS

4.1 [Reserved].

4.2 Repayment of Loans; Evidence of Debt.

(a) The Borrowers hereby unconditionally promise to pay to the Administrative
Agent (i) for the account of each Lender the then unpaid principal amount of
each Loan of such Lender (other than Extended Revolving Loans), which in the
case of (A) the Initial Revolving Loans, shall be repaid on the Initial Maturity
Date and (B) the Swing Line Loans, shall be repaid on the earlier of the first
Maturity Date after the making thereof and the fifth Business Day after such
Swing Line Loan is made (provided that on each such date that a Revolving
Borrowing is made, the Borrowers shall repay all Swing Line Loans that are
outstanding on the date such Borrowing is requested), and (ii) for the account
of each applicable Lender, the then unpaid principal amount of any Extended
Revolving Loan of such Lender, (1) in accordance with the relevant Extension,
subject to the requirements of Section 4.24 and (2) to the extent not previously
paid, which shall be due and payable on the Maturity Date applicable to such
Extended Revolving Loan as provided in the relevant Extension, or, in each of
clauses (i) through (iii) above, the then unpaid principal amount of any or all
(or a portion thereof) of the Initial Revolving Loans, Swing Line Loans or
Extended Revolving Loans, on the date that any or all (or a portion thereof) of
the Initial Revolving Loans, Swing Line Loans or Extended Revolving Loans, as
applicable, become due and payable pursuant to Article IX. The Borrowers hereby
further agree to pay interest on the unpaid principal amount of the Loans from
time to time outstanding from the date hereof until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 4.7.

(b) The Borrower’s obligation to pay the principal of, and interest on, the
Loans of any Class under a Tranche made by a Lender shall, if requested by such
Lender, be evidenced by a promissory note duly executed and promptly delivered
by the Borrowers substantially in the form of Exhibit P-1 (in the case of
Revolving Loans, each a “Revolving Note” and, collectively, the “Revolving
Notes”) or Exhibit P-2 (in the case of Swing Line Loans, each a “Swing Line
Note” and, collectively, the “Swing Line Notes”), as the case may be.

 

69



--------------------------------------------------------------------------------

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrowers to such Lender resulting
from each Loan of any Class under a Tranche made by such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

(d) The Administrative Agent shall maintain the Register pursuant to
Section 11.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type and Class thereof
and each Interest Period applicable thereto, (ii) any Notes issued in respect
thereof and (vi) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrowers and each Lender’s share thereof.

(e) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.2(c) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrowers therein recorded; provided, however, that (i) the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrowers to repay (with applicable interest) the Loans made to the Borrowers by
such Lender in accordance with the terms of this Agreement and (ii) in the event
of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

(f) Notwithstanding anything to the contrary contained above in this Section 4.2
or elsewhere in this Agreement, Notes shall only be delivered to Lenders which
at any time specifically request the delivery of such Notes. No failure of any
Lender to request or obtain a Note evidencing its Loans under a Tranche to the
Borrowers shall affect or in any manner impair the obligations of the Borrowers
to pay the Loans under such Tranche (and all related Obligations) incurred by
the Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guarantees therefor provided pursuant to the various Loan Documents. Any Lender
which does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in Section 4.2(c). At any
time when any Lender requests the delivery of a Note to evidence any of its
Loans under a Tranche, the Borrower shall promptly execute and deliver to the
respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loans.

4.3 Conversion Options. The Borrower Agent may elect from time to time to
convert Eurodollar Loans into ABR Loans by giving the Administrative Agent
irrevocable written notice of such election in the form of a
Conversion/Continuation Notice, to be received by the Administrative Agent prior
to 12:00 Noon, Cincinnati, Ohio time, at least three Working Days prior to the
proposed conversion date, provided that any such conversion of Eurodollar Loans
shall only be made on the last day of an Interest Period with respect thereto.
The Borrower Agent may elect from time to time to convert all or a portion of
the ABR Loans then outstanding to Eurodollar Loans by giving the Administrative
Agent irrevocable written notice of such election

 

70



--------------------------------------------------------------------------------

in the form of a Conversion/Continuation Notice, to be received by the
Administrative Agent prior to 12:00 Noon, Cincinnati, Ohio time, at least three
Working Days prior to the proposed conversion date, specifying the Interest
Period selected therefor, and, if no Event of Default has occurred and is
continuing, such conversion shall be made on the requested conversion date or,
if such requested conversion date is not a Working Day, on the next succeeding
Working Day. Upon receipt of any Conversion/Continuation Notice pursuant to this
Section 4.3, the Administrative Agent shall promptly, but in any event by 4:00
P.M., Cincinnati, Ohio time, notify each Lender thereof. All or any part of the
outstanding Loans may be converted as provided herein, provided that (i) partial
conversions of Loans shall be in the aggregate principal amount of $1,000,000,
or a whole multiple of $1,000,000 in excess thereof, (ii) the aggregate
principal amount of the resulting Eurodollar Loans outstanding in respect of any
one Interest Period shall be at least $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (iii) no more than seven (7) Interest Periods
shall be in effect at any one time with respect to Eurodollar Loans.

4.4 [Reserved].

4.5 Optional Prepayments. (a) The Borrowers may at any time and from time to
time prepay the Loans, in whole or in part, upon at least one Business Days’
irrevocable written notice from the Borrower Agent to the Administrative Agent
in the case of ABR Loans and two Working Days’ irrevocable written notice from
the Borrower Agent to the Administrative Agent in the case of Eurodollar Loans
and specifying the date, the amount of prepayment, the Class and the Tranche of
the prepayment of Loans; provided that Eurodollar Loans prepaid on other than
the last day of any Interest Period with respect thereto shall be prepaid
subject to the provisions of Section 4.19. Upon receipt of such notice the
Administrative Agent shall promptly notify each Lender thereof. If such notice
is given, the Borrowers shall make such prepayment, and the payment amount
specified in such notice shall be due and payable, on the date specified
therein. Accrued interest on any Notes or on the amount of any Loans paid in
full pursuant to this Section 4.5 shall be paid on the date of such prepayment.
Accrued interest on the amount of any partial prepayment shall be paid on the
date of such partial prepayment. Partial prepayments shall be in an aggregate
principal amount equal to the lesser of (A) $1,500,000 or a whole multiple of
$1,000,000 in excess thereof and (B) the aggregate unpaid principal amount of
the Loans, as the case may be.

(b) [Reserved].

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower Agent may rescind any notice of prepayment under this Section 4.5 if
such prepayment would have resulted from a refinancing of all of the Loans,
which refinancing shall not be consummated or shall otherwise be delayed.

4.6 Mandatory Prepayments.

(a) In the event and on each Business Day on which the total Revolving Exposure
exceeds 100% of the Line Cap, the Borrowers shall without notice or demand,
first, repay or prepay any outstanding Swing Line Loans, second, repay or prepay
any Protective Advances, third, repay or prepay other Borrowings, and fourth, at
the

 

71



--------------------------------------------------------------------------------

Borrower Agent’s option, either replace outstanding Letters of Credit or Cash
Collateralize or backstop in a manner reasonably acceptable to the applicable
Issuing Bank outstanding Letters of Credit in an aggregate amount sufficient to
eliminate such excess; provided that at any time Protective Advances are
outstanding and the total Revolving Exposure at such time (excluding such
Protective Advances) is less than 100% of the Line Cap at such time, the
Borrowers shall only be required to make such repayments or prepayments to the
extent (x) the aggregate principal amount of such outstanding Protective
Advances exceeds 10% of the Line Cap or (y) the total Revolving Exposure exceeds
the Total Revolving Commitments at such time.

(b) During each Cash Dominion Period (following notification thereof by the
Administrative Agent to the Borrower Agent which notification shall be delivered
three Business Days following the commencement of such Cash Dominion Period
(subject to the terms of the Guaranty and Collateral Agreement)), on each
Business Day, at or before 1:00 p.m., Cincinnati, Ohio time, the Administrative
Agent shall, subject to the ABL/Term Loan Intercreditor Agreement, apply all
immediately available funds credited to the Administrative Agent’s Account or
otherwise received by Administrative Agent for application to the Obligations,
first, to pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent, the Issuing Banks and the Lenders constituting
Obligations, pro rata, second, to prepay the principal and interest of any Swing
Line Loans that may be outstanding, pro rata, third, to prepay the principal and
interest of any Protective Advances that may be outstanding, pro rata, fourth,
to pay interest due and payable in respect of any other Loans that may be
outstanding, pro rata, fifth, to prepay the principal of any other Loans that
may be outstanding and to Cash Collateralize the aggregate face amount of
outstanding LC Exposure, pro rata, sixth, to pay or prepay any other Obligations
(other than Obligations in connection with Secured Cash Management Obligations
or Secured Swap Agreements and contingent indemnification obligations for which
no claim has yet been made) whether or not then due, in such order and manner as
the Administrative Agent determines; seventh, to pay or prepay Obligations in
connection with Secured Cash Management Obligations and/or Secured Swap
Agreements, pro rata, and eighth, as the Borrower Agent may direct.

(c) [Reserved];

(d) In the event of any partial reduction of the Commitments of any
Class permitted in accordance with the terms hereof, then (x) at or prior to the
effective date of such reduction, the Administrative Agent shall notify the
Borrower Agent and the Lenders of the sum of the Revolving Exposures of such
Class after giving effect thereto and (y) if the sum of the Revolving Exposures
of such Class would exceed the aggregate amount of Commitments of such
Class after giving effect to such reduction, then the Borrowers shall on the
date of such reduction, first, repay or prepay Swing Line Loans, second, repay
or prepay Revolving Borrowings of such Class, and third, at the Borrower Agent’s
option, either replace outstanding Letters of Credit or Cash Collateralize or
backstop in a manner reasonably acceptable to the applicable Issuing Bank
outstanding Letters of Credit, in an aggregate amount sufficient to eliminate
such excess.

 

72



--------------------------------------------------------------------------------

(e) In the event that the sum of all the Revolving Exposures of all Lenders of a
given Class exceeds the Commitments of such Class then in effect, the Borrowers
shall, without notice or demand, immediately first, repay or prepay any
outstanding Swing Line Loans, second, repay or prepay Revolving Borrowings of
such Class, and third, at the Borrower Agent’s option, either replace
outstanding Letters of Credit or Cash Collateralize or backstop in a manner
reasonably acceptable to the applicable Issuing Bank outstanding Letters of
Credit in accordance with the procedures, in an aggregate amount sufficient to
eliminate such excess.

(f) In the event that the aggregate LC Exposure exceeds the LC Sublimit then in
effect or the aggregate LC Exposure of any Issuing Bank exceeds its LC
Commitment then in effect, the Borrower shall, without notice or demand,
immediately, at the Borrower Agent’s option, either replace outstanding Letters
of Credit or Cash Collateralize or backstop outstanding Letters of Credit, in an
aggregate amount sufficient to eliminate such excess.

(g) Amounts to be applied in connection with prepayments made pursuant to
clauses (a) and (b) of this Section 4.6 shall be applied without premium or
penalty to outstanding Loans under each Tranche of Loans on a pro rata basis,
provided that no permanent reduction in Commitments shall result therefrom (or,
in each case, if agreed to in writing by the Required Lenders of a Tranche of
Loans, in a manner that provides for more favorable prepayment treatment of
other Tranches of Loans, so long as each other such Tranche receives its Pro
Rata Percentage of any amount to be applied more favorably, except to the extent
otherwise agreed by the Required Lenders of each Tranche receiving less than
such Pro Rata Percentage). All amounts to be applied as required by clauses
(e) through (g) of this Section 4.6 shall be applied as provided therein, with
all payments to any Class of Commitments to be applied on a pro rata basis to
such Class.

(h) [Reserved].

(i) With respect to each repayment of Loans required by this Section 4.6, the
Borrower Agent may designate, within each respective Class to be repaid, the
Types of Loans of the respective Tranche which are to be repaid and, in the case
of Eurodollar Loans, the specific Borrowing or Borrowings of the respective
Tranche pursuant to which such Eurodollar Loans were made, provided that:
(i) unless the Borrower Agent complies with the provisions of Section 4.19,
repayments of Eurodollar Loans pursuant to this Section 4.6 may only be made on
the last day of an Interest Period applicable thereto unless all Eurodollar
Loans of the respective Tranche with Interest Periods ending on such date of
required repayment and all ABR Loans of the respective Tranche have been paid in
full; (ii) if any repayment of Eurodollar Loans made pursuant to a single
Borrowing shall reduce the outstanding Eurodollar Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, such Borrowing shall be automatically converted into a Borrowing of ABR
Loans; and (iii) each repayment of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans. Notwithstanding the foregoing, at the
election of the Borrower Agent, and after all ABR Loans, Eurodollar Loans with
Interest Periods ended on such date of the respective Class have been paid in
full, the amount of any prepayment of

 

73



--------------------------------------------------------------------------------

Loans required under this Section 4.6 may be deposited in an escrow account on
terms reasonably satisfactory to the Administrative Agent and applied to the
prepayment of Eurodollar Loans upon the expiration of the applicable Interest
Periods (in direct order of maturity for the respective Class); provided, that
if an Event of Default has occurred and is continuing, the Administrative Agent
may, and upon the written direction from the Required Lenders, shall, apply any
or all of such amounts then on deposit in such escrow account to the payment of
the respective Class of such Loans, together with any amounts owing to the
Lenders in accordance with the provisions of Section 4.19. In the absence of a
designation by the Borrower Agent as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.

(j) [Reserved].

(k) New Holdings and its Subsidiaries will undertake to use all commercially
reasonable efforts to overcome or eliminate any such restrictions on
repatriation set forth in clause (j) above and/or minimize any such costs of
prepayment to make the relevant prepayment, even if the Borrowers do not intend
to actually repatriate such cash.

4.7 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto on the unpaid principal amount thereof at a rate per
annum equal to the Eurodollar Rate determined for such Interest Period plus the
Applicable Margin.

(b) ABR Loans shall bear interest for the period from and including the date
thereof until maturity thereof on the unpaid principal amount thereof at a rate
per annum equal to the ABR plus the Applicable Margin.

(c) Upon the occurrence of an Event of Default under Section 9(f) or, at the
election of the Required Lenders, if all or a portion of (i) the principal
amount of any of the Loans or (ii) any interest payable thereon or any fees or
other amounts, shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), any overdue amount under the Loan Documents shall
(to the extent otherwise bearing interest hereunder), without limiting the
rights of the Lenders under Article IX, bear interest at a rate per annum which
is (x) in the case of overdue principal, 2% above the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section 4.7
or (y) in the case of overdue interest, fees and other amounts that otherwise
bear interest hereunder, 2% above the rate described in paragraph (b) of this
Section 4.7, in each case, from the date of such nonpayment until such amount is
paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section 4.7 shall be
payable on demand by the Administrative Agent made at the request of the
Required Lenders.

 

74



--------------------------------------------------------------------------------

4.8 Computation of Interest and Fees.

(a) Except as expressly provided herein to the contrary, all computations of fee
and Interest shall be made on the basis of a 360 day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower Agent and the Lenders of each determination of a Eurodollar Rate. Any
change in the interest rate on a Loan resulting from a change in the ABR shall
become effective as of the opening of business on the day on which such change
in the ABR becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower Agent and the Lenders of the effective date and
the amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the written request of the Borrower Agent, deliver to the
Borrower Agent a statement showing the quotations used by the Administrative
Agent in determining the Eurodollar Rate.

4.9 [Reserved].

4.10 Certain Fees.

(a) Administrative Agent’s Fees. The Borrowers shall pay to the Administrative
Agent, for its own account, the fees set forth in the Fee Letter at the times
and in the amounts specified therein. Such fees shall be fully earned when due
and shall not be refundable for any reason whatsoever and will be in addition to
the reimbursement of the Administrative Agent’s out-of-pocket expenses in
accordance with Section 11.5.

(b) Unused Commitment Fee. The Borrowers shall pay to the Administrative Agent a
fee (the “Unused Commitment Fee”) for the account of each Lender in an amount
equal to:

(i) the average daily balance of the Commitment of such Lender during the
respective period for which the Unused Commitment Fee is being determined, less

(ii) the sum of, without duplication, (x) the average daily balance of all Loans
held by such Lender (provided, that the aggregate amount of Swing Line Loans
outstanding shall be deemed to be zero for purposes of calculating the Unused
Commitment Fee) plus (y) the average daily amount of LC Obligations held by such
Lender, in each case, during the respective period for which the Unused
Commitment Fee is being determined;

(iii) multiplied by the Applicable Commitment Fee Percentage;

 

75



--------------------------------------------------------------------------------

provided, that (x) to the extent the foregoing relate to any Commitments other
than Initial Revolving Loan Commitments (and related outstandings), the
Applicable Commitment Fee Percentage applicable thereto shall be subject to
modification as agreed by the respective Lenders providing such Commitments and
as notified by them to the Administrative Agent at the time of the establishment
thereof, and (y) no Unused Commitment Fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender.

The total fee paid by the Borrowers under this Section 4.10(b) will be equal to
the sum of all of the fees due to the Lenders. Such fee shall be payable
quarterly in arrears on the last Business Day of the first calendar quarter
ended following the date hereof and the last Business Day of each calendar
quarter thereafter. The Unused Commitment Fee provided in this Section 4.10(b)
shall accrue at all times from and after the Effective Date. The accrued Unused
Commitment Fee shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed during the applicable period
(including the first day but excluding the last day of such period).

(c) LC Fees. The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender (excluding any Defaulting Lender) a participation fee
(“LC Participation Fee”) with respect to its participations in Letters of
Credit, which shall accrue at a rate equal to the Applicable Margin applicable
to Eurodollar Loans under the Commitments then in effect on the actual daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to Reimbursement Obligations) during the period from and including the Effective
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure;
provided that during any period during which default rate interest is applicable
under Section 4.7(c), the percentage referred to in preceding clause (i) shall
be the Applicable Margin applicable to Eurodollar Loans under the Commitments
then in effect, plus 2% per annum, and (ii) to each Issuing Bank a fronting fee
(“Fronting Fee”) with respect to each Letter of Credit issued by it for the
period from the date of issuance of such Letter of Credit to the termination
date of such Letter of Credit, which shall accrue at an amount to be agreed but
in any event not to exceed 0.125% on the Dollar Equivalent of the actual daily
amount of the LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s reasonable and customary fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Accrued LC Participation Fees and Fronting Fees shall be payable in
arrears (i) on the last Business Day of each calendar quarter of each year,
commencing on the first such date to occur after the Effective Date, and (ii) on
the date on which the Commitments terminate and, if later, on the date upon
which all Letters of Credit issued by such Issuing Bank have expired. Any such
fees accruing after the date on which the Commitments terminate shall be payable
promptly on written demand. Any other fees payable to an Issuing Bank pursuant
to this paragraph shall be payable within ten Business Days after written demand
therefor. All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

76



--------------------------------------------------------------------------------

(d) Effective Date Fees. The Borrower agrees to pay on the Effective Date to the
Lenders and the Administrative Agent the fees required to be paid on such date
pursuant to this Agreement and the Fee Letter.

4.11 [Reserved].

4.12 [Reserved].

4.13 [Reserved].

4.14 [Reserved].

4.15 Inability to Determine Interest Rate for Eurodollar Loans.

(a) If in connection with any request for a Eurodollar Loan or a conversion to
or continuation thereof, (i) the Administrative Agent determines that (A) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such Eurodollar Loan, or (B) (x)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan or
in connection with an existing or proposed ABR Loan and (y) the circumstances
described in Section 4.15(c)(i) do not apply (in each case with respect to this
clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Eurodollar Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended (to the extent of the affected Eurodollar Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of ABR, the
utilization of the Eurodollar Rate component in determining ABR shall be
suspended, in each case until the Administrative Agent (or, in the case of a
determination by the Required Lenders described in clause (ii) of this
Section 4.15(a), until the Administrative Agent upon instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower Agent
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Loans (to the extent of the affected Eurodollar Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of ABR Loans in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 4.15(a), the Administrative
Agent, in consultation with the Borrower Agent, may establish an alternative
interest rate for the Impacted Loans, in which case, such alternative rate of
interest shall apply with respect to the Impacted Loans until (i) the
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (i) of the first sentence of Section 4.15(a), (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower Agent that such alternative interest rate does not adequately and
fairly

 

77



--------------------------------------------------------------------------------

reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
lending office to make, maintain or fund the Revolving Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower Agent written
notice thereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower Agent or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower Agent) that the Borrower Agent or Required Lenders (as
applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate for any requested Interest Period, including, without limitation, because
the LIBOR Successor Rate is not available or published on a current basis and
such circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Successor Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurodollar Rate or the LIBOR
Successor Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide the Eurodollar Rate after such specific date (such
specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 4.15, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
the Eurodollar Rate,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower Agent may amend this Agreement to replace
the Eurodollar Rate with (x) one or more SOFRs or (y) another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day

 

78



--------------------------------------------------------------------------------

after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower Agent unless, prior to such time, Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders (A) in the case of an amendment to replace the
Eurodollar Rate with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace the Eurodollar Rate with a rate
described in clause (y), object to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), the Required Lenders shall not be
entitled to object to any SOFR contained in any such amendment. Such LIBOR
Successor Rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, such LIBOR Successor Rate shall be
applied in a manner as otherwise reasonably determined by the Administrative
Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower Agent
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended (to the extent of the affected
Eurodollar Loans or Interest Periods), and (y) the Eurodollar Rate component
shall no longer be utilized in determining ABR. Upon receipt of such notice, the
Borrower Agent may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurodollar Loans (to the extent of the affected Eurodollar
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of ABR Loans (subject to the
foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
1.00% per annum for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of ABR, Interest Period, timing and frequency of determining rates
and making payments of interest and other technical, administrative or
operational matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement).

 

79



--------------------------------------------------------------------------------

4.16 Pro Rata Treatment and Payments.

(a) Except in the case of a Borrowing comprised of Swing Line Loans and subject
to the reallocation rules set forth in Section 4.24(c) and (d), each payment by
the Borrowers on account of any fee hereunder in respect of a Tranche of Loans
(other than as set forth in Section 4.10) shall be made pro rata to the Lenders
according to their Pro Rata Percentage in respect of such Tranche. Each payment
(including each prepayment) by the Borrowers on account of principal of and
interest on the Loans of a particular Tranche (other than as set forth in
Sections 4.6, 4.17, 4.18 and 4.19) shall be made pro rata to the Lenders
according to their Pro Rata Percentage in respect of such Tranche. All payments
(including prepayments) to be made by the Borrowers on account of principal,
interest and fees shall be made without set-off or counterclaim and shall be
made to the Administrative Agent, for the account of the Lenders, to the
Administrative Agent’s Account, in lawful money of the United States of America
and in immediately available funds. The Administrative Agent shall promptly
distribute such payments ratably to each Lender in like funds as received. If
any payment hereunder (other than payments on Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a Eurodollar Loan becomes due and payable on a day
other than a Working Day, the maturity thereof shall be extended to the next
succeeding Working Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension
unless the result of such extension would be to extend such payment into another
calendar month in which event such payment shall be made on the immediately
preceding Working Day.

(b) [Reserved].

(c) [Reserved].

(d) All payments and prepayments (other than mandatory prepayments as set forth
in Section 4.6 and other than prepayments as set forth in Section 4.18 with
respect to increased costs) of Eurodollar Loans hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all Eurodollar Loans with the same
Interest Period shall not be less than $1,000,000 or a whole multiple of
$1,000,000 in excess thereof.

4.17 Illegality. Notwithstanding any other provisions herein, if any Change in
Law occurring after the date that any Person becomes a Lender party to this
Agreement shall make it unlawful for such Lender to maintain Eurodollar Loans as
contemplated by this Agreement, the commitment of such Lender hereunder to make
Eurodollar Loans or to convert all or a portion of ABR Loans into Eurodollar
Loans shall forthwith be cancelled and such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall, if required by law and if such Lender so
requests in writing to the Administrative Agent and the Borrower Agent, be
converted automatically to ABR Loans on the date specified by such Lender in
such request. To the extent that such affected Eurodollar Loans are converted
into ABR Loans, all payments of principal which would otherwise be applied to
such Eurodollar Loans shall be applied instead to such Lender’s ABR Loans. The
Borrowers hereby agree promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for any costs incurred by
such Lender in making any conversion in accordance with this Section 4.17
including, but not limited to, any interest or fees payable by such Lender to
lenders of funds obtained by it in order to make or maintain its Eurodollar
Loans hereunder (such Lender’s notice of such costs, as certified to the
Borrower Agent through the Administrative Agent, to be conclusive absent
manifest error).

 

80



--------------------------------------------------------------------------------

4.18 Requirements of Law.

(a) In the event that, at any time after the Effective Date any Change in Law or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority:

(i) does or shall subject the Administrative Agent or any Lender to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan, liquidity requirement or similar requirement against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender which are not otherwise included in the
determination of the Eurodollar Rate; or

(iii) does or shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (i), to such Lender or the Administrative Agent) of
converting, renewing or maintaining advances or extensions of credit or to
reduce any amount receivable hereunder, in each case, in respect of its
Eurodollar Loans or, in the case of (i), any Loans, then, in any such case, the
Borrowers shall promptly pay such Lender (or, in the case of (i), such Lender or
the Administrative Agent), on demand, any additional amounts necessary to
compensate such Lender (or, in the case of (i), such Lender or the
Administrative Agent) for such additional cost or reduced amount receivable
which such Lender (or, in the case of (i), such Lender or the Administrative
Agent) deems to be material as determined by such Lender (or, in the case of
(i), such Lender or the Administrative Agent) with respect to such Eurodollar
Loans or, in the case of (i), any Loans, together with interest on each such
amount from the date demanded until payment in full thereof at a rate per annum
equal to the ABR plus the Applicable Margin.

(b) In the event that at any time after the Effective Date any Change in Law
with respect to any Lender shall, in the opinion of such Lender, have the effect
of reducing the rate of return on such Lender’s capital as a consequence of the
obligations of such Lender hereunder to a level below that which such Lender
could have achieved but for such Change in Law (taking into account such
Lender’s policies with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time following notice by such Lender to
the Borrower Agent of such Change in Law as provided in paragraph (c) of this
Section 4.18, within 15 days after demand by such Lender, the Borrowers shall
pay to such Lender such additional amount or amounts as will compensate such
Lender on an after-Tax basis for such reduction.

 

81



--------------------------------------------------------------------------------

(c) If any Lender becomes entitled to claim any additional amounts pursuant to
this Section 4.18, it shall promptly notify the Borrower Agent through the
Administrative Agent, of the event by reason of which it has become so entitled.
If any Lender has notified the Borrower Agent through the Administrative Agent
of any increased costs pursuant to paragraph (a) of this Section 4.18, the
Borrowers at any time thereafter may, upon at least two Working Days’ notice to
the Administrative Agent from the Borrower Agent (which shall promptly notify
the Lenders thereof), and subject to Section 4.19, prepay or convert into ABR
Loans all (but not a part) of the Eurodollar Loans then outstanding. Each Lender
agrees that, upon the occurrence of any event giving rise to the operation of
paragraph (a) of this Section 4.18 or entitling a Lender to receive additional
amounts under paragraph (b) or (c) of Section 4.20 with respect to such Lender,
it will, if requested by the Borrower Agent, and to the extent permitted by law
or by the relevant Governmental Authority, endeavor in good faith to avoid or
minimize the increase in costs, reduction in payments, or payment of additional
amounts resulting from such event (including endeavoring to change its
Eurodollar Lending Office or any other lending office); provided, however, that
such avoidance or minimization can be made in such a manner that such Lender, in
its sole determination, suffers no economic, legal or regulatory disadvantage.

(d) A certificate submitted by such Lender, through the Administrative Agent, to
the Borrower Agent shall be conclusive in the absence of manifest error. The
covenants contained in this Section 4.18 shall survive the termination of this
Agreement and repayment of the outstanding Loans.

4.19 Indemnity. The Borrowers agree, jointly and severally, to compensate and
indemnify each Lender and each Issuing Bank and to hold such Lender or such
Issuing Bank, as the case may be, harmless from any loss or expense which such
Lender may sustain or incur as a consequence of (a) default by the Borrowers in
payment of the principal amount of or interest on any Eurodollar Loans of such
Lender, including, but not limited to any such loss or expense arising from
interest or fees payable by such Lender to lenders of funds obtained by it in
order to make or maintain its Eurodollar Loans hereunder, (b) default by the
Borrowers in making a conversion of ABR Loans to Eurodollar Loans after the
Borrower Agent has given notice in accordance with Section 4.3 or in continuing
Eurodollar Loans for an additional Interest Period after the Borrower Agent has
given a notice in accordance with Section 2.3(a), (c) default by the Borrowers
in making any prepayment of Eurodollar Loans after the Borrower Agent has given
a notice in accordance with Section 4.3 or (d) a payment or prepayment of a
Eurodollar Loan or conversion of any Eurodollar Loan into an ABR Loan, in either
case on a day which is not the last day of an Interest Period with respect
thereto (any of the events referred to in clauses (b), (c) or (d), a “Breakage
Event”). In the case of a Breakage Event, such loss or expense shall include an
amount equal to the excess, as reasonably determined by such Lender of (i) the
cost of obtaining funds for the Eurodollar Loan that is the subject of such
Breakage Event for the period from the date of such Breakage Event to the last
day of the Interest Period in effect (or that

 

82



--------------------------------------------------------------------------------

would have been in effect) for such Loan over (ii) the amount of interest likely
to be realized by such Lender in redeploying the funds released or not utilized
by reason of such Breakage Event for such period, but such loss or expense shall
not, in any event, include any lost profit or loss of Applicable Margin. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 4.19 shall be delivered to the
Borrower Agent and shall be conclusive absent manifest error. This covenant
shall survive termination of this Agreement and payment of the outstanding
Obligations.

4.20 Taxes.

(a) Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
Administrative Agent or the applicable Lender receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by Borrowers. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by Borrowers. The Loan Parties shall, jointly and severally,
indemnify the Administrative Agent and any Lender, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by the Administrative Agent or the applicable Lender or
required to be withheld or deducted from a payment to the Administrative Agent
or the applicable Lender and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower Agent by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

83



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.6(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower Agent and the Administrative Agent, at the time or times reasonably
requested by the Borrower Agent or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower Agent
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower Agent or the Administrative Agent, shall
deliver such other documentation prescribed by applicable Requirements of Law or
reasonably requested by the Borrower Agent or the Administrative Agent as will
enable the Borrowers or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in paragraphs (g)(ii)(A), (ii)(B) and
(ii)(D) of this Section) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that each
Borrower is a U.S. Borrower,

 

84



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Borrower Agent and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to a Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

85



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower Agent or
the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Agent and the
Administrative Agent in writing of its legal inability to do so.

 

86



--------------------------------------------------------------------------------

Each Lender authorizes the Administrative Agent to deliver to the Loan Parties
and to any successor Administrative Agent any documentation provided by such
Lender to the Administrative Agent pursuant to this Section 4.20(g).

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

4.21 [Reserved].

4.22 Mitigation; Replacement of Lenders; Defaulting Lenders.

(a) If any Lender requests compensation under Section 4.18, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.20, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 4.18 or Section 4.20, as
applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

87



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 4.18, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.20, then the
Borrowers may, at their sole expense and effort, upon notice by the Borrower
Agent to such Lender and the Administrative Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 11.6), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (A) (i) the Borrower Agent shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts), (iii)
the Borrowers or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 11.6(d) and (iv) in the case
of any such assignment resulting from a claim for compensation under
Section 4.18 or payments required to be made pursuant to Section 4.20, such
assignment will result in a material reduction in such compensation or payments
and (B) substantially concurrently with satisfaction of the requirements set
forth in clause (A) of this proviso, such Lender shall be deemed to have
assigned and delegated its interests, rights and obligations under this
Agreement and such Lender shall not be required to execute the Assignment and
Assumption in connection therewith. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise (including as a result of any action taken by such
Lender under paragraph (a) above), the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

(c) (x) If any Lender becomes a Defaulting Lender, the Borrower Agent shall have
the right, if no Event of Default then exists or would exist after giving effect
to such replacement, by written notice, to terminate all Commitments of such
Lender and repay all Obligations of the Borrowers owing to such Lender relating
to the Loans and participations held by such Lender as of such termination date;
provided that in the case of any termination of one or more Commitments of one
or more Lenders, participations in then outstanding Swing Line Loans, Protective
Advances and Letters of Credit shall be reallocated based on the revised Pro
Rata Percentages of the various Lenders; provided, further, that a termination
pursuant to this clause (I) shall not be permitted if, after giving effect to
any reallocation of participations pursuant to the immediately preceding proviso
the Revolving Exposure under any Class of Commitments would exceed the aggregate
remaining Commitments of such Class.

 

88



--------------------------------------------------------------------------------

(d) if any Swing Line Exposure, Protective Advance or LC Exposure exists at the
time a Lender becomes a Defaulting Lender then, for so long as such Lender is a
Defaulting Lender:

(i) all or any part of such Defaulting Lender’s participation in Swing Line
Exposure, Protective Advances and LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Percentages,
but only to the extent that (x) such reallocation does not cause the aggregate
Revolving Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitments and (y) to the extent requested in writing by the
Administrative Agent, the Borrower Agent shall confirm that the conditions set
forth in Section 6.2 are satisfied at the time of such reallocation and if the
Borrower cannot confirm such conditions have been satisfied (which shall not
constitute a Default or an Event of Default) and such conditions have not
otherwise been waived by the Required Lenders, then clause (ii) below shall
apply;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, (a) prepay such Swing Line Exposure and
participations in Protective Advances of such Defaulting Lender and (b) Cash
Collateralize or backstop in a manner reasonably acceptable to the applicable
Issuing Bank the “uncovered” portion of such Defaulting Lender’s LC Exposure in
an amount equal to the Dollar Equivalent of 103% of the maximum stated amount of
such “uncovered” portion of such Letter of Credit for so long as such LC
Exposure is outstanding;

(iii) if any portion of such Defaulting Lender’s LC Exposure is Cash
Collateralized pursuant to clause (ii) above, the Borrower shall not be required
to pay the LC Participation Fee with respect to such portion of such Defaulting
Lender’s LC Exposure so long as it is Cash Collateralized;

(iv) if any portion of such Defaulting Lender’s LC Exposure is reallocated to
the Non-Defaulting Lenders pursuant to clause (i) above, then the LC
Participation Fee with respect to such portion shall be allocated among the
Non-Defaulting Lenders in accordance with their Pro Rata Percentages (as
adjusted to exclude Defaulting Lenders’ Pro Rata Percentages);

(v) if any portion of such Defaulting Lender’s LC Exposure is neither Cash
Collateralized nor reallocated pursuant to this Section 4.22(d), then, without
prejudice to any rights or remedies of any Issuing Bank or any Lender hereunder,
the LC Participation Fee payable with respect to such Defaulting Lender’s LC
Exposure shall be payable to the respective Issuing Banks until such LC Exposure
is Cash Collateralized and/or reallocated;

(vi) so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied in its sole discretion that the related exposure will be 100% covered
by the Commitments of the Non-Defaulting Lenders and/or Cash Collateralized in
accordance with this Section 4.22(d) and participations in any such newly issued

 

89



--------------------------------------------------------------------------------

or increased Letter of Credit or newly made Swing Line Loan shall be allocated
among Non-Defaulting Lenders in accordance with their respective Pro Rata
Percentages (as adjusted to exclude Defaulting Lenders’ Pro Rata Percentages)
(and Defaulting Lenders shall not participate therein); and

(vii) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to this Section 4.22)
may, in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated non-interest bearing account and, subject
to any applicable Requirements of Law, be applied at such time or times as may
be determined by the Administrative Agent (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to any Issuing Bank or the Swing Line Lender hereunder, (iii) third, to
the funding of any Loan or the funding or Cash Collateralization of any
participation in any Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and the Borrower, held in such an account as Cash
Collateral for future funding obligations of the Defaulting Lender under this
Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrower, any Issuing Bank, the Swing Line Lender or the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower, any
Issuing Bank, the Swing Line Lender or any Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Revolving Loans or Swing Line Loans or
Reimbursement Obligations in respect of LC Disbursements which a Defaulting
Lender has funded in respect of its participation obligations and (y) made at a
time when the conditions set forth in Section 6.2 are satisfied, such payment
shall be applied solely to prepay the Revolving Loans of, and Swing Line Loans
(where participations have been funded) and Reimbursement Obligations owed to,
all Non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Revolving Loans, or and Swing Line Loans (where participations have been
funded) or Reimbursement Obligations owed to, any Defaulting Lender.

(e) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the Unused Commitment Fee and any LC
Participation Fee (subject to preceding clause (d)(v) and except to the extent
reallocated to Non-Defaulting Lenders) shall cease to accrue for the benefit of
such Lender so long as it is a Defaulting Lender and such Defaulting Lender
shall not be entitled to receive any Unused Commitment Fee pursuant to
Section 4.10(b) or any LC Participation Fees.

4.23 [Reserved].

 

90



--------------------------------------------------------------------------------

4.24 Extension Offers.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, a “Extension Offer”) made from time to time by the
Borrower Agent to all Lenders of Commitments with a like maturity date, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
such Commitments with a like maturity date, as the case may be) and offered on
the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Commitments and otherwise modify the terms of such Commitments
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate, premiums or fees payable in respect
of such Commitments (and related outstandings)) (each, an “Extension”, and each
group of Commitments as so extended, as well as the Initial Revolving Loan
Commitments (in each case not so extended), being a separate Class; any Extended
Revolving Commitments shall constitute a separate Class of Commitments from the
Class of Commitments from which they were converted), so long as the following
terms are satisfied:

(i) the Commitment of any Lender that agrees to an Extension with respect to
such Commitment (an “Extending Revolving Loan Lender”) extended pursuant to an
Extension (an “Extended Revolving Commitment” and the loans made pursuant
thereto, the “Extended Revolving Loans”), and the related outstandings, shall be
a Commitment (or related outstandings, as the case may be) which shall be
extended pursuant to an Extension Offer and shall have terms substantially
identical to, or taken as a whole, no more favorable to the Extending Revolving
Loan Lenders, as the original Commitments except as to interest rates, fees,
final maturity and, after the Latest Maturity Date that is in effect on the
effective date of such Extended Revolving Commitments or Extended Revolving
Loans (immediately prior to the establishment of such Extended Revolving
Commitments or Extended Revolving Loans) with respect to Loans, any other
covenants and provisions (which shall be determined by the Borrower Agent and
the Extending Revolving Loan Lenders and set forth in the relevant Extension
Offer); provided that (1) no Extended Revolving Loans shall have a final
maturity date earlier than the Latest Maturity Date then in effect in respect of
the then existing Revolving Facilities (and at no time shall there be Classes of
Commitments hereunder with more than five different maturity dates), (2) the
Borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the non-extended Commitments
and (C) repayments made in connection with a permanent repayment and termination
of Commitments (subject to clause (3) below) of Loans with respect to Extended
Revolving Commitments after the applicable Extension date shall be made on a pro
rata basis with all other Commitments, (2) all Letters of Credit and Swing Line
Loans shall be participated on a pro rata basis by all Lenders with Commitments
in accordance with their percentage of the Commitments, (3) such Extended
Revolving Loans (and the Liens securing the same) shall be subject to the terms
of any Intercreditor Agreement then in effect

 

91



--------------------------------------------------------------------------------

and (4) the permanent repayment of Loans with respect to, and termination of,
Extended Revolving Commitments after the applicable Extension date shall be made
on a pro rata basis with all other Commitments, except that the Borrowers shall
be permitted to permanently repay and terminate Commitments of any such Class on
a non-pro rata basis as compared to any other Class with a later maturity date
than such Class,

(ii) [reserved],

(iii) if the aggregate principal amount of Commitments in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Commitments offered to be extended by the
Borrowers pursuant to such Extension Offer, then the Loans of such Lenders,
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders have accepted such Extension Offer,

(iv) all documentation in respect of such Extension shall be consistent with the
foregoing, and

(v) any applicable Minimum Extension Condition shall be satisfied unless waived
by the Borrower Agent.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 4.24, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 4.5 or 4.6 and (ii) no Extension
Offer is required to be in any minimum amount or any minimum increment, provided
that the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the Borrower
Agent’s sole discretion and may be waived by the Borrower Agent) of Commitments
of any or all applicable Classes be tendered. The Administrative Agent and the
Lenders hereby consent to the consummation of the transactions contemplated by
this Section 4.24 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Revolving Commitments on
such terms as may be set forth in the relevant Extension Offer) and hereby waive
the requirements of any provision of this Agreement (including, without
limitation, any pro rata payment section) or any other Loan Document that may
otherwise prohibit or restrict any such Extension or any other transaction
contemplated by this Section 4.24.

(c) No consent of any Lender or any Administrative Agent shall be required to
effectuate any Extension, other than (i) the consent of each Lender agreeing to
such Extension with respect to one or more of its Commitments (or a portion
thereof), (ii) with respect to any Extension of the Commitments, the consent of
each Issuing Bank and the Swing Line Lender (except to the extent such Swing
Line Loan has been terminated by the Borrower Agent) and (iii) to the extent
affecting the rights or increasing the obligations of the Administrative Agent
beyond those of the type already required to perform under the Loan Documents,
the Administrative Agent, which consent shall not be unreasonably withheld or
delayed; provided, the Borrower Agent will promptly notify the Administrative
Agent of any such Extensions. All

 

92



--------------------------------------------------------------------------------

Extended Revolving Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents (each, an “Extension Amendment”) with the
Borrower Agent and other Loan Parties as may be necessary in order to establish
new Classes in respect of Commitments so extended and such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower Agent in connection with the establishment
of such new Classes, in each case on terms consistent with this Section 4.24,
and the effectiveness of any Extension Amendment shall be subject to the
satisfaction (or waiver in accordance with such Extension Amendment) on the date
thereof of each of the conditions set forth in Section 6.2 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of (i) legal opinions, board resolutions and officers’ certificates
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Security Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended
Revolving Commitments, as applicable, are provided with the benefit of the
applicable Loan Documents. No Lender shall be required to participate in any
Extension.

(d) In connection with any Extension, the Borrower Agent shall provide the
Administrative Agent at least five Business Days’ and not more than thirty
Business Days’ (or such other period as may be agreed by the Administrative
Agent) prior written notice thereof, and shall agree to such procedures (to
ensure reasonable administrative management of the credit facilities hereunder
after such Extension), if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 4.24.

This Section 4.24 shall supersede any provisions in Section 4.16 or 11.1 to the
contrary and no conversion of Loans pursuant to any Extension in accordance with
this Section 4.24 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement

4.25 Borrower Agent. Each Borrower hereby irrevocably designates the Borrower
Agent as its representative and agent for all purposes under the Loan Documents,
including selection of interest rate options, delivery or receipt of
communications (including requesting a Borrowing and/or Letters of Credit),
receipt and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative Agent
or any Lender. The Borrower Agent hereby irrevocably accepts such appointment.
The Administrative Agent and the Lenders shall be entitled to rely upon, and
shall be fully protected in relying upon, any notice or communication delivered
by the Borrower Agent on behalf of any Borrower. The Administrative Agent and
the Lenders may give any notice to or communication with a Borrower or other
Loan Party hereunder to the Borrower Agent on behalf of such Borrower or other
Loan Party. Each of the Administrative Agent and each Lender shall have the
right, in its discretion, to deal exclusively with the Borrower Agent for any or
all purposes under this Agreement. Each warranty, covenant, agreement and
undertaking made on behalf of a Borrower by the Borrower Agent shall be deemed
for all purposes to have been made by such Borrower and shall be binding upon
and enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.

 

93



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to each Lender and the
Administrative Agent on the Effective Date, on every date thereafter on which an
extension of credit occurs, and on every date thereafter on which the
representations and warranties set forth below are deemed to made pursuant to
the terms hereof that:

5.1 Financial Condition.

(a) (i) The audited consolidated balance sheet of Parent and its Subsidiaries at
December 31, 2018 and the related consolidated statements of operations,
stockholders’ equity and cash flows for the fiscal year ended on such dates,
reported on by certified public accountants of nationally recognized standing
and (ii) the unaudited consolidated balance sheet of Parent and its Subsidiaries
at September 30, 2019 and the related consolidated statements of operations and
cash flows for the fiscal period ended on such date, fairly present in all
material respects (except, with respect to interim reports, for normal year-end
adjustments and the absence of footnotes) the consolidated financial position of
Parent and its Subsidiaries as at such date, and the consolidated results of
their operations and cash flows for the fiscal periods then ended in each case,
in accordance with GAAP consistently applied throughout the periods involved
(except as noted therein).

(b) No Change. Since the Effective Date, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.2 Corporate Existence; Compliance with Law. Each Group Member (a) is a Person
duly organized or formed, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization, (b) has the requisite
power and authority and the legal right to own and operate its property, to
lease the property it operates and to conduct the business in which it is
currently engaged, except to the extent that the failure to possess such power
and authority and such legal right would not, in the aggregate, have a Material
Adverse Effect, (c) is duly qualified and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified would not have a Material Adverse Effect and (d) is in
compliance with all applicable Requirements of Law (including occupational
safety and health, health care, pension, certificate of need, the Comprehensive
Environmental Response, Compensation and Liability Act, any so-called
“Superfund” or “Superlien” law, or any applicable federal, state, local or other
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to, or imposing liability or standards of conduct concerning, any
Materials of Environmental Concern), except to the extent that the failure to
comply therewith would not, in the aggregate, have a Material Adverse Effect.

 

94



--------------------------------------------------------------------------------

5.3 Corporate Power; Authorization.

(a) Each of the Loan Parties and Parent has the requisite power and authority
and the legal right to make, deliver and perform the Loan Documents to which it
is a party and, in the case of the Borrowers, to obtain extensions of credit
made or deemed made hereunder. Each of the Loan Parties and Parent has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and in
case of the Borrowers, to authorize the extensions of credit made hereunder on
the terms and conditions of this Agreement.

(b) No consent or authorization of, or filing with, notice to or other act by or
in respect of, any Person (including any Governmental Authority) is required in
connection with the extensions of credit made or deemed made hereunder or with
the execution, delivery, performance by any Loan Party, validity or
enforceability of this Agreement or any Loan Document to the extent that it is a
party thereto, or the guarantee of the Obligations pursuant to the Guarantee and
Collateral Agreement, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) those consents, authorizations, filings and notices,
the failure of which to obtain or make could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.4 Enforceable Obligations. Each of the Loan Documents has been duly executed
and delivered on behalf of each Loan Party and Parent to the extent party
thereto and each of such Loan Documents constitutes the legal, valid and binding
obligation of such Loan Party and Parent, enforceable against such Loan Party in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

5.5 No Legal Bar. The execution, delivery and performance of each Loan Document
and the guarantee of the Obligations pursuant to the Guarantee and Collateral
Agreement will not violate any Requirement of Law or any Contractual Obligation
applicable to or binding upon any Group Member or any of its properties or
assets, which violations, individually or in the aggregate, would have a
Material Adverse Effect, and will not result in the creation or imposition (or
the obligation to create or impose) of any Lien (other than any Liens created
pursuant to the Loan Documents) on any of its or their respective properties or
assets.

5.6 No Material Litigation. Except as disclosed in the SEC Filings or on
Schedule 5.6, no litigation or investigation known to any Borrower through
receipt of written notice or proceeding of or by any Governmental Authority or
any other Person is pending against any Group Member, (a) with respect to the
validity, binding effect or enforceability of any Loan Document, or with respect
to the Loans made hereunder, or (b) which would have a Material Adverse Effect.

5.7 Investment Company Act. No Group Member is required to be registered as an
“investment company” (as the quoted term is defined or used in the Investment
Company Act of 1940, as amended).

 

95



--------------------------------------------------------------------------------

5.8 Federal Regulation; Use of Proceeds.

(a) No extensions of credit hereunder will be used for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of the Board. No Group Member is engaged or will engage, principally or as
one of its important activities, in the business of extending credit for the
purpose of “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under said Regulation U.

(b) The Borrowers will not request any Borrowings, and the Borrowers shall not
use, and shall procure that their Subsidiaries and their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to Intermediate Holdings or
its Subsidiaries or, to the knowledge of Borrowers, any other party hereto.

5.9 No Default or Breach Except as set forth in the SEC Filings made prior to
the Effective Date or on Schedule 5.9, no Group Member is in default or breach
(i) in the payment or performance of any of its Contractual Obligations (other
than Indebtedness) in any respect which would have a Material Adverse Effect, or
(ii) under any condition, term or requirement of any FCC License or any order,
award or decree of any Governmental Authority or arbitrator binding upon or
affecting it or by which any of its properties or assets may be bound or
affected in any respect which would have a Material Adverse Effect.

5.10 Taxes. Each Group Member has paid all Taxes shown to be due and payable on
its Tax returns or extension requests or on any assessments made against it or
any of its property and all other Taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority (other than those the amount
or validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided in the books of such Group Member), except any such Taxes, fees or
charges, the payment of which, or the failure to pay, would not have a Material
Adverse Effect; and, to the knowledge of the Borrowers, no claims are being
asserted with respect to any such Taxes, fees or other charges (other than those
the amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided in the books of the applicable Group Member), except as
to any such Taxes, fees or other charges, the payment of which, or the failure
to pay, would not have a Material Adverse Effect.

5.11 Subsidiaries; Loan Parties. As of the Effective Date, (a) the Subsidiaries
of Intermediate Holdings listed on Schedule 5.11(a) constitute all of the
Domestic Subsidiaries of Intermediate Holdings, (b) the Subsidiaries listed on
Schedule 5.11(b) constitute all of the Foreign Subsidiaries of Intermediate
Holdings and (c) the Loan Parties listed on Schedule 5.11(c) constitute all of
the Loan Parties. As of the Effective Date, Schedule 5.11(a) identifies all of
the Broadcast License Subsidiaries.

 

96



--------------------------------------------------------------------------------

5.12 Ownership of Property; Liens; Licenses.

(a) Except as disclosed in Schedule 8.3 hereof, each Group Member has good and
marketable title to, or valid and subsisting leasehold interests in, all its
real property used by such Group Member in the operation of its business, and
good title to all its respective other owned property, except where the failure
to have such title or interest would not have a Material Adverse Effect. All
such real property and other owned property is free and clear of any Liens,
other than Liens permitted by Section 8.3.

(b) As of the Effective Date, Schedule 5.12 sets forth all FCC Licenses held by
any Group Member (and the respective holders of such FCC Licenses) and all other
licenses and permits issued by any Governmental Authority which are held by any
Group Member that are in effect as of the Effective Date and are material to the
business of the Group Members. Each of the foregoing FCC Licenses, and each
other license or permit from a Governmental Authority that is material to the
business of the Group Members, is valid and in full force and effect, and except
as disclosed on Schedule 5.12, the Group Members are in compliance in all
material respects with the terms and conditions thereof and any requirements
under applicable FCC regulation.

5.13 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect. No claim that could reasonably be expected to
have a Material Adverse Effect has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does any Borrower know of any
valid basis for any such claim. The use of Intellectual Property by the Group
Members does not infringe on the rights of any Person in a manner that could
reasonably be expected to have a Material Adverse Effect.

5.14 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrowers, threatened; (b) hours worked by and payment made to employees of any
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of insurance coverage, other
contributions or liabilities associated with employee health and welfare benefit
plans have been paid or accrued as a liability on the books of such Group
Member.

5.15 ERISA. Except as would not have a Material Adverse Effect: (i) each Loan
Party and each ERISA Affiliate is in compliance with the applicable provisions
of ERISA and of the Code relating to Plans; (ii) no Reportable Event or
non-exempt Prohibited Transaction has occurred or is reasonably expected to
occur with respect to any Plan; (iii) there has been no determination that any
Single Employer Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (iv) no Lien in
favor of the PBGC or any Single Employer Plan has been imposed upon any Loan
Party or any ERISA Affiliate that remains unsatisfied; (v) no Loan Party and no
ERISA Affiliate has received from the PBGC or a plan administrator any notice
relating to an intention to terminate any Single Employer Plan or to appoint a
trustee to administer any Single Employer Plan under Section 4042 of ERISA;
(vi) no Loan Party and no ERISA Affiliate has incurred any Withdrawal

 

97



--------------------------------------------------------------------------------

Liability that remains unsatisfied; and (vii) no Loan Party and no ERISA
Affiliate has received any notice concerning the imposition of Withdrawal
Liability or any determination that a Multiemployer Plan is, or is expected to
be, Insolvent, in Reorganization, terminated or in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA).

5.16 Environmental Matters.

(a) Except as disclosed in the SEC Filings or on Schedule 5.16, to the knowledge
of the Borrowers, the Properties do not contain any Materials of Environmental
Concern in concentrations which constitute a violation of, or would reasonably
be expected to give rise to liability under, Environmental Laws that would have
a Material Adverse Effect.

(b) The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws, except for failure to be in compliance that
would not have a Material Adverse Effect, and there is no contamination at,
under or about the Properties that would have a Material Adverse Effect.

(c) No Group Member has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to the
Properties that would have a Material Adverse Effect, nor does any Borrower have
knowledge that any such action is being contemplated, considered or threatened.

(d) There are no judicial proceedings or governmental or administrative actions
pending or threatened under any Environmental Law to which any Group Member is
or will be named as a party with respect to the Properties that would have a
Material Adverse Effect, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders under any Environmental
Law with respect to the Properties that would have a Material Adverse Effect.

5.17 Disclosure.

(a) None of the written reports, financial statements, certificates or other
written information (other than projections, budgets or other estimates or
forward-looking statements or information of a general economic or industry
nature or reports or studies prepared by third parties that were not expressly
commissioned by a Group Member (collectively, the “Projections”)), taken as a
whole, furnished by or on behalf of any Group Member to the Administrative Agent
or any Lender prior to the Effective Date in connection with the transactions
contemplated by this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished
prior to the Effective Date) contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to Projections, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed by the Borrowers to be reasonable at the time such Projections were
prepared, it being understood that Projections by their nature are uncertain and
no assurance is given that the results reflected in such Projections will be
achieved.

 

98



--------------------------------------------------------------------------------

(b) As of the Effective Date, the information included in each Beneficial
Ownership Certification (if any) is true and correct in all respects.

5.18 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law). In the case
of the Pledged Stock that are Securities (as defined in the UCC) described in
the Guarantee and Collateral Agreement, when stock certificates representing
such Pledged Stock are delivered to the Term Loan Security Agent (together with
a properly completed and signed stock power or endorsement), and in the case of
the other Collateral in which a security interest can be perfected under the
relevant UCC by filing a UCC financing statement and described in the Guarantee
and Collateral Agreement, when financing statements and other filings specified
on Schedule 5.18 in appropriate form are filed in the offices specified on
Schedule 5.18, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case, prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.3 and, in the
case of Collateral consisting of Pledged Stock, inchoate Liens permitted by
Section 8.3(a) and/or arising by operation of law) (subject to the terms of the
ABL/Term Loan Intercreditor Agreement and the Liens granted under the Term Loan
Documents.

(b) Each of the Mortgages upon proper filing is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law), and when the
Mortgages are filed in the appropriate recording offices, each such Mortgage
shall constitute a valid and enforceable Lien with record notice to third
parties on all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person (except that that the Lien created in the Mortgaged Properties may be
subject to the Liens permitted by Section 8.3).

5.19 Solvency. As of the Effective Date, New Holdings and its Subsidiaries, on a
consolidated basis, are Solvent.

 

99



--------------------------------------------------------------------------------

5.20 [Reserved].

5.21 Patriot Act. To the extent applicable, each Group Member is in compliance,
in all material respects, with (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Act. No part of
the proceeds of the Loans will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

5.22 Anti-Corruption Laws and Sanctions; Foreign Assets Control Regulations and
Anti-Money Laundering.

(a) Each of Intermediate Holdings and each Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
Intermediate Holdings, each Borrower, its Subsidiaries and their respective
officers and employees, and to the knowledge of Intermediate Holdings, each
Borrower and their subsidiaries, their respective directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) any Borrower, any of its Subsidiaries or any of their
respective directors, officers or employees, or (b) to the knowledge of
Intermediate Holdings, each Borrower and their Subsidiaries, any agent of
Intermediate Holdings, any Borrower or any of their Subsidiaries that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No transaction contemplated by the
Credit Agreement will violate Anti-Corruption Laws or applicable Sanctions.

(b) Intermediate Holdings and its Subsidiaries are in compliance in all material
respects with all applicable anti-money laundering and counter-terrorism
financing provisions of the Bank Secrecy Act and all regulations issued pursuant
to it. Neither Intermediate Holdings nor its Subsidiaries (i) is a Person
designated by the U.S. government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. Person cannot
deal with or otherwise engage in business transactions, (ii) is a Person who is
otherwise the target of U.S. economic sanctions Laws such that a U.S. Person
cannot deal or otherwise engage in business transactions with such Person, or
(iii) is controlled by (including by virtue of such person being a director (or
manager) or owning voting shares, units or other interests), or acts, directly
or indirectly, for or on behalf of, any person or entity on the SDN List or a
foreign government that is the target of U.S. economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under U.S. Law.

 

100



--------------------------------------------------------------------------------

5.23 Plan Assets; Prohibited Transactions. None of New Holdings or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
Plan Asset Regulations), and neither the execution, delivery or performance of
the transactions contemplated under this Agreement, including the Loans made
hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code. The representation in this
Section 5.23 is based on the assumption that none of the Lenders is, or is
acting on behalf of, a benefit plan investor as defined in section 3(42) of
ERISA.

5.24 Borrowing Base Certificate. The information set forth in each Borrowing
Base Certificate is true and correct in all material respects for the period
covered by such Borrowing Base Certificate.

5.25 Beneficial Ownership Certificate. As of the Effective Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

5.26 Covered Entities. No Loan Party is a Covered Entity.

ARTICLE VI

CONDITIONS PRECEDENT

6.1 Conditions Precedent to Effectiveness. This Agreement shall become effective
on the first date on which each of the following conditions is satisfied:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, Intermediate
Holdings and the Borrowers, (ii) executed counterparts of the Guarantee and
Collateral Agreement, and (iii) the ABL/Term Loan Intercreditor Agreement,
executed and delivered by each party to it.

(b) Term Loan Documents. The Administrative Agent shall have received a full and
conformed executed copies of the Term Loan Documents.

(c) Field Examinations. The Borrower Agent shall have provided to the
Administrative Agent a collateral examination of the Accounts and related
accounts, in scope, and from a third-party consultant reasonably satisfactory to
the Administrative Agent, and the results of such collateral examination shall
be in form and substance reasonably satisfactory to the Administrative Agent.

(d) Borrowing Base Certificate; Excess Availability. The Administrative Agent
shall have received prior to the Effective Date a Borrowing Base Certificate
which calculates the Borrowing Base as of January 31, 2020. After giving effect
to the initial advances hereunder, Excess Availability shall equal at least
$30,000,000;

(e) Reserved.

(f) Cash Management System. Evidence satisfactory to the Administrative Agent
that, as of the Effective Date, Cash Management Systems complying with
Section 2.6(a) (the “Cash Management Systems”) have been established and are
currently being maintained in the manner set forth in Section 2.6(a).

 

101



--------------------------------------------------------------------------------

(g) Fees. The Borrowers shall have paid all fees payable on or prior to the
Effective Date required by this Agreement, the Fee Letter or any other Loan
Documents or otherwise required to be paid on or prior to the Effective Date,
including reimbursement or payment of all out-of-pocket fees and expenses
(including all reasonable fees, charges and disbursements of counsel) required
to be reimbursed or paid by any Loan Party and all fees and expenses required to
be paid hereunder.

(h) Legal Opinion. The Administrative Agent shall have received, dated the
Effective Date and addressed to the Administrative Agent and the Lenders, (i) an
opinion of Jones Day, special counsel to the Loan Parties, and (ii) an opinion
of Lerman Senter PLLC, special FCC counsel to the Loan Parties, in each case in
form and substance reasonably satisfactory to the Administrative Agent and their
counsel. Such opinion shall also cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent shall
reasonably require.

(i) Closing Certificates. The Administrative Agent shall have received a closing
certificate of Intermediate Holdings, New Holdings and each Effective Date
Subsidiary Borrower, dated the Effective Date, substantially in the form of
Exhibits B-1, B-2 and B-3 hereto, respectively, with appropriate insertions and
attachments, reasonably satisfactory in form and substance to the Administrative
Agent and its counsel, executed by the Chief Executive Officer or any Vice
President and the Secretary or any Assistant Secretary of Intermediate Holdings,
each Borrower and each Subsidiary Guarantor respectively.

(j) Organizational Documents. The Administrative Agent and its counsel shall
have received true and correct copies of the certificate of incorporation or
certificate of formation and by-laws or operating agreement of each Loan Party,
certified as to authenticity by the Secretary or Assistant Secretary of each
such Loan Party.

(k) Corporate Documents. The Administrative Agent and its counsel shall have
received copies of certificates from the Secretary of State or other appropriate
authority of such jurisdiction, evidencing the good standing or existence of
each Loan Party in its jurisdiction of incorporation or organization.

(l) Other Certifications. The Administrative Agent and its counsel shall have
received, in respect of each Loan Party (i) true and complete copies of
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Loan Party is a party and, in the case of the Borrowers, the
Borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, and (ii) incumbency and
specimen signatures of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party, in each
case, certified as to authenticity by the Secretary or Assistant Secretary of
such Loan Party.

(m) Filings. All necessary or advisable filings shall have been duly made or
made available to the Administrative Agent or its counsel to create a perfected
first priority Lien (subject to the terms of the ABL/Term Loan Intercreditor
Agreement and to Liens permitted under Section 8.3) on and security interest in
all Collateral in which a security interest can be perfected by filing a UCC-1
financing statement, and all such Collateral shall be free and clear of all
Liens, except Liens permitted by Section 8.3.

 

102



--------------------------------------------------------------------------------

(n) Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 8.3 or discharged on or prior to the Effective Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.

(o) Representations and Warranties. Each of the representations and warranties
made in or pursuant to the Loan Documents shall be true and correct in all
material respects on and as of the Effective Date as if made on and as of such
date (unless (i) such representation or warranty is already by its terms
qualified as to “materiality”, “Material Adverse Effect” or similar language, in
which case such representation or warranty shall be true and correct in all
respects as of the Effective Date after giving effect to such qualification or
(ii) such representation or warranty is stated to relate to a specific earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects (or in all respects if such representation or
warranty is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language) as of such earlier date).

(p) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing at the time of, or after giving effect to this
Agreement and the loans deemed to be made hereunder on the Effective Date.

(q) Patriot Act; Beneficial Ownership.

(i) Upon the reasonable request of any Lender made at least ten days prior to
the Effective Date, the Borrowers shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the Effective Date.

(ii) At least five days prior to the Effective Date, any Borrower that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation shall
deliver a Beneficial Ownership Certification in relation to such Borrower.

(r) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in substantially the form attached hereto as Exhibit J from
a Responsible Officer of New Holdings that shall certify as to the solvency of
New Holdings and its Subsidiaries on a consolidated basis after giving effect to
the Transactions.

(s) Notes. The Administrative Agent shall have received a Note executed by the
Borrowers in favor of each Lender requesting a Note.

 

103



--------------------------------------------------------------------------------

(t) Insurance. The Administrative Agent shall have received evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, together with the certificates of insurance, naming
the Administrative Agent, on behalf of the Lenders, as an additional insured or
lenders’ loss payee, as the case may be, under all insurance policies maintained
with respect to the assets and properties of the Loan Parties that constitute
Collateral.

(u) Intellectual Property Security Agreements. Patent, trademark and copyright
security agreements, in form and substance reasonably satisfactory to the
Administrative Agent, covering the registered Intellectual Property listed on
the applicable schedules to the Guarantee and Collateral Agreement, duly
executed by the Borrowers and each other Loan Party, shall have been received by
the Administrative Agent.

(v) Historical Financial Statements. The Administrative Agent shall have
received the financial statements referenced in Section 5.1.

(w) Payoff Letter; Termination Statements. Copies of a duly executed payoff
letter, in form and substance reasonably satisfactory to the Administrative
Agent, by and between all parties to the loan documents evidencing Indebtedness
that will be repaid on the Effective Date, together with UCC-3 or other
appropriate termination statements, in form and substance satisfactory to the
Administrative Agent releasing all applicable liens.

(x) Other Indebtedness. The Required Lenders shall be reasonably satisfied that,
on the Effective Date, immediately after giving effect to the making of the
Loans on the Effective Date and any other transactions to occur on the Effective
Date, the Loan Parties and their Subsidiaries shall have outstanding no
indebtedness for borrowed money, other than Indebtedness outstanding under the
Loan Documents and Indebtedness permitted under Section 8.2.

Without limiting the generality of the provisions of Section 10.2(b), for
purposes of determining compliance with the conditions specified in this
Section 6.1, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required under
this Section 6.1 to be consented to or approved by or acceptable or satisfactory
to a Lender, unless the Administrative Agent shall have received written notice
from such Lender prior to the proposed Effective Date specifying its objection
thereto.

6.2 Conditions Precedent to all Credit Extensions. The obligations of each
Lender and each Issuing Bank to make any extension of credit on and after the
Effective Date shall be subject to the satisfaction, or waiver, of each of the
conditions precedent set forth below:

(a) Notice. The Administrative Agent shall have received a Notice of Borrowing
as required by Section 2.3 (or such notice shall have been deemed given in
accordance with Section 2.3) if Loans are being requested or, in the case of the
issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received an LC Request as required
by Section 2.1(d)(ii) or, in the case of the Borrowing of a Swing Line Loan, the
Swing Line Lender and the Administrative Agent shall have received a Notice of
Borrowing as required by Section 2.1(c)(ii).

 

104



--------------------------------------------------------------------------------

(b) No Default. At the time of and immediately after giving effect to such
extension of credit, no Default or Event of Default shall have occurred and be
continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article V hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such extension of credit with the same effect as though made on and as of
such date, except to the extent any such representation and warranty expressly
relates to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date.

(d) Line Cap. After giving effect to any Borrowing or the issuance, amendment,
modification, renewal or extension of any Letter of Credit, (other than an
amendment, modification, renewal or extension of a Letter of Credit without any
increase in the state amount of such Letter of Credit), the Revolving Exposure
of all Lenders at such time then outstanding shall not exceed the Line Cap.

Each of the delivery of a Notice of Borrowing or an LC Request by the Borrower
Agent and the acceptance by the applicable Borrower of the proceeds of such
extension of credit shall constitute a representation and warranty by the
Borrower Agent and each other Loan Party that on the date of such extension of
credit (both immediately before and after giving effect to such extensions of
credit) the conditions contained in this Article VI (other than, with respect to
the Initial Revolving Loans and other extensions of credit made on the Effective
Date, Sections 6.2(b) and (c)) have been satisfied on and as of such date (or
waived in accordance with Section 11.1).

6.3 Post-Closing Conditions. Within one hundred twenty (120) days (or such later
time as the Administrative Agent may agree in writing) after the Effective Date,
the Loan Parties shall deliver, or cause to be delivered, to the Administrative
Agent, evidence that the liens set forth on Schedule 6.3 have been terminated,
in form and substance reasonably acceptable to the Administrative Agent.

 

105



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

From and after the Effective Date, so long as any Loan or Note remains
outstanding and unpaid or any other amount is owing to any Lender (other than
indemnities and other contingent liabilities not then due and payable that
survive repayment of the Loans) or the Administrative Agent hereunder, each
Borrower hereby agrees that it shall, and, in the case of the agreements
contained in Sections 7.3, 7.4, 7.5, 7.6, 7.7, 7.8 and 7.11 cause each of its
Restricted Subsidiaries to, and Intermediate Holdings hereby agrees (solely with
respect to Section 7.10 and 7.15) that it shall and shall cause each of its
Restricted Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent (with sufficient
copies for each Lender) or otherwise make available as described in the last
sentence of Section 7.2:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of New Holdings, a copy of the consolidated balance sheet of New
Holdings and its consolidated Subsidiaries as at the end of such fiscal year,
setting forth in each case in comparative form the figures for the previous
year, and the related consolidated statements of operations, stockholders’
equity and cash flows for such fiscal year, reported on without a “going
concern” or like qualification or exception (other than a “going concern”
statement, explanatory note or like qualification or exception resulting solely
from an upcoming maturity date occurring within one year from the time such
opinion is delivered), or qualification arising out of the scope of the audit,
by PricewaterhouseCoopers LLP or other certified public accountants of
nationally recognized standing not unacceptable to the Administrative Agent;

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of New
Holdings, the unaudited consolidated balance sheet of New Holdings and its
consolidated Subsidiaries at the end of such quarter and the related unaudited
consolidated statements of operations and cash flows of New Holdings and its
consolidated Subsidiaries for such applicable period, and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form, the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the absence of footnotes);

(c) all financial statements shall be prepared in reasonable detail in
accordance with GAAP (provided, that interim statements may be condensed and may
exclude footnote disclosure and are subject to year-end adjustment) applied
consistently throughout the periods reflected therein and with prior periods
(except as concurred in by such accountants or officer, as the case may be, and
disclosed therein and except that interim financial statements need not be
restated for changes in accounting principles which require retroactive
application, and operations which have been discontinued (as defined in ASC 360,
“Property, Plant and Equipment”) during the current year need not be shown in
interim financial statements as such either for the current period or comparable
prior period); and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 7.1(a) and 7.1(b), to the extent there exists
any Unrestricted Subsidiaries at such time, the related unaudited (it being
understood that such information may be audited at the option of New Holdings)
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

 

106



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 7.1 may be satisfied by furnishing the applicable financial statements
of Parent and its consolidated Subsidiaries within the time periods specified in
such paragraphs; provided that (i) (w) Parent directly holds all of the Capital
Stock of Intermediate Holdings, (x) Intermediate Holdings directly holds all of
the Capital Stock of New Holdings, (y) Intermediate Holdings is in compliance
with Section 8.17 and (z) Parent is in compliance with Section 11.20, (ii) to
the extent such financial statements relate to Parent and its consolidated
Subsidiaries, such financial statements shall be accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Parent and any other entity (other than New Holdings and
its consolidated Subsidiaries), on the one hand, and the information relating to
New Holdings and its consolidated Subsidiaries on a standalone basis, on the
other hand, which consolidating information shall be certified by a Responsible
Officer either Parent or of New Holdings as having been fairly presented in all
material respects and (iii) to the extent such financial statements are in lieu
of the financial statements required to be provided under Section 7.1(a), such
financial statements shall be accompanied by a report of PricewaterhouseCoopers
LLP or other certified public accountants of nationally recognized standing not
unacceptable to the Administrative Agent, which report shall not be subject to a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit. New Holdings hereby represents, warrants and
covenants that, in the event that the obligations in paragraphs (a) or (b) of
this Section 7.1 are satisfied by furnishing the applicable financial statements
of Parent and its consolidated Subsidiaries pursuant to this paragraph, each of
the conditions set forth in this paragraph shall have been satisfied.

Documents required to be delivered pursuant to this Section 7.1 and Section 7.2
below (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Parent or New Holdings
posts such documents, or provides a link thereto, on Parent’s or New Holdings’
website on the Internet at www.cumulus.com or (ii) on which such documents are
posted on Parent’s or New Holdings’ behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial or public third-party website or whether sponsored by the
Administrative Agent (including the website of the SEC at http://www.sec.gov));
provided that (x) in each case, other than with respect to regular periodic
reporting, the Borrower Agent shall notify the Administrative Agent of the
posting of any such documents and (y) in the case of documents required to be
delivered pursuant to Section 7.2, at the request of the Administrative Agent,
the Borrower Agent shall furnish to the Administrative Agent a hard copy of such
document. Each Lender shall be solely responsible for timely accessing posted
documents and maintaining its copies of such documents.

7.2 Certificates; Other Information. Furnish to the Administrative Agent or
otherwise make available as described in the last sentence of this Section 7.2:

(a) [reserved];

 

107



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.1(a) and 7.1(b), a certificate of the Responsible Officer of New
Holdings in the form attached as Exhibit M hereto (i) stating that, to the best
of such officer’s knowledge, such officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate,
(ii) setting forth, in reasonable detail the calculations required to establish
whether New Holdings and its Restricted Subsidiaries were in compliance with
Section 8.18(a) as at the end of the Test Period most recently ended (setting
forth, for the purposes of such certificate, calculations of the Consolidated
Fixed Charge Coverage Ratio for the Test Period most recently ended,
irrespective of whether a Compliance Event exists at such time) at the end of
such fiscal quarter or fiscal year, as the case may be, and (iii) certifying any
updates and/or supplements to the information set forth in the schedules to this
Agreement and/or the Guarantee and Collateral Agreement that are necessary to
ensure that each of the representations and warranties in this Agreement and the
Guarantee and Collateral Agreement that reference any such schedules are
accurate as of the date of the delivery of such Compliance Certificate (it being
understood and agreed that each amended and/or supplemented schedule to this
Agreement and/or the Guarantee and Collateral Agreement, as applicable, that is
delivered by New Holdings pursuant to this Section 7.2(b) shall constitute an
amended schedule to this Agreement and/or the Guarantee and Collateral
Agreement, as applicable, for all purposes hereof and thereof);

(c) promptly upon receipt thereof, copies of all final reports submitted to any
Borrower by independent certified public accountants in connection with each
annual, interim or special audit of the books of such Borrower made by such
accountants, including any final comment letter submitted by such accountants to
management in connection with their annual audit;

(d) promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements and all regular and periodic reports and
all final registration statements and final prospectuses, if any, filed by
Parent or any of its Subsidiaries with any securities exchange or with the SEC
or any Governmental Authority succeeding to any of its functions;

(e) concurrently with the delivery of the financial statements referred to in
Sections 7.1(a) and 7.1(b), a management summary describing and analyzing the
performance of the Group Members during the periods covered by such financial
statements; provided, however, that such management summary need not be
furnished so long as Parent or New Holdings is a reporting company under the
Securities Exchange Act of 1934, as amended;

(f) concurrently with the delivery of the consolidated financial statements
referred to in Section 7.1(a), but in any event within 90 days after the
beginning of each fiscal year of New Holdings to which such budget relates, an
annual operating budget of the Group Members, on a consolidated basis, which
budget shall include projected Excess Availability during such annual period and
shall otherwise be in form reasonably satisfactory to the Administrative Agent;

 

108



--------------------------------------------------------------------------------

(g) promptly following any request by the Administrative Agent or the Required
Lenders (through the Administrative Agent) therefor, copies of any documents or
notices described in Sections 101(k) or 101(l) of ERISA that any Loan Party or
any ERISA Affiliate may request with respect to any Multiemployer Plan;
provided, that if the Loan Parties or their ERISA Affiliates have not requested
such documents or notices from the administrator or sponsor of an applicable
Multiemployer Plan, then Borrowers shall cause the Loan Parties and/or their
ERISA Affiliates to promptly make a request for such documents or notices from
the administrator or sponsor of such Multiemployer Plan and Borrower Agent shall
provide copies of such documents and notices promptly after receipt thereof;

(h) on or prior to the times set forth in, and to the parties set forth in,
Exhibit R, the various Collateral Reports (including Borrowing Base
Certificates) set forth in Exhibit R; and

(i) promptly, such additional financial and other information as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request; including, without limitation, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and, to the extent required, the Beneficial Ownership Regulation.

The requirements of Section 7.1 and this Section 7.2 above shall be deemed to be
satisfied if Parent or New Holdings shall have made such materials available to
the Administrative Agent, including by electronic transmission, within the time
periods specified therefor and pursuant to procedures approved by the
Administrative Agent, or, to the extent any such materials are included in
materials otherwise filed with the SEC), by filing (or having Parent file) such
materials by electronic transmission with the SEC, in which case “delivery” of
such statements for purposes of Sections 7.1(a) and 7.1(b) shall mean making
such statements available in such fashion.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all of its Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, except (a) when the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the applicable Group Member, as the case may be and (b) to the extent the
failure to pay or discharge the same could not reasonably be expected to have a
Material Adverse Effect.

7.4 Conduct of Business; Maintenance of Existence; Compliance. Continue to
engage in business conducted or proposed to be conducted by the Group Members on
the Effective Date or any business that is similar, reasonably related,
incidental, complementary or ancillary thereto, including without limitation in
broadcasting and other media businesses, and preserve, renew and keep in full
force and effect its legal existence and take all reasonable action to maintain
all rights, privileges, franchises, accreditations, certifications,
authorizations, licenses, permits, approvals and registrations, necessary or
desirable in the normal conduct of its business except for rights, privileges,
franchises, accreditations, certifications, authorizations, licenses, permits,
approvals and registrations the loss of which would not in the aggregate have a
Material Adverse Effect, and except as otherwise permitted by this Agreement;
and comply with all applicable Requirements of Law and Contractual Obligations
except to the extent that the failure to comply therewith would not, in the
aggregate, have a Material Adverse Effect.

 

109



--------------------------------------------------------------------------------

7.5 Maintenance of Property; Insurance.

(a) Except if the failure to do so could not reasonably be expected to result in
a Material Adverse Effect, keep all property useful and necessary in its
business in good working order and condition (ordinary wear and tear, casualty
and condemnation excepted).

(b) Maintain with financially sound and reputable insurance companies (provided
that if any such insurance company shall at any time cease to be financially
sound and reputable, there shall be no breach of this provision in the event
that the Borrowers promptly (and in any event within forty-five (45) days of
such date) obtain insurance from an alternative insurance carrier that is
financially sound and reputable) insurance with respect to its properties in at
least such amounts (after giving effect to any self-insurance reasonable and
customary for similarly situated Persons engaged in the same or similar
businesses as the Group Members in the same geographic locales) and against at
least such risks as are customarily insured against in the same general area by
companies engaged in the same or similar business.

(c) Maintain casualty and property insurance for which the Borrowers shall
(i) use commercially reasonable efforts to cause such insurance to provide that
no cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least thirty (30) days after receipt by the
Administrative Agent of written notice thereof, and (ii) name the Administrative
Agent as insured party or loss payee.

(d) Upon request by the Administrative Agent or the Required Lenders (through
the Administrative Agent), the Borrower Agent shall deliver to the
Administrative Agent information in reasonable detail as to the insurance
maintained by the Group Members.

(e) No later than thirty (30) days after the Effective Date (or such later date
as reasonably agreed by the Administrative Agent) deliver to the Administrative
Agent in form and substance reasonably satisfactory to the Administrative Agent
(i) an additional insured endorsement with respect to the liability insurance
certificate delivered pursuant to Section 6.1(t) and (ii) a lender loss payee
endorsement with respect to the property insurance certificate delivered
pursuant to Section 6.1(t).

(f) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrowers shall
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent, including,
without limitation, evidence of annual renewals of such insurance.

 

110



--------------------------------------------------------------------------------

7.6 Inspection of Property; Books and Records; Discussions; Annual Meetings.

(a) Keep proper books of record and account in which full, true and correct in
all material respects entries are made of all material dealings and transactions
in relation to its business and activities which permit financial statements to
be prepared in conformity with GAAP and all Requirements of Law; and permit
representatives of the Administrative Agent (or any designee thereof) upon
reasonable notice to visit and inspect any of its Properties and examine and
make abstracts from any of its books and records at any reasonable time during
normal business hours and as often as may reasonably be desired upon reasonable
notice (but no more than once per annum unless an Event of Default has occurred
and is continuing), and to discuss the business, operations, properties and
financial and other condition of Parent and its Restricted Subsidiaries with
officers and employees thereof and with their independent certified public
accountants (with, at the option of the Borrower Agent, an officer of the
Borrower Agent present) upon reasonable advance notice to the Borrower Agent.

(b) Within 120 days after the end of each fiscal year of New Holdings, at the
request of the Administrative Agent or the Required Lenders (through the
Administrative Agent), hold a meeting at a mutually agreeable location, venue
and time or, at the option of the Administrative Agent or the Required Lenders
(through the Administrative Agent), by conference call (the reasonable costs of
such venue or call to be paid by the Borrowers) with all Lenders who choose to
attend such meeting at which meeting shall be reviewed, to the extent permitted
by applicable Requirements of Law (including applicable national security laws,
directives, policies, rules, regulations and procedures), the financial results
of the previous fiscal year and the financial condition of Parent and its
Restricted Subsidiaries and the operating budget presented for the current
fiscal year of New Holdings.

(c) At reasonable times during normal business hours, with reasonable
coordination and upon reasonable prior notice that the Administrative Agent
requests, independently of or in connection with the visits and inspections
provided for in clause (a) above (unless an Event of Default exists, in which
case, such conditions shall not apply), Intermediate Holdings and its
Subsidiaries will grant access to the Administrative Agent (including employees
of Administrative Agent or any consultants and accountants retained by the
Administrative Agent) to such Person’s books, records, Accounts and other
accounts so that the Administrative Agent or consultants retained by the
Administrative Agent may conduct field examinations subject to the terms and
conditions set forth below in this clause (c); provided that, the Administrative
Agent (i) shall only be permitted to conduct, in each consecutive twelve-month
period after the date of this Agreement (x) one field examination with respect
to the Collateral and (y) one additional field examination (in addition to the
field examination set forth in preceding clause (i)(x)) with respect to the
Collateral during such time in which Excess Availability is less than the
greater of (A) 15.0% of the Line Cap and (B) $13,000,000, and (ii) without
limiting

 

111



--------------------------------------------------------------------------------

clause (i) above, may conduct such other field examinations at any time upon the
occurrence and during the continuance of an any Event of Default, in each case,
in a form and from a third party consultant, reasonably satisfactory to the
Administrative Agent. The Loan Parties shall pay the reasonable and documented
fees and out-of-pocket expenses of the Administrative Agent and such
professionals with respect to field examinations conducted in accordance with
this Section 7.6(c), and the Administrative Agent shall provide the Borrower
Agent with a reasonably detailed accounting of all such expenses. The Loan
Parties acknowledge that the Administrative Agent, after such rights of
inspection, (x) may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ assets for internal use by the Administrative
Agent and the Lenders, subject to the provisions of Section 11.15 hereof and
(y) shall promptly distribute copies of any final reports from a third party
consultant delivered in connection with any field exam to the Lenders.

7.7 Notices. Promptly give notice to the Administrative Agent (who shall deliver
to each Lender) upon a Responsible Officer obtaining knowledge of:

(a) the occurrence of any Default or Event of Default;

(b) any default or event of default under any Term Loan Document;

(c) any litigation, investigation or proceeding which may exist at any time
between Intermediate Holdings and any of its Subsidiaries and any Governmental
Authority, or receipt of any notice of any environmental claim or assessment
against Intermediate Holdings or any of its Subsidiaries by any Governmental
Authority, which in any such case would reasonably be expected to have a
Material Adverse Effect;

(d) any litigation or proceeding affecting Intermediate Holdings or any of its
Subsidiaries (i) in which more than $35,000,000 of the amount claimed is not
covered by insurance or (ii) in which injunctive or similar relief is sought
which if obtained would reasonably be expected to have a Material Adverse
Effect;

(e) the occurrence of any Reportable Event that, alone or together with any
other Reportable Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect, and in addition to such notice, deliver to
the Administrative Agent and each Lender whichever of the following may be
applicable: (A) a certificate of the Responsible Officer of the Borrower Agent
setting forth details as to such Reportable Event and the action that the Loan
Party or ERISA Affiliate proposes to take with respect thereto, together with a
copy of any notice of such Reportable Event that may be required to be filed
with the PBGC, or (B) any notice delivered by the PBGC in connection with such
Reportable Event;

(f) the occurrence of any event which could reasonably be expected to have a
material adverse effect on the aggregate value of the Collateral or on the
security interests created by the Guarantee and Collateral Agreement;

 

112



--------------------------------------------------------------------------------

(g) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and

(h) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
the Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and (in the cases of clauses (a) through (f))
stating what action the Borrowers propose to take with respect thereto.

7.8 Environmental Laws. Except to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) Comply with, and take commercially reasonable steps to cause all tenants and
subtenants, if any, to comply with, all applicable Environmental Laws, and
obtain and comply with and maintain, and take commercially reasonable steps to
cause all tenants and subtenants to obtain and comply with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions to the extent required under
Environmental Laws and promptly comply with all legally binding lawful orders
and directives of all Governmental Authorities regarding Environmental Laws.

7.9 [Reserved].

7.10 Additional Loan Parties; Additional Collateral, etc.

(a) With respect to any new wholly-owned Restricted Subsidiary of Intermediate
Holdings (other than a Foreign Subsidiary, a FSHCO, a Non-Significant
Subsidiary, a Broadcast License Subsidiary, or any other Restricted Subsidiary
with respect to which, in the reasonable judgment of the Administrative Agent,
determined in consultation with the Borrower Agent, the burden, cost or
consequences (including any material adverse tax consequences) of such
Restricted Subsidiary becoming a Borrower or providing a guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom) created or acquired after the Effective Date (including as a
result of the consummation of any Business Acquisition) (which, for purposes of
this clause (a) shall include any existing wholly-owned Restricted Subsidiary
that ceases to be a Foreign Subsidiary, a FSHCO, a Non-Significant Subsidiary or
a Broadcast License Subsidiary), promptly (i) notify the Administrative Agent in
writing whether such new Restricted Subsidiary shall be designated a “Borrower”
or “Subsidiary Guarantor” under this Agreement and the other Loan Documents
(which determination of such designation shall be in the sole discretion of the
Borrowers) and (ii) cause such Restricted Subsidiary to (x) in the event it has
been designated a “Borrower” pursuant the

 

113



--------------------------------------------------------------------------------

written notice referred to in the immediately preceding clause (i), become a
party to (A) this Agreement by executing a Joinder Agreement and (B) the
Guarantee and Collateral Agreement, which shall be accompanied by such
resolutions, incumbency certificates and legal opinions as are reasonably
requested by the Administrative Agent or the Required Lenders or (y) in the
event it is designated a “Subsidiary Guarantor” pursuant the written notice
referred to in the immediately preceding clause (i), become a party to the
Guarantee and Collateral Agreement, which shall be accompanied by such
resolutions, incumbency certificates and legal opinions as are reasonably
requested by the Administrative Agent or the Required Lenders.

(b) (i) Pledge the Capital Stock, or other equity interests and intercompany
indebtedness, owned by any Loan Party that is created or acquired after the
Effective Date pursuant to the Guarantee and Collateral Agreement (it being
understood and agreed that, notwithstanding anything that may be to the contrary
herein, this Section 7.10(b) shall not require any Loan Party to pledge more
than 66% of the outstanding voting stock of any of its Foreign Subsidiaries or
FSHCOs) and (ii) with regard to any property acquired by any Loan Party after
the Effective Date (other than with respect to voting stock of any Foreign
Subsidiaries described in preceding clause (b)(i) or Material Real Property
described in clause (c) below) (x) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent or the Required Lenders deem necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in such property in accordance with the Guarantee
and Collateral Agreement and (y) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest (subject to the terms of the ABL/Term
Loan Intercreditor Agreement and to Liens permitted under Section 8.3) in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be requested by the Administrative Agent or the
Required Lenders.

(c) With respect to any Material Real Property owned by any Loan Party (unless
subject to a Lien permitted under Section 8.3(h)), promptly (but in any event
not later than (x) in the case of any Material Real Property existing on the
Effective Date, 180 days after the Effective Date and (y) in the case of any
Material Real Property acquired after the Effective Date, 90 days after the date
of such acquisition, which date, in each case, may be extended by the
Administrative Agent): (i) execute and deliver a first priority Mortgage
(subject to the terms of the ABL/Term Loan Intercreditor Agreement) in favor of
the Administrative Agent, for the benefit of the Secured Parties, covering such
real property, (ii) if requested by the Administrative Agent, provide the
Administrative Agent with title and extended coverage insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA survey or the equivalent
(including, without limitation, ExpressMaps) thereof, together with a surveyor’s
certificate, in each case, if available, provided that such other survey
equivalent is sufficient to allow the issuance of the title insurance

 

114



--------------------------------------------------------------------------------

policy without any exception (other than customary exceptions) for such matters
as would be shown on an accurate survey of the Mortgaged Property and with a
standard “land same as survey” and such other customary survey-related
endorsements as the Administrative Agent may reasonably request), (iii) deliver
(A) a “Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to such real property and (B) in the event such
property is located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area, deliver (x) a
notice about special flood hazard area status and flood disaster assistance,
duly executed by the Borrower Agent, (y) evidence of flood insurance with a
financially sound and reputable insurer, naming the Administrative Agent, as
mortgagee, in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
otherwise reasonably satisfactory to the Administrative Agent, and (z) evidence
of the payment of premiums in respect thereof in form and substance reasonably
satisfactory to the Administrative Agent, and (iv) if requested by the
Administrative Agent deliver to the Administrative Agent customary legal
opinions, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent. Notwithstanding anything to
the contrary contained in this Agreement or any other Loan Document, for so long
as the Term Loans or any Permitted Refinancing thereof are outstanding, the Loan
Parties shall only be required to grant Mortgages, or deliver title insurance
and/or surveys to the extent required under the Term Loan Credit Agreement.

(d) With respect to any joint venture formed or acquired by any Loan Party after
the Effective Date, pledge to the Administrative Agent, for the benefit of the
Secured Parties, all the Capital Stock or other equity interests owned by any
Loan Party in such joint venture pursuant to the Guarantee and Collateral
Agreement; provided, that if and only if such Loan Party is not permitted to
pledge such Capital Stock or other equity interests under the limited liability
company agreement, limited partnership agreement, joint venture agreement,
general partnership agreement or other applicable organizational documents of
such joint venture, the applicable Borrower or other applicable Loan Party shall
use commercially reasonable efforts to have such Capital Stock or other equity
interests held at all times by a JV Holding Company.

(e) [Reserved].

7.11 Broadcast License Subsidiaries.

(a) Unless the Borrowers shall reasonably determine with the consent of the
Administrative Agent (such consent not to be unreasonably delayed, conditioned
or withheld) that doing so would cause undue expense or effort for New Holdings
or its Restricted Subsidiaries, and except with respect to the FCC Licenses
listed on Schedule 7.11, cause all FCC Licenses for all Stations owned by New
Holdings or its Restricted Subsidiaries (other than any Station which New
Holdings or any Restricted Subsidiary has placed in a Divestiture Trust) to be
held at all times by one or more Broadcast License Subsidiaries; provided, that
with regard to any FCC Licenses for Stations acquired by New Holdings or its
Restricted Subsidiaries after the Effective Date, the foregoing requirement
shall be deemed satisfied if such FCC Licenses are, promptly following the
acquisition of the respective Stations, assigned to and subsequently held by one
or more Broadcast License Subsidiaries.

 

115



--------------------------------------------------------------------------------

(b) Ensure that each Broadcast License Subsidiary engages only in the business
of holding FCC Licenses and rights and activities related thereto.

(c) Ensure that the property of each Broadcast License Subsidiary is not
commingled with the property of Parent, Intermediate Holdings, New Holdings or
any Restricted Subsidiary other than Broadcast License Subsidiaries or otherwise
remains clearly identifiable.

(d) Ensure that no Broadcast License Subsidiary has any Indebtedness, guarantees
or other liabilities except for the liabilities expressly permitted to be
incurred in accordance with the definition of “Broadcast License Subsidiary”.

(e) Ensure that no Broadcast License Subsidiary creates, incurs, assumes or
suffers to exist any Liens upon any of its property, assets, income or profits,
whether now owned or hereafter acquired, except non-consensual Liens arising by
operation of law.

7.12 [Reserved].

7.13 Ratings. Use commercially reasonable efforts to obtain and maintain a
corporate family and/or corporate credit rating, as applicable, from each of S&P
and Moody’s.

7.14 [Reserved].

7.15 Anti-Corruption Laws and Sanctions. Intermediate Holdings and each Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by Intermediate Holdings, such Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

7.16 Designation of Subsidiaries. New Holdings may at any time and from time to
time after the Effective Date designate any Restricted Subsidiary of New
Holdings as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by written notice to the Administrative Agent; provided
that (i) immediately before and after such designation, no Event of Default
shall have occurred and be continuing, (ii) in the case of the designation of
any Subsidiary as an Unrestricted Subsidiary, such designation shall constitute
an Investment in such Unrestricted Subsidiary (calculated as an amount equal to
the sum of (x) the fair market value of the Subsidiary designated immediately
prior to such designation (such fair market value to be calculated without
regard to any Obligations of such Subsidiary under the Guaranty and Collateral
Agreement) and (y) the aggregate principal amount of any Indebtedness owed by
the Subsidiary to New Holdings or any of its Subsidiaries immediately prior to
such designation, all calculated, except as set forth in the parenthetical to
clause (x) above, on a consolidated basis in accordance with GAAP), and such
Investment shall be permitted under Section 8.7, (iii) following the designation
of an Unrestricted Subsidiary as a Restricted Subsidiary, New Holdings shall
comply with the provisions of Section 7.10 with respect to such designated
Restricted Subsidiary, (iv) no Restricted Subsidiary may be a Subsidiary of an

 

116



--------------------------------------------------------------------------------

Unrestricted Subsidiary, (v) the Borrower Agent may not be designated an
Unrestricted Subsidiary, (vi) in the case of the designation of any Subsidiary
as an Unrestricted Subsidiary, each of (A) the Subsidiary to be so designated
and (B) its Subsidiaries has not, at the time of designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable with respect to any Indebtedness pursuant to which the
lender has recourse to any of the assets of New Holdings or any Restricted
Subsidiary (other than equity interests in an Unrestricted Subsidiary), (vii) in
the case of the designation of any Subsidiary as an Unrestricted Subsidiary, all
of the Accounts of such Subsidiary shall be excluded or immediately removed from
the Borrowing Base, and (viii) in the case of the designation of any Subsidiary
as a Restricted Subsidiary, all of the Accounts of such Subsidiary shall be
excluded from the Borrowing Base until such time as the Administrative Agent has
completed a customary due diligence investigation as to such Accounts and such
Person, which investigation may, at the sole discretion of the Administrative
Agent, include a field examination, and the Administrative Agent is reasonably
satisfied with the results thereof). The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by New Holdings in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of New Holding’s
Investment in such Subsidiary. Such designation shall be permitted only if an
Investment in such amount would be permitted at such time, whether as a
Restricted Payment and/or a permitted Investment, and if such Subsidiary
otherwise meets the definition of an “Unrestricted Subsidiary.”

ARTICLE VIII

NEGATIVE COVENANTS.

From and after the Effective Date, each Borrower hereby agrees that it shall
not, and shall not permit any of its Restricted Subsidiaries to (and
Intermediate Holdings hereby agrees, solely with respect to Sections 8.17 and
8.19, that it shall not), directly or indirectly so long as any Loan or Note
remains outstanding and unpaid, any undrawn and unexpired Letter of Credit
remains outstanding (unless such Letter of Credit has been backstopped or Cash
Collateralized in a manner reasonably acceptable to the applicable Issuing Bank)
or any other amount is owing to any Lender (other than indemnities and other
contingent liabilities not then due and payable that survive repayment of the
Loans) or the Administrative Agent hereunder:

8.1 [Reserved].

8.2 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness of the Loan Parties under this Agreement and the other Loan
Documents (including Indebtedness under any Extended Revolving Commitments and
including obligations in respect of Letters of Credit hereunder);

(b) Indebtedness of New Holdings to any Restricted Subsidiary and of any
Restricted Subsidiary to any other Restricted Subsidiary; provided that (i) any
such Indebtedness owed by a Loan Party to a Person that is not a Loan Party
shall be unsecured and subordinated in right of payment to the payment in full
of the Obligations on terms reasonably satisfactory to the Administrative Agent,
and (ii) Indebtedness of Restricted Subsidiaries that are not Borrowers or
Subsidiary Guarantors to any Borrower or any Subsidiary Guarantor must also be
permitted under Section 8.7;

 

117



--------------------------------------------------------------------------------

(c) Indebtedness of New Holdings or any of its Restricted Subsidiaries in
respect of any foreign currency exchange contracts, interest rate swap
arrangements or other derivative contracts or transactions, other than any such
contracts, arrangements or transactions entered into by New Holdings or any of
its Restricted Subsidiaries for speculative purposes;

(d) Indebtedness of New Holdings or any of its Restricted Subsidiaries
consisting of reimbursement obligations under surety, indemnity, performance,
release and appeal bonds, in each case required in the ordinary course of
business or in connection with the enforcement of rights or claims of the Group
Members, and letters of credit obtained in support thereof in the ordinary
course of business;

(e) existing Indebtedness of New Holdings or any of its Restricted Subsidiaries
listed on Schedule 8.2 hereto including any extension or renewals or Permitted
Refinancing thereof, provided that the principal amount thereof is not
increased;

(f) (i) any Indebtedness of any Person that becomes a Restricted Subsidiary in
connection with a Permitted Acquisition after the Effective Date, (ii) any
Indebtedness of any Person that is assumed by a Restricted Subsidiary in
connection with an acquisition of assets by such Restricted Subsidiary in
connection with a Permitted Acquisition after the Effective Date, and (iii) any
Permitted Refinancing in respect of any Indebtedness set forth in the
immediately preceding clauses (i) and (ii); provided that (x) in the case of
clauses (i) and (ii) such Indebtedness exists at the time of such Permitted
Acquisition and is not created in contemplation of or in connection with such
Permitted Acquisition, (y) the aggregate outstanding principal amount of all
Indebtedness of Restricted Subsidiaries that are not Borrowers or Subsidiary
Guarantors outstanding under this clause (f) shall not exceed at any time, the
greater of (A) $100,000,000 and (B) 4.5% of the Consolidated Total Assets of the
Group Members and and (z) no Group Member (other than such Person that becomes a
Restricted Subsidiary of New Holdings or the Restricted Subsidiary, as the case
may be, that so assumes such Person’s Indebtedness) shall guarantee or otherwise
become liable for the payment of such Indebtedness;

(g) [Reserved];

(h) [Reserved];

(i) Indebtedness consisting of promissory notes issued by the Group Members to
current or former directors, officers, employees, members of management or
consultants of such person (or their respective estate, heirs, family members,
spouse or former spouse) to finance the repurchase of shares of Parent permitted
by Section 8.8;

 

118



--------------------------------------------------------------------------------

(j) (i) Indebtedness of New Holdings or any Restricted Subsidiary (including
Capital Lease Obligations) incurred to finance the acquisition, construction,
repair, replacement, lease or improvement of fixed or capital assets (or the
purchase of the Capital Stock of any Person owning such assets) in an
outstanding amount not to exceed, at any time outstanding, the greater of (A)
$40,000,000 and (B) 2.0% of the Consolidated Total Assets of the Group Members;
provided that such Indebtedness is incurred prior to or within 365 days after
the applicable acquisition, construction, repair, replacement or improvement,
(ii) Indebtedness arising out of sale and leaseback transactions permitted
hereunder and (iii) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clauses (i) and (ii);

(k) Cash Management Obligations and other Indebtedness of New Holdings and any
Restricted Subsidiaries in respect of netting services, overdraft protections,
employee credit card programs, automatic clearing house arrangements and other
similar arrangements in each case in connection with deposit accounts;

(l) unsecured Indebtedness arising from agreements of the Group Members
providing for seller financing, deferred purchase price, contingent liabilities
in respect of any indemnification obligations, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with any
Business Acquisition; provided, however, that (i) such Indebtedness is not
reflected on the balance sheet of New Holdings or any of its Restricted
Subsidiaries prepared in accordance with GAAP (contingent obligations referred
to in a footnote to financial statements and not otherwise reflected on the
balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this clause (i)), (ii) with respect to a disposition, the maximum
assumable liability in respect of all such Indebtedness shall at no time exceed
the gross proceeds including non-cash proceeds (the fair market value of such
non-cash proceeds being measured at the time received and without giving effect
to any subsequent changes in value) actually received by the Group Members in
connection with such disposition and (iii) as of the date of incurrence of any
Indebtedness under this clause (l), the Consolidated Total Net Leverage Ratio
(determined (i) on a pro forma basis, after giving effect to the incurrence of
such Indebtedness, and (ii) excluding the proceeds of such Indebtedness in the
calculation of Unrestricted Cash) of the Borrowers and the Subsidiary Guarantors
as of such date) is less than or equal to 6.25 to 1.00;

(m) Indebtedness of New Holdings or any of its Restricted Subsidiaries
consisting of (i) financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;

(n) Indebtedness of New Holdings or any of its Restricted Subsidiaries incurred
under and pursuant to the Term Loan Documents, and any Refinancing (as defined
in the ABL/Term Loan Intercreditor Agreement) thereof to the extent not
prohibited under the ABL/Term Loan Intercreditor Agreement; provided that the
aggregate amount of Indebtedness incurred thereunder (inclusive of any unused
commitments) shall not at any time exceed at any time outstanding the greater of
(x) $1,125,000,000 and (y) an aggregate principal amount of Indebtedness such
that the Consolidated First Lien Net Leverage Ratio as of the last day of the
most recently ending

 

119



--------------------------------------------------------------------------------

Test Period prior to the date of such incurrence is not greater 3.75 to 1.00 on
a pro forma basis (which principal amount may be increased, in the case of any
Refinancing, by any accrued but unpaid interest, fees and redemption premiums
payable thereon under the terms of the Term Loan Documents and reasonable
expenses incurred in connection therewith);

(o) Indebtedness of New Holdings or any of its Restricted Subsidiaries secured
in compliance with Section 8.3(z) in an aggregate amount outstanding not to
exceed, at any time, such amount that would not cause, after giving effect to
the incurrence thereof, on a pro forma basis the Consolidated Net Secured
Leverage Ratio to exceed 5.00 to 1.00 as of the last day of the most recently
ended Test Period;

(p) other unsecured Indebtedness of New Holdings or any of its Restricted
Subsidiaries in an aggregate outstanding principal amount not to exceed, at any
time, such amount that would not cause, after giving effect to the incurrence
thereof, on a pro forma basis the Consolidated Total Net Leverage Ratio to
exceed 5.50 to 1.00 as of the last day of the most recently ended Test Period;
provided that the aggregate principal amount of all Indebtedness of Restricted
Subsidiaries that are not Borrowers or Subsidiary Guarantors outstanding under
this clause (p) together with all Indebtedness of Restricted Subsidiaries that
are not Borrowers or Subsidiary Guarantors outstanding under Section 8.2(f)
shall not exceed, at any time, $100,000,000;

(q) the issuance of Disqualified Stock of New Holdings and Disqualified Stock or
preferred stock of New Holdings or any Subsidiary Guarantor in an aggregate
outstanding principal amount or liquidation preference, when aggregated with the
outstanding principal amount and liquidation preference of all other
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this clause (q) not to exceed, at any time, the greater of (i) $50,000,000 and
(ii) 2.5% of the Consolidated Total Assets of the Group Members;

(r) other Indebtedness in an aggregate outstanding principal amount not to
exceed, at any time, the greater of (i) $50,000,000 and (ii) 2.5% of the
Consolidated Total Assets of the Group Members;

(s) Indebtedness so long as immediately before and after giving effect thereto,
the Payment Conditions shall be satisfied;

(t) Indebtedness of Foreign Subsidiaries in an aggregate outstanding principal
amount not to exceed, at any time, $50,000,000;

(u) Indebtedness of New Holdings or any Restricted Subsidiary incurred in
connection with sale leaseback transactions pursuant to Section 8.10; and

(v) letters of credit of the Group Members; provided that the aggregate face
amount of such letters of credit outstanding at any time shall not exceed
$5,000,000; provided, further, such Indebtedness, if secured, is only secured as
permitted by Section 8.3(w).

 

120



--------------------------------------------------------------------------------

8.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets, income or profits, whether now owned or hereafter
acquired, except:

(a) Liens for Taxes, assessments or other governmental charges not yet overdue
by more than 30 days or not yet payable or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of New Holdings or the applicable Restricted
Subsidiary, as the case may be, in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising by operation of law, in each case in the
ordinary course of business in respect of obligations which are not yet due and
payable or which are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of New Holdings or the applicable Restricted Subsidiary, as the case may
be, in accordance with GAAP;

(c) pledges or deposits in connection with workmen’s compensation, unemployment
insurance and other social security legislation and/or securing liability for
reimbursement or indemnification obligations of insurance carriers providing
property, casualty or liability insurance to New Holdings or any Restricted
Subsidiary;

(d) (i) easements, right-of-way, zoning, other land use regulations and similar
restrictions and other similar encumbrances or title defects incurred, or leases
or subleases granted to others, in the ordinary course of business, which, in
the aggregate do not materially detract from the value of the property subject
thereto or do not interfere with or adversely affect in any material respect the
ordinary conduct of the business of the Group Members taken as a whole and
(ii) any exceptions set forth in any final title policies with respect to
Mortgaged Properties as reasonably agreed to by the Administrative Agent;

(e) Liens pursuant to the Loan Documents;

(f) [Reserved];

(g) Liens on documents of title and the property covered thereby securing
Indebtedness in respect of commercial letters of credit;

(h) Liens securing any Indebtedness permitted under Section 8.2(j); provided
that (i) such security interests and the Indebtedness secured thereby are
incurred prior to or within 365 days after such acquisition or the completion of
such construction or improvement, (ii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing, repairing, replacing, leasing or
improving such fixed or capital assets and (iii) such security interests shall
not apply to any other property or assets of New Holdings or any Restricted
Subsidiary (other than proceeds and products thereof); and provided further,
that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender on
customary terms;

 

121



--------------------------------------------------------------------------------

(i) existing Liens described in Schedule 8.3 and renewals thereof; provided that
no such Lien is spread to cover any additional property after the Effective Date
other than proceeds and products thereof and that the amount secured thereby is
not increased;

(j) [Reserved];

(k) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, licenses, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(l) Liens securing Indebtedness owing to any Borrower or any Subsidiary
Guarantor under Section 8.2(b);

(m) any Lien existing on any property or asset prior to the acquisition thereof
by New Holdings or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the Effective
Date prior to the time such Person becomes a Restricted Subsidiary (including in
connection with any acquisition permitted under Section 8.7); provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of New Holdings
or any Restricted Subsidiary (other than proceeds or products thereof) and other
than after-acquired property subject to a Lien securing such Indebtedness, the
terms of which Indebtedness require or include a pledge of after-acquired
property (it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition) and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(n) Liens securing Indebtedness incurred pursuant to Section 8.2(n); provided
that such Liens are at all times subject to the ABL/Term Loan Intercreditor
Agreement or another intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent;

(o) Liens securing any Permitted Refinancing permitted under Section 8.2;
provided that such security interests shall not apply to any property or assets
that were not collateral for the Indebtedness being refinanced;

(p) Liens on assets or property securing obligations of New Holdings or any
Restricted Subsidiary incurred in the ordinary course of business in an
aggregate amount not to exceed $10,000,000 at any time; provided that New
Holdings shall have provided the Administrative Agent prior written notice of
such Lien and the Administrative Agent shall have the right, in its sold
discretion, to implement a Reserve in an amount equal to the Indebtedness or
other obligation secured by such Lien;

 

122



--------------------------------------------------------------------------------

(q) Liens on assets or property securing judgments for the payment of money not
constituting an Event of Default under Section 9(h);

(r) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business and not interfering in any material respect with the business
of New Holdings or any of its Restricted Subsidiaries;

(s) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (ii) in favor of a
banking or other financial institution arising as a matter of law or granted in
the ordinary course of business and under customary general terms and conditions
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry; provided that, in the case
of this clause (ii), unless such Liens are non-consensual and arise by operation
of law, in no case shall any such Liens secure (either directly or indirectly)
the repayment of any Indebtedness for borrowed money;

(t) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 8.7(c), 8.7(k), 8.7(r),
8.7(t) or 8.7(u) to be applied against the purchase price for such Investment,
or (ii) consisting of an agreement to dispose of any property in a disposition
permitted under Section 8.6, in each case, solely to the extent such Investment
or disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(u) purported Liens evidenced by the filing of precautionary Uniform Commercial
Code financing statements relating solely to operating leases of personal
property entered into by New Holdings or any of its Restricted Subsidiaries in
the ordinary course of business;

(v) any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
arrangement (including software and other technology licenses) entered into by
New Holdings or any of its Restricted Subsidiaries in the ordinary course of its
business and which could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect;

(w) deposits of cash or Cash Equivalents made to the issuer or issuers of
letters of credit permitted to be incurred by the Group Members pursuant to
Section 8.2(v) to backstop or collateralize such letters of credit; provided
that the aggregate amount of any such deposits made to the issuer or issuers of
such letters of credit shall not exceed 105% of the face amount of such letters
of credit;

(x) Liens solely on any cash earnest money deposits made by New Holdings or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement;

 

123



--------------------------------------------------------------------------------

(y) Liens on cash or Cash Equivalents used to defease or to satisfy and
discharge Indebtedness, provided that such defeasance or satisfaction and
discharge is permitted hereunder;

(z) Liens on assets or property securing Indebtedness of New Holdings or any
Restricted Subsidiary incurred pursuant to Section 8.2(o); provided that the
Liens securing such Indebtedness are subordinated to the Liens securing the
Obligations pursuant to an intercreditor agreement which shall be customary for
transactions of this type and otherwise on terms and conditions reasonably
satisfactory to the Administrative Agent;

(aa) Liens pursuant to the Bethesda Property Priority Mortgage encumbering
solely the Bethesda Property; provided that the obligations secured by the
Bethesda Property Priority Mortgage shall consist solely of DC Radio Assets,
LLC’s repayment obligations in an aggregate amount of up to $10,000,000 in
respect of amounts released from escrow to DC Radio Assets, LLC pursuant to the
Bethesda Property Purchase Agreement;

(bb) [Reserved];

(cc) [Reserved];

(dd) other Liens securing obligations in an aggregate principal amount not to
exceed, at any time, the greater of (i) $125,000,000 and (ii) 2.5% of the
Consolidated Total Assets of the Group Members; provided that the Liens securing
such Indebtedness (i) do not attach to the ABL Priority Collateral or (ii) are
subordinated to the Liens securing the Obligations pursuant to an intercreditor
agreement which shall be customary for transactions of this type and otherwise
on terms and conditions reasonably satisfactory to the Administrative Agent;

(ee) Liens securing Indebtedness of New Holdings or any Restricted Subsidiary
incurred in connection with sale leaseback transactions pursuant to
Section 8.10;

(ff) [Reserved];

(gg) [Reserved]; and

(hh) Liens on the equity interests of Unrestricted Subsidiaries.

8.4 Limitation on Contingent Obligations. Create, incur, assume or suffer to
exist any Contingent Obligation except:

(a) guarantees by New Holdings or any Restricted Subsidiaries of obligations to
third parties made in the ordinary course of business in connection with
relocation of employees of New Holdings or any of its Restricted Subsidiaries;

 

124



--------------------------------------------------------------------------------

(b) guarantees by the Group Members incurred in the ordinary course of business
for an aggregate amount not to exceed $30,000,000 at any one time;

(c) existing Contingent Obligations described in Schedule 8.4 including any
extensions or renewals thereof;

(d) Contingent Obligations of New Holdings or any of its Restricted Subsidiaries
in respect of any foreign currency exchange contracts, interest rate swap
arrangements or other derivative contracts or transactions, other than any such
contracts, arrangements or transactions entered into by New Holdings or any of
its Restricted Subsidiaries for speculative purposes;

(e) Contingent Obligations of any Subsidiary Guarantor pursuant to the Guarantee
and Collateral Agreement;

(f) guarantees by the Group Members of (i) Indebtedness of the Group Members
permitted under Section 8.2 (other than clause (f) thereof) and (ii) obligations
(other than Indebtedness) of the Group Members not prohibited hereunder;
provided that (i) any guarantee by New Holdings or a Restricted Subsidiary of
Indebtedness of a Restricted Subsidiary that is not a Borrower or Subsidiary
Guarantor shall only be permitted to the extent permitted by Section 8.7(b) and
(ii) with respect to any guarantee by a Borrower or a Subsidiary Guarantor, if
the Indebtedness so guaranteed is subordinated in right of payment to the
Obligations, such guarantee shall be subordinated in right of payment to the
guarantee of the Obligations on terms at least as favorable on the whole to the
Lenders as those contained in the documentation governing the Indebtedness being
guaranteed;

(g) guarantees by New Holdings or any Restricted Subsidiary of Indebtedness of
joint ventures of New Holdings or any of its Restricted Subsidiaries in an
aggregate amount, when taken together with any loans, advances, acquisitions and
Investments made pursuant to Section 8.7(m), not to exceed $25,000,000; and

(h) guarantees by New Holdings or any Restricted Subsidiary of Indebtedness
permitted under Section 8.2(f), so long as such guarantee is Indebtedness that
is permitted by the terms of such Section.

8.5 Prohibition of Fundamental Changes. Enter into any transaction of
acquisition of, or merger or consolidation or amalgamation with, any other
Person (including any Restricted Subsidiary or Affiliate of Intermediate
Holdings or any of its Restricted Subsidiaries), or transfer all or
substantially all of its assets to any Person that is not a Borrower or a
Subsidiary Guarantor, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or engage in any business other than business
conducted or proposed to be conducted by the Group Members on the Effective Date
or any business that is similar, reasonably related, incidental, complementary
or ancillary thereto, including without limitation in broadcasting and other
media businesses, except for (a) the transactions otherwise permitted pursuant
to Sections 8.6 and 8.7; provided that New Holdings may not merge, consolidate
or amalgamate with any Person unless New Holdings is the continuing or surviving
Person, (b) the liquidation or dissolution of any

 

125



--------------------------------------------------------------------------------

Restricted Subsidiary if New Holdings determines in good faith that such
liquidation or dissolution is in the best interests of the Borrowers and is not
materially disadvantageous to the Lenders, (c)(i) any Restricted Subsidiary may
merge, amalgamate or consolidate with or into any other Restricted Subsidiary
(provided that in any such transaction involving a Borrower or Subsidiary
Guarantor, a Borrower or Subsidiary Guarantor must be the continuing or
surviving Person) and (ii) New Holdings or any Restricted Subsidiary may change
its legal form if New Holdings determines in good faith that such action is in
the best interest of the Group Members and is not materially disadvantageous to
the Lenders (it being understood that in the case of any change in legal form, a
Restricted Subsidiary that is a Borrower or Subsidiary Guarantor will remain a
Borrower or Subsidiary Guarantor, as applicable, unless such Borrower or
Subsidiary Guarantor is otherwise permitted to cease being a Borrower or
Subsidiary Guarantor, as applicable, hereunder), and (d) any Restricted
Subsidiary may transfer or dispose of any or all of its assets to New Holdings
or to another Restricted Subsidiary (upon voluntary liquidation or otherwise);
provided that if the transferor in such a transaction is a Borrower or
Subsidiary Guarantor, then (i) the transferee or assignee must be a Subsidiary
Guarantor or a Borrower or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary that is not a Borrower or Subsidiary Guarantor in accordance with
Sections 8.2 and 8.7 respectively or pursuant to a disposition permitted by
Section 8.6.

8.6 Prohibition on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired
except:

(a) the sale or other disposition by New Holdings or any of its Restricted
Subsidiaries of any personal property that, in the reasonable judgment of New
Holdings, has become uneconomic, obsolete or worn out or no longer used or
useful in the conduct of the business of New Holdings or any Restricted
Subsidiaries, and which is disposed of in the ordinary course of business;

(b) sales of inventory by New Holdings or any of its Restricted Subsidiaries
made in the ordinary course of business;

(c) any Restricted Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to a Borrower
or Subsidiary Guarantor that is a wholly-owned Domestic Subsidiary of New
Holdings (including by way of merging such Restricted Subsidiary into a Borrower
or Subsidiary Guarantor that is a wholly-owned Domestic Subsidiary of New
Holdings or into New Holdings) or make any investment permitted by Section 8.7,
and any Restricted Subsidiary may sell or otherwise dispose of, or part with
control of any or all of, the Capital Stock of any Restricted Subsidiary to New
Holdings, to a wholly-owned Borrower or Subsidiary Guarantor that is a Domestic
Subsidiary of New Holdings or to any other Restricted Subsidiary to the extent
such transfer constitutes an investment permitted by Section 8.7; provided that
in either case such transfer shall not cause such wholly-owned Borrower or
Subsidiary Guarantor that is a Domestic Subsidiary to become a Foreign
Subsidiary or FSHCO and provided further that no such transaction may be
effected if it would result in the transfer of any assets of, or any Capital
Stock of,

 

126



--------------------------------------------------------------------------------

a Restricted Subsidiary to another Restricted Subsidiary whose Capital Stock has
not been pledged to the Administrative Agent or which has pledged a lesser
percentage of its Capital Stock to the Administrative Agent than was pledged by
the transferor Restricted Subsidiary unless, in any such case, after giving
effect to such transaction, the Capital Stock of such other Restricted
Subsidiary is not required to be pledged under the definition of Guarantee and
Collateral Agreement or under Section 7.10(b);

(d) any Foreign Subsidiary of FSHCO may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or by merger,
consolidation, transfer of assets, or otherwise) to New Holdings or a
wholly-owned Restricted Subsidiary and any Foreign Subsidiary of New Holdings
may sell or otherwise dispose of, or part control of any or all of, the Capital
Stock of, or other equity interests in, any Foreign Subsidiary of New Holdings
to a wholly-owned Restricted Subsidiary; provided that in either case such
transfer shall not cause a Domestic Subsidiary to become a Foreign Subsidiary or
FSHCO;

(e) the sale or other disposition by New Holdings or any of its Restricted
Subsidiaries of other assets consummated after the Effective Date, provided that
(i) such sale or other disposition shall be made for fair value on an
arm’s-length basis, (ii) with respect to the sale or other disposition of
Broadcast Assets, the consideration for such sale or other disposition consists
of at least 75% in cash, Cash Equivalents and Designated Non-Cash Consideration
(provided that the amount of Designated Non-Cash Consideration for all such
sales or other dispositions made in reliance on this clause (e) of Broadcast
Assets shall not exceed the greater of (A) $100,000,000 and (B) 4.5% of the
Consolidated Total Assets of the Group Members in the aggregate) and (iii) with
respect to the sale or other disposition of assets that are not Broadcast Assets
(“Non-Broadcast Assets”), the consideration for such sale or other disposition
consists of at least 75% in cash, Cash Equivalents and Designated Non-Cash
Consideration (provided that the amount of Designated Non-Cash Consideration for
all such sales or other dispositions made in reliance on this clause (e) of
Non-Broadcast Assets shall not exceed $25,000,000 in the aggregate);

(f) the one-time sale or other disposition (or series of related dispositions)
by New Holdings or any of its Restricted Subsidiaries of a Non-Broadcast Asset,
provided that (i) such sale or other disposition shall be made for fair value on
an arm’s-length basis, (ii) the Consolidated EBITDA of the Group Members
generated by such Non-Broadcast Asset (or all such Non-Broadcast Assets involved
in a series of related dispositions) for the Test Period most recently ended
represents less than 5% of the Consolidated EBITDA of the Group Members for such
Test Period and (iii) substantially concurrently with the consummation of such
sale or other disposition, the Borrower Agent shall provide the Administrative
Agent with a certificate of a Responsible Officer certifying that such sale or
other disposition is being effected pursuant to this clause (f) and that such
sale or other disposition complies with the provisions of this clause (f);

 

127



--------------------------------------------------------------------------------

(g) the sale or other disposition by New Holdings or any of its Restricted
Subsidiaries (or a Divestiture Trust which holds assets) of (x) Stations (and
related Broadcast Assets) listed on Schedule 8.6(g) or (y) Stations (and related
Broadcast Assets) or other assets acquired in any acquisition permitted under
Section 8.7, in each case to the extent such sale or other disposition is
required by applicable law or rule, regulation or order of the FCC; provided
that (except in the case of dispositions to a Divestiture Trust) (i) any such
sale or other disposition shall be made for fair value on an arms’ length basis
and (ii) if the consideration for such sale or other disposition exceeds
$15,000,000, the consideration for such sale or other disposition (or the
aggregate consideration for any series of related sales or other dispositions)
consists of at least 75% in cash, Cash Equivalents or Designated Non-Cash
Consideration;

(h) dispositions by New Holdings or any of its Restricted Subsidiaries of past
due accounts receivable in connection with the collection, write down or
compromise thereof;

(i) leases, subleases, or sublicenses of property by New Holdings or any of its
Restricted Subsidiaries, and dispositions of intellectual property by New
Holdings or any of its Restricted Subsidiaries in the ordinary course of
business, in each case that do not materially interfere with the business of the
Group Members, and dispositions of intellectual property under a research or
development agreement in which the other party receives a license to
intellectual property that results from such agreement;

(j) transfers by New Holdings or any of its Restricted Subsidiaries of property
subject to any casualty event, including any condemnation, taking or similar
event and any destruction, damage or any other casualty loss;

(k) dispositions by New Holdings or any of its Restricted Subsidiaries in the
ordinary course of business consisting of the abandonment of intellectual
property which, in the reasonable good faith determination of New Holdings or
any of its Restricted Subsidiaries, are uneconomical, negligible, obsolete or
otherwise not material in the conduct of its business;

(l) sales by New Holdings or any of its Restricted Subsidiaries of immaterial
non-core assets acquired in connection with a Business Acquisition which are not
used in the business of the Group Members;

(m) any disposition by New Holdings or any of its Restricted Subsidiaries of
real property to a Governmental Authority as a result of a condemnation of such
real property;

(n) exclusive or non-exclusive licenses or similar agreements entered into by
New Holdings or any of its Restricted Subsidiaries in respect of intellectual
property;

(o) (i) any Non-Significant Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
another Restricted Subsidiary that is not a Loan Party (including by way of
merging such Non-Significant Subsidiary into another Restricted Subsidiary),
(ii) any Broadcast License Subsidiary may transfer a FCC License to another
Broadcast License Subsidiary, and (iii) any Borrower or any Subsidiary Guarantor
may sell, lease, transfer or otherwise dispose of assets to a Restricted
Subsidiary that is not a Loan Party; provided that the aggregate fair market
value (as determined in good faith by New Holdings) of all assets sold, leased,
transferred or otherwise disposed of in reliance on this clause (o)(iii) shall
not exceed $10,000,000 in any fiscal year of New Holdings;

 

128



--------------------------------------------------------------------------------

(p) the sale of the Bethesda Property; provided that (i) such sale shall be made
for fair value on an arm’s-length basis and (ii) the consideration for such sale
consists of at least 75% in cash, Cash Equivalents and Designated Non-Cash
Consideration;

(q) substantially concurrent sales, transfers and other dispositions by New
Holdings or any of its Restricted Subsidiaries of business assets to the extent
the assets provided by New Holdings or the applicable Restricted Subsidiary, as
the case may be, are exchanged substantially simultaneously for business assets
of comparable or greater usefulness to the business of the Borrowers, provided
that (i) no more than 30% of any consideration given by New Holdings or its
Restricted Subsidiaries for such asset swap consists of cash or Cash Equivalents
and (ii) New Holdings or such Restricted Subsidiary receives consideration at
least equal to the fair market value (as determined in good faith by New
Holdings) of the assets sold, transferred or otherwise disposed of (each such
asset swap, a “Permitted Asset Swap”);

(r) to the extent constituting dispositions, mergers, consolidations and
liquidations permitted by Section 8.5, Restricted Payments permitted by
Section 8.8, Investments permitted by Section 8.7 (other than Section 8.7(i))
and Liens permitted by Section 8.3;

(s) dispositions by New Holdings or any of its Restricted Subsidiaries of cash
and Cash Equivalents;

(t) dispositions by New Holdings or any of its Restricted Subsidiaries of
Investments in joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;

(u) the unwinding by New Holdings or any of its Restricted Subsidiaries of any
Swap Agreement in accordance with its terms;

(v) terminations of leases, subleases, licenses and sublicenses by New Holdings
or any of its Restricted Subsidiaries in the ordinary course of business;

(w) sale leasebacks by New Holdings or any of its Restricted Subsidiaries
permitted by Section 8.10;

(x) sales, transfers or dispositions so long as immediately before and after
giving effect thereto, the Payment Conditions shall be satisfied;

 

129



--------------------------------------------------------------------------------

(y) the sale by New Holdings or any of its Restricted Subsidiaries of the real
property and assets listed on Schedule 8.6(y); provided that (i) such sale shall
be made for fair value on an arm’s-length basis, (ii) the consideration for such
sale consists of at least 75% in cash, Cash Equivalents and Designated Non-Cash
Consideration and (iii) at the time of such sale (other than any such sale made
pursuant to a legally binding commitment entered into at a time when no Event of
Default exists), no Event of Default shall exist or would result from such sale;

(z) any disposition, assignment or writedown by New Holdings or any of its
Restricted Subsidiaries of the Gleiser Note; and

(aa) any issuance or sale of equity interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary.

8.7 Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of, or any assets constituting a business
unit of, or make or maintain any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) (i) loans or advances by New Holdings or any of its Restricted Subsidiaries
in respect of intercompany accounts attributable to the operation of the
Borrowers’ cash management system and (ii) loans or advances by New Holdings or
any of its Restricted Subsidiaries to a Borrower or Subsidiary Guarantor (or a
Restricted Subsidiary that would be a Borrower or Subsidiary Guarantor but for
the lapse of time until such Restricted Subsidiary is required to be a Borrower
or Subsidiary Guarantor);

(b) Investments by the Group Members in Restricted Subsidiaries of New Holdings
that are not Borrowers or Subsidiary Guarantors; provided that at all times the
aggregate amount of all such Investments at any time outstanding, together with
any guarantees by the Group Members of Indebtedness of a Restricted Subsidiary
that is not a Borrower or Subsidiary Guarantor, shall not exceed $50,000,000;

(c) Investments by New Holdings and the Restricted Subsidiaries, not otherwise
described in this Section 8.7, in Borrowers or in Subsidiary Guarantors (or a
Restricted Subsidiary that would be a Borrower or Subsidiary Guarantor but for
the lapse of time until such Restricted Subsidiary is required to be a Borrower
or Subsidiary Guarantor) that otherwise are not prohibited under the terms of
this Agreement;

(d) any Restricted Subsidiary of New Holdings may make Investments in New
Holdings (by way of capital contribution or otherwise);

(e) the Group Members may invest in, acquire and hold (i) Cash Equivalents and
cash and (ii) other cash equivalents invested in or held with any financial
institutions to the extent such amounts under this clause (ii) do not exceed
$5,000,000 per individual institution and $25,000,000 in the aggregate at any
one time;

(f) New Holdings or any of its Restricted Subsidiaries may make travel and
entertainment advances and relocation loans in the ordinary course of business
to officers, employees and agents of New Holdings or any such Restricted
Subsidiary not to exceed $10,000,000 in the aggregate at any one time;

 

130



--------------------------------------------------------------------------------

(g) New Holdings or any of its Restricted Subsidiaries may make payroll advances
in the ordinary course of business;

(h) New Holdings or any of its Restricted Subsidiaries may acquire and hold
receivables owing to it, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms
(provided that nothing in this clause shall prevent New Holdings or any
Restricted Subsidiary from offering such concessionary trade terms, or from
receiving such investments or any other investments in connection with the
bankruptcy or reorganization of their respective suppliers or customers or the
settlement of disputes with such customers or suppliers arising in the ordinary
course of business, as management deems reasonable in the circumstances);

(i) the Group Members may make Investments in connection with asset sales
permitted by Section 8.6(e), (f) or (g) (to the extent permitted under such
sections and Section 4.6(b));

(j) existing Investments described in Schedule 8.7;

(k) the Group Members may in a single transaction or series of related
transactions, make acquisitions (by merger, purchase, lease (including any lease
that contains up-front payments and/or buyout options) or otherwise) of any
business, division or line of business or all or substantially all of the
outstanding Capital Stock of any corporation or other entity (other than any
director’s qualifying shares or any options for equity interests that cannot, as
a matter of law, be cancelled, redeemed or otherwise extinguished without the
express agreement of the holder thereof at or prior to acquisition) or any
Station and Broadcast Assets related thereto as long as (i) immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing (provided that this clause (i) shall not apply with respect to any
acquisition made pursuant to a legally binding commitment entered into at a time
when no Default existed or would result from the making of such acquisition),
(ii) [reserved], (iii) all actions required to be taken with respect to any
acquired assets or acquired or newly formed Restricted Subsidiary under
Section 7.10 shall be taken substantially simultaneously with consummation of
such acquisition (or such longer period of time as provided under Section 7.10
or as the Administrative Agent shall agree), (iv) any such newly acquired
Restricted Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 8.2, (v) if such acquisition includes the
acquisition of Accounts by an existing or newly formed Restricted Subsidiary,
all of such Accounts shall be excluded from the Borrowing Base until such time
as the Administrative Agent has completed a customary due diligence
investigation as to such Accounts and such Person, which investigation may, at
the sole discretion of the Administrative Agent, include a field examination,
and the Administrative Agent is reasonably satisfied with the results thereof)
and (vi) with respect to any such acquisition that involves aggregate
consideration in excess of $20,000,000, the Borrower Agent has

 

131



--------------------------------------------------------------------------------

delivered to the Administrative Agent a certificate of a Responsible Officer to
the effect set forth in clauses (i) through (iv) above, together with all
relevant financial information for the Person or assets to be acquired; provided
that the aggregate consideration (whether cash or property, as valued in good
faith by the board of directors of New Holdings) given by the Group Members for
all acquisitions of assets by non-Loan Parties or Persons that do not become a
Guarantor consummated after the Effective Date in reliance on this clause
(k) shall not exceed $75,000,000;

(l) (i) Investments by New Holdings and any Restricted Subsidiaries in any
business, division, line of business or Person acquired pursuant to a Permitted
Acquisition so long as the conditions to the making of any Permitted Acquisition
set forth in Section 8.7(k) are satisfied mutatis mutandis with respect to the
making of such Investment and (ii) Investments of any Person in existence at the
time such Person becomes a Restricted Subsidiary pursuant to a Business
Acquisition (provided that such Investment was not made in connection with or
anticipation of such Person becoming a Restricted Subsidiary);

(m) the Group Members may make loans or advances to, or acquisitions or other
Investments in, Unrestricted Subsidiaries or other Persons (exclusive of Persons
that are, or become, Foreign Subsidiaries or FSHCOs) that constitute or are in
connection with joint ventures, provided (i) the amount of such loans, advances,
acquisitions and Investments, when taken together with any guarantees incurred
pursuant to Section 8.4(g), shall not exceed in the aggregate the greater of (A)
$75,000,000 and (B) 4% of the Consolidated Total Assets of the Group Members and
(ii) any such joint venture formed or acquired after the Effective Date shall
comply with Section 7.10(d);

(n) the Group Members may make loans or advances to, or other Investments in, or
otherwise transfer funds (including by way of repayment of loans or advances)
to, Foreign Subsidiaries or FSHCOs; provided the amount of such Investments
shall not exceed in the aggregate $50,000,000 at any time outstanding;

(o) New Holdings or any of its Restricted Subsidiaries may acquire obligations
of one or more directors, officers, employees, members or management or
consultants of any of New Holdings or its Restricted Subsidiaries in connection
with such person’s acquisition of shares of the Parent, so long as no cash is
actually advanced by New Holdings or any of its Restricted Subsidiaries to such
persons in connection with the acquisition of any such obligations;

(p) the Group Members may acquire assets with the Net Proceeds from Asset Sales;

(q) the Group Members may acquire assets under a Permitted Asset Swap;

(r) the Group Members may make other Investments so long as at the time of, and
immediately after giving effect to such Investments, the Payment Conditions have
been met;

 

132



--------------------------------------------------------------------------------

(s) [reserved];

(t) the Group Members may make Investments to the extent the consideration paid
therefor consists solely of (i) Capital Stock, which is not Disqualified Stock,
of the Parent or (ii) the Net Proceeds of any substantially concurrent issuance
of Capital Stock, which is not Disqualified Stock, by Parent (other than any
issuance the proceeds of which have been applied for Restricted Payments under
Section 8.8(c) or Section 8.8(h) or have been applied for prepayments of
Indebtedness under Section 8.15(b)(iii)); provided that (x) immediately before
and after making such Investment, no Default or Event of Default shall have
occurred and be continuing, (y) in the case of clause (ii) in respect of an
issuance by Parent, the proceeds thereof have been contributed by Parent in cash
as common equity to New Holdings or such Restricted Subsidiary and (z) in the
case of clause (ii), such issuance is to a Person other than a Group Member;

(u) the Group Members may make other Investments not to exceed at any time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), together with all other Investments made in reliance on this clause
(u), the greater of (i) $75,000,000 and (ii) 4% of the Consolidated Total Assets
of the Group Members.

For purposes of calculating the amount of any Investment, such amount shall
equal (x) the amount actually invested less (y) any repayments, interest,
returns, profits, dividends, distributions, income and similar amounts actually
received in cash from such Investment (from dispositions or otherwise) (which
amount referred to in this clause (y) shall not exceed the amount of such
Investment at the time such Investment was made). The amount of any
consideration paid for any Investment consisting of the provision of services or
the transfer of non-cash assets shall be equal to the fair market value of such
services or non-cash assets, as the case may be, as determined by New Holdings
in good faith.

8.8 Limitation on Restricted Payments. Declare or make any dividends or
distributions on any Capital Stock of any Group Member, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement or other acquisition of any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of New Holdings or any of its Restricted
Subsidiaries (all of the foregoing being referred to herein as “Restricted
Payments”); except that:

(a) (i) any Group Member may declare or pay dividends to any Borrower or any
Subsidiary Guarantor, (ii) any Group Member that is not a Loan Party may declare
or pay dividends to any other Group Member that is not a Loan Party and
(iii) any Restricted Subsidiary may declare and pay dividends ratably with
respect to its Capital Stock;

(b) so long as no Default or Event of Default then exists or would result
therefrom, the Group Members may, directly (in the case of New Holdings) or
indirectly (in the case of any Restricted Subsidiaries), pay dividends on the
common stock of New Holdings to Intermediate Holdings (who shall in turn make a
dividend or distribution to

 

133



--------------------------------------------------------------------------------

Parent in such amount received from New Holdings) to pay dividends on the common
stock of Parent, in an amount not to exceed $25,000,000 in the aggregate in any
calendar year (with up to $10,000,000 of unused amounts in any calendar year
being carried over to the next succeeding calendar year);

(c) so long as no Default or Event of Default then exists or would result
therefrom, New Holdings may, or may pay dividends or make distributions to
Intermediate Holdings (who shall in turn make a dividend or distribution to
Parent in such amount received from New Holdings) to permit Parent to (and which
are used by Parent to), purchase its common stock or common stock options from
former officers or employees of Parent, Intermediate Holdings or any Group
Member upon the death, disability or termination of employment of such officer
or employee, provided that the aggregate amount of payments made after the
Effective Date under this clause (c) shall not exceed $25,000,000 in the
aggregate in any fiscal year of New Holdings (with unused amounts in any fiscal
year being carried over to the next succeeding fiscal year); provided, further,
that such amount in any fiscal year may be increased by an amount not to exceed
(i) the Net Proceeds from the sale of Capital Stock (other than Disqualified
Stock) of Parent to any employee, member or the board of directors or consultant
of any Group Member that occurs after the Effective Date, solely to the extent
such Net Proceeds (x) have been contributed by Parent in cash as common equity
to New Holdings and (y) have not been (A) applied for Investments under
Section 8.7(t) or Restricted Payments under Section 8.8(h) or (B) applied to
make a prepayment of Indebtedness under Section 8.15(b)(iii); plus (ii) the cash
proceeds of key man life insurance policies received by New Holdings or its
Restricted Subsidiaries after the Effective Date; less (iii) the amount of any
payments previously made with the cash proceeds described in clauses (i) and
(ii);

(d) so long as no Default or Event of Default then exists or would result
therefrom, New Holdings may, or may pay dividends or make distributions to
Intermediate Holdings (who shall in turn make a dividend or distribution to
Parent in such amount received from New Holdings) to permit Parent to (and which
are used by Parent to), make payments and/or net shares under employee benefit
plans to settle option price payments owed by employees and directors with
respect thereto, make payments in respect of or purchase restricted stock units
and similar stock based awards thereunder and to settle employees’ and
directors’ federal, state and income tax liabilities (if any) related thereto,
provided that the aggregate amount of such payments made by New Holdings under
this clause (d) after the Effective Date shall not exceed $5,000,000 in any
fiscal year of New Holdings (with unused amounts in any fiscal year of New
Holdings being carried over to succeeding fiscal years subject to a maximum of
$10,000,000 in any fiscal year);

(e) the Group Members may make any Restricted Payment so long as, as of the date
of such Restricted Payment and after giving effect thereto, the Payment
Conditions shall be satisfied;

(f) so long as no Default or Event of Default then exists or would result
therefrom, any Group Member may make dividends or distributions within 60 days
after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement;

 

134



--------------------------------------------------------------------------------

(g) so long as no Default or Event of Default then exists or would result
therefrom, the Group Members may, directly (in the case of New Holdings) or
indirectly (in the case of any Restricted Subsidiaries), make distributions to
Intermediate Holdings (who shall in turn make a dividend or distribution to
Parent in such amount received from New Holdings) to permit Parent to make (and
which are used by Parent to make) cash payments in lieu of the issuance of
fractional shares or interests in connection with the exercise of warrants,
options or other rights or securities convertible into or exchangeable for
Capital Stock of Parent; provided that any such cash payment shall not be for
the purpose of evading the limitations of this covenant;

(h) New Holdings may redeem, repurchase, retire or acquire any Capital Stock of
Parent in exchange for, or out of the Net Proceeds of, the substantially
concurrent sale or issuance (other than to any Group Member) of Capital Stock
(other than any Disqualified Stock) of Parent, solely to the extent such Net
Proceeds (i) have been contributed by Parent in cash as common equity to New
Holdings and (ii) have not been (A) applied for Restricted Payments under
Section 8.8(c) or applied for Investments under Section 8.7(t) or (B) applied to
a prepayment of Indebtedness under Section 8.15(b)(iii);

(i) [reserved];

(j) [reserved];

(k) New Holdings may pay dividends or make distributions, directly or
indirectly, to Intermediate Holdings or Parent (i) that are used by Intermediate
Holdings or Parent, as applicable, to pay corporate overhead expenses incurred
in the ordinary course of business (provided that with respect to Parent,
(x) such corporate overhead expenses do not relate solely to, and were not
incurred solely in connection with, Parent’s ownership of any Person other than
Intermediate Holdings and its Restricted Subsidiaries and (y) to the extent
Parent owns Capital Stock in any Person other than Intermediate Holdings and its
Restricted Subsidiaries, the amount of such dividends and distributions made to
Parent for corporate overhead expenses shall not exceed the portion of such
corporate overhead expenses allocated to Intermediate Holdings and its
Restricted Subsidiaries (as determined by Parent in good faith)) and (ii) that
are used by Intermediate Holdings or Parent, as applicable, to pay, or to
distribute to Parent’s direct or indirect parent, amounts required for
Intermediate Holdings or Parent or such direct or indirect parent of Parent, as
applicable, to pay federal, state and local income Taxes imposed directly on
Intermediate Holdings, Parent, or such direct or indirect parent of Parent, to
the extent such Taxes are attributable to the income of the Group Members
(including, without limitation, by virtue of Intermediate Holdings, Parent or
such direct or indirect parent of Parent being the common parent of a
consolidated or combined Tax group of which New Holdings and/or its Restricted
Subsidiaries are members); provided that the amount of any such dividends or
distributions (plus any Taxes payable directly by the Group Members) shall not
exceed the amount of such Taxes that would have been payable directly by New
Holdings and/or its Restricted Subsidiaries had New Holdings been the common
parent of a separate Tax group that included only the Group Members;

 

135



--------------------------------------------------------------------------------

(l) the Group Members may make other Restricted Payments in an aggregate
principal amount not to exceed, at any time, such amount that would not cause,
after giving effect to such Restricted Payment, on a pro forma basis the
Consolidated Total Net Leverage Ratio to exceed 2.50 to 1.00 as of the last day
of the most recently ended Test Period, so long as at the time of, and
immediately after giving effect to such Restricted Payment, no Event of Default
shall have occurred and be continuing; and

(m) the Group Members may make other Restricted Payments in an aggregate
principal amount not to exceed $25,000,000 in the aggregate; and

(n) the Group Members may make distributions, by dividend or otherwise, of
shares of Capital Stock of, or Indebtedness owed to New Holdings or a Restricted
Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries,
the primary assets of which are cash and/or Cash Equivalents).

8.9 Transactions with Affiliates. Enter into after the Effective Date any
transaction involving consideration for any such transaction (or series of
related transactions) in excess of $500,000, including any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliate
(other than any Borrower or any Subsidiary Guarantor) except (a) for
transactions which are otherwise not prohibited under this Agreement and which
are upon fair and reasonable terms no less favorable in any material respect to
such Borrower or such Restricted Subsidiary than it would obtain in a
hypothetical comparable arm’s length transaction with a Person not an Affiliate,
(b) [reserved], (c) the reasonable and customary fees payable to the directors
of the Group Members and reimbursement of reasonable out-of-pocket costs of the
directors of the Group Members, (d) the payment of reasonable and customary
indemnities to the directors, officers and employees of the Group Members in the
ordinary course of business, (e) as permitted under Section 8.2(b),
Section 8.3(l), Sections 8.4(a) and (f), Section 8.5 (other than clause
(a) thereof), Sections 8.6(c), (d), (o) and (x), Sections 8.7(c), (d), (n), (o)
and (v) and Section 8.8, (f) [reserved], (g) as set forth on Schedule 8.9 or
(h) the provision to Unrestricted Subsidiaries of cash management, accounting
and other overhead services in the ordinary course of business undertaken in
good faith and not for the purpose of circumventing any covenant set forth in
this Agreement.

8.10 Limitation on Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by any Group Member of real or personal
property which has been or is to be sold or transferred by such Group Member to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such property or rental obligations of such
Group Member, provided that New Holdings or any of its Restricted Subsidiaries
may enter into such arrangements covering property with an aggregate fair market
value not exceeding, at any time, the greater of (i) $175,000,000 and (ii) 6.75%
of the Consolidated Total Assets of the Group Members during the term of this
Agreement.

 

136



--------------------------------------------------------------------------------

8.11 Fiscal Year. Permit the fiscal year for financial reporting purposes of the
Borrowers to end on a day other than December 31, unless the Borrower Agent
shall have given at least 45 days prior written notice to the Administrative
Agent.

8.12 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits (other than a dollar limit, provided that
such dollar limit is sufficient in amount to allow at all times the Liens to
secure the Obligations) the ability of any Group Member to create, incur, assume
or suffer to exist any Lien upon any of its property or revenues, whether now
owned or hereafter acquired, to secure its obligations under the Loan Documents
to which it is a party other than (a) this Agreement and the other Loan
Documents (and any agreement governing any Permitted Refinancing in respect of
the Loans, so long as any such prohibition or limitation contained in such
refinancing agreement is not materially less favorable to the Lenders that that
which exists as of the Effective Date), (b) any agreements governing any secured
Indebtedness otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (c) an
agreement prohibiting only the creation of Liens securing Subordinated
Indebtedness, (d) pursuant to applicable law, (e) restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and other similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses, or similar agreements, as the case may be), (f) any
prohibition or limitation that consists of customary restrictions and conditions
contained in any agreement relating to the sale or sale-leaseback of any
property permitted under this Agreement, (g) documents, agreements or
constituent documents governing joint ventures, (h) any agreement in effect at
the time a Restricted Subsidiary becomes a Restricted Subsidiary as long as such
agreement was not entered into in contemplation of such Person becoming a
Restricted Subsidiary, (i) agreements permitted under Section 8.10, (j)
restrictions arising in connection with cash or other deposits permitted under
Sections 8.3 and 8.7 and limited to such cash or deposits and (k) customary
non-assignment provisions in contracts entered into in the ordinary course of
business.

8.13 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary to (a) make Restricted Payments in respect of any
Capital Stock of such Restricted Subsidiary held by, or pay any Indebtedness
owed to, New Holdings or any other Restricted Subsidiary, (b) make loans or
advances to, or other Investments in, New Holdings or any other Restricted
Subsidiary or (c) transfer any of its assets to New Holdings or any other
Restricted Subsidiary, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents (or
any agreement governing any Permitted Refinancing in respect of the Loans, so
long as any such restriction contained in such refinancing agreement is not
materially less favorable to the Lenders than that which exists as of the
Effective Date), (ii) any restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the disposition of all or substantially all of the Capital Stock or all or
substantially all of the assets of such Restricted Subsidiary, (iii) applicable
law, (iv) restrictions in effect on the Effective Date contained in the
agreements governing the Indebtedness in effect on the Effective Date and in any
agreements governing any refinancing thereof if such restrictions are no more
restrictive than those contained in the

 

137



--------------------------------------------------------------------------------

agreements as in effect on the Effective Date governing the Indebtedness being
renewed, extended or refinanced, (v) customary non-assignment provisions with
respect to contracts, leases or licensing agreements entered into by New
Holdings or any of its Restricted Subsidiaries, in each case entered into in the
ordinary course of business, (vi) customary provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business, (vii) Liens permitted under Section 8.3 and any documents or
instruments governing the terms of any Indebtedness or other obligations secured
by any such Liens; provided that such prohibitions or restrictions apply only to
the assets subject to such Liens; (viii) any encumbrance or restriction with
respect to a Restricted Subsidiary pursuant to an agreement relating to any
Capital Stock or Indebtedness incurred by such Restricted Subsidiary on or prior
to the date on which such Restricted Subsidiary was acquired by New Holdings and
outstanding on such date as long as such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (ix) any
customary restriction on cash or other deposits imposed under agreements entered
into in the ordinary course of business or net worth provisions in leases and
other agreements entered into in the ordinary course of business, (x) provisions
with respect to dividends, the disposition or distribution of assets or property
in joint venture agreements, license agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements
entered into in the ordinary course of business; (xi) restrictions on deposits
imposed under contracts entered into in the ordinary course of business; and
(xii) any restrictions under any Indebtedness permitted by Section 8.2 if such
restrictions are no more restrictive to the Group Members than those contained
under this Agreement.

8.14 FCC Licenses. Cause any of the FCC Licenses to be held at any time by any
Person other than New Holdings or any of its wholly-owned Restricted
Subsidiaries that are Domestic Subsidiaries (with an exception for those
Stations held in a Divestiture Trust pursuant to rule, regulation or order of
the FCC).

8.15 Certain Payments of Indebtedness. (a) Make any payment in violation of any
of the subordination provisions of any Subordinated Indebtedness or any payment
of regularly scheduled interest or principal on any Subordinated Indebtedness at
any time after the occurrence and during the continuation of an Event of Default
under Section 9(a); or (b) make any payment or prepayment (including payments as
a result of acceleration thereof) on any Subordinated Indebtedness or redeem or
otherwise acquire, purchase or defease any Subordinated Indebtedness, except
that (i) any Group Member may make any such payment in connection with any
refinancing of any Subordinated Indebtedness permitted pursuant to the terms
hereof; (ii) any Group Member may make payments in respect of any Subordinated
Indebtedness so long as at the time of, and immediately after giving effect to
such payment, the Payment Conditions have been met; (iii) any Group Member may
prepay any Subordinated Indebtedness out of the Net Proceeds of the
substantially concurrent sale or issuance (other than to any Group Member) of
Capital Stock (other than any Disqualified Stock) of Parent, solely to the
extent such Net Proceeds (x) have been contributed by Parent in cash as common
equity to New Holdings and (y) have not been applied for Restricted Payments
under Section 8.8(c) or 8.8(h) or applied for Investments under Section 8.7(t)
and (iv) the Group Members may convert or exchange all or any portion of any
Subordinated Indebtedness to Capital Stock (other than Disqualified Stock) of
Parent.

 

138



--------------------------------------------------------------------------------

8.16 Amendment of Material Documents. Amend, modify, waive or otherwise change,
or consent or agree to any material amendment, modification, waiver or other
change to (a) its certificate of incorporation, by-laws or other organizational
documents, (b) any indenture, credit agreement or other document entered into to
evidence or govern the terms of any Indebtedness identified on Schedule 8.2 or
permitted to be created, incurred or assumed pursuant to Section 8.2 and, in
each case, any indenture, credit agreement or other document entered into with
respect to any extension, renewal, replacement or refinancing thereof or (c) any
document entered into to evidence or govern the terms of any Preferred Stock, in
each case except for any such amendment, modification or waiver that, (i) would
not, in any material respect, adversely affect the interests of the Lenders and
(ii) would otherwise not be prohibited hereunder. For purposes of clarification,
any amendment, modification, waiver, consent or change to or in respect of this
Agreement and the other Loan Documents shall be governed solely by Section 11.1.

8.17 Restrictions on Intermediate Holdings. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, permit Intermediate
Holdings to (a) own any material property other than the Capital Stock in New
Holdings and cash and Cash Equivalents received from distributions from New
Holdings permitted by Section 8.8, (b) have any material liabilities other than
(i) obligations under the Loan Documents and the Term Loan Documents, (ii) tax
liabilities in the ordinary course of business and (iii) corporate,
administrative and operating expenses incurred in the ordinary course of
business or (c) engage in any business other than (i) owning the Capital Stock
in New Holdings, and activities incidental or related thereto and
(ii) performing its obligations under the Loan Documents and the Term Loan
Documents.

8.18 Financial Covenant.

(a) During the continuance of any Compliance Event, subject to clause (b) below,
permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.00:1.00,
tested immediately upon the occurrence of a Compliance Event and as of the last
day of the most recent Test Period during the continuance of a Compliance Event.

(b) Notwithstanding anything to the contrary contained in Article IX, in the
event of any Event of Default occurring as a result of a breach of the covenant
set forth in Section 8.18(a), until the expiration of the tenth day after the
date on which the financial statements are required to be delivered pursuant to
Section 7.1(a) or (b), as applicable, with respect to any fiscal quarter
hereunder, Intermediate Holdings may issue equity (provided such equity issuance
does not result in a Change in Control and constitutes common equity or which is
not Disqualified Stock) and contribute the net cash proceeds received therefrom
to the capital of New Holdings as cash common equity (a “Specified Equity
Contribution”)) in order to remediate any Event of Default that has occurred
with respect to Section 8.18(a) for such fiscal quarter. Upon receipt of such
Specified Equity Contribution in accordance with the immediately preceding
sentence, the amount of the proceeds thereof shall, solely for the purposes (and
subject to the limitations) hereinafter described in this Section 8.18(b),
increase Consolidated EBITDA with respect to such applicable fiscal quarter (and
any subsequent period of four consecutive fiscal quarters that includes such
fiscal quarter) and if, after giving effect to such increase in Consolidated
EBITDA, New Holdings and its Subsidiaries shall then be in compliance with the

 

139



--------------------------------------------------------------------------------

requirements of Section 8.18(a), New Holdings shall be deemed to have satisfied
the requirements set forth therein as of the relevant four fiscal quarter period
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default that had occurred shall be
deemed cured for purposes of this Agreement; provided that such net cash
proceeds (i) are actually received by New Holdings (through a capital
contribution of such proceeds by Intermediate Holdings to New Holdings) no later
than ten days after the date on which financial statements are required to be
delivered with respect to such fiscal quarter hereunder and (ii) do not exceed
the aggregate amount necessary to cure (by addition to Consolidated EBITDA) such
Event of Default under Section 8.18(a) for such period. The parties hereto
acknowledge that a given Specified Equity Contribution may not be counted as
having been made in more than one fiscal quarter. The parties hereby acknowledge
that this Section 8.18(b) may not be relied on for purposes of calculating any
financial ratios other than as applicable to Section 8.18(a) and shall not be
included for purposes of determining pricing, fees or any financial ratio-based
conditions (including, without limitation, compliance with any covenant or
condition other than Section 8.18(a) itself which requires a determination of
whether the financial covenant in Section 8.18(a) is satisfied, whether or not
same would otherwise be applicable) or any baskets with respect to the covenants
or conditions contained in this Agreement. There shall be no pro forma or other
reduction in Indebtedness with the proceeds of any Specified Equity Contribution
(including by way of netting) for purposes of determining compliance with
Section 8.18(a) in the fiscal quarter in which a Specified Equity Contribution
is made; provided that such Specified Equity Contribution may reduce
Indebtedness in a subsequent fiscal quarter.

(i) In each period of four consecutive fiscal quarters, there shall be at least
two fiscal quarters in which no cure set forth in Section 8.18(b) is made. In
addition, any reduction in Indebtedness (or increase in cash for netting
purposes) with the proceeds of any Specified Equity Contribution made pursuant
to Section 8.18(b) shall be ignored for purposes of determining compliance with
the covenant set forth in Section 8.18(a), except for determinations, including
increases in cash for netting purposes, made pursuant to Section 8.18(a) for
fiscal quarters after the respective fiscal quarter in which such Event of
Default is remediated by such Specified Equity Contribution.

(ii) There shall be no more than five cures under Section 8.18(a) from the date
hereof through the Latest Maturity Date.

(iii) If notice has been delivered to the Administrative Agent of a Specified
Equity Contribution (such notice to be delivered on or prior to the date on
which the applicable financial statements are required to be delivered and
containing reasonable detail on the terms and conditions of the Specified Equity
Contribution), then from the last day of the fiscal quarter related to such cure
notice until the required date for receipt of the Specified Equity Contribution,
no Default or Event of Default shall have occurred under the Loan Documents with
respect to any default under Section 8.18(a) for which such cure notice was
delivered unless the ten day period set forth in clause (a) above has expired
without the Specified Equity Contribution having been received; provided that
until the occurrence of the satisfaction of the conditions in Section 6.2 and
the receipt of such Specified Equity Contribution, no Lender shall be obligated
to make any Revolving Loan, no Swing Line Loans shall be made and no Issuing
Bank shall issue any Letter of Credit.

 

140



--------------------------------------------------------------------------------

8.19 Prohibition on Division/Series Transactions. For the avoidance of doubt,
notwithstanding anything to the contrary contained in this Article VIII or any
other provision in this Agreement or any other Loan Document, (a) no Loan Party
shall enter into (or agree to enter into) any Division/Series Transaction, or
permit any of its Restricted Subsidiaries to enter into (or agree to enter
into), any Division/Series Transaction and (b) none of the provisions in this
Article VIII nor any other provision in this Agreement nor any other Loan
Document, shall be deemed to permit any Division/Series Transaction, in the case
of each of preceding clauses (a) and/or (b), without the prior written consent
of the Lenders obtained in compliance with Section 11.1.

ARTICLE IX

EVENTS OF DEFAULT

Upon the occurrence of any of the following events:

(a) The Borrowers shall fail to (i) pay any principal of any Loan or Note when
due in accordance with the terms hereof or (ii) pay any interest on any Loan or
any other amount payable hereunder or under the Fee Letter within three Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof or thereof; or

(b) Any representation or warranty made or deemed made by any Loan Party in any
Loan Document or which is contained in any certificate, guarantee, document or
financial or other statement furnished under or in connection with this
Agreement shall prove to have been incorrect in any material respect on or as of
the date made or deemed made; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 2.6, 7.7(a), 7.10(c) (solely with respect to real
properties owned by the Loan Parties on the Effective Date), 7.14 or Section 8
of this Agreement; provided, that an Event of Default under Section 8.18(a) is
subject to cure pursuant to Section 8.18(b); or

(d) Any Loan Party shall (i) fail to deliver a Borrowing Base Certificate
required to be delivered pursuant to Section 7.2(h) within three Business Days
of the date such Borrowing Base Certificate is required to be delivered,
(ii) default in the observance or performance of (i) Section 7.10(c) (with
respect to real properties acquired by the Loan Parties after the Effective
Date) and such default shall continue unremedied for a period of 10 days after
the earlier of (x) a Responsible Officer obtaining knowledge of such default or
(y) written notice thereof from the Administrative Agent to the Borrower Agent
or (ii) any other agreement contained in any Loan Document, and such default
shall continue unremedied for a period of 30 days after written notice thereof
from the Administrative Agent to the Borrower Agent; or

 

141



--------------------------------------------------------------------------------

(e) Intermediate Holdings or any of its Restricted Subsidiaries shall
(A) default in any payment of principal of or interest on any Indebtedness
(other than the Loans and any intercompany debt) or in the payment of any
Contingent Obligation (other than in respect of the Loans or any intercompany
debt) in respect of Indebtedness, beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness or such Contingent
Obligation was created; or (B) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness or Contingent
Obligation in respect of Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Contingent Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity, any applicable grace period having expired, or
such Contingent Obligation to become payable, any applicable grace period having
expired, provided that the aggregate principal amount of all such Indebtedness
and Contingent Obligations (without duplication of any Indebtedness and
Contingent Obligations in respect thereof) which would then become due or
payable as described in this Section 9(e) would equal or exceed $35,000,000; or

(f) (i) Intermediate Holdings or any of its Restricted Subsidiaries (other than
any Non-Significant Subsidiary) shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or a material portion of its assets, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or
Intermediate Holdings or any of its Restricted Subsidiaries (other than any
Non-Significant Subsidiary) shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against Intermediate Holdings or
any of its Restricted Subsidiaries (other than any Non-Significant Subsidiary)
any case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of 60 days; or (iii) there shall be commenced against Intermediate Holdings or
any of its Restricted Subsidiaries (other than any Non-Significant Subsidiary)
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Intermediate
Holdings or any of its Restricted Subsidiaries (other than any Non-Significant
Subsidiary) shall take any action in furtherance of, or indicating its consent
to, approval

 

142



--------------------------------------------------------------------------------

of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) Intermediate Holdings or any of its Restricted Subsidiaries
(other than any Non-Significant Subsidiary) shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g) (i) A Reportable Event shall have occurred; (ii) any Plan that is intended
to be qualified under Section 401(a) of the Code shall lose its qualification;
(iii) a non-exempt Prohibited Transaction shall have occurred with respect to
any Plan; (iv) any Loan Party or any ERISA Affiliate shall have failed to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Single Employer Plan or a required contribution to a
Multiemployer Plan, in either case whether or not waived; (v) a determination
shall have been made that any Single Employer Plan is, or is expected to be, in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA); (vi) any Loan Party or any ERISA Affiliate shall have incurred any
liability under Title IV of ERISA with respect to the termination of any Single
Employer Plan, including but not limited to the imposition of any Lien in favor
of the PBGC or any Single Employer Plan; (vii) any Loan Party or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such Loan Party or ERISA Affiliate does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (viii) any Loan Party or any
ERISA Affiliate shall have received from the sponsor of a Multiemployer Plan a
determination that such Multiemployer Plan is, or is expected to be, Insolvent,
in Reorganization, terminated, or in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA; and in each case
in clauses (i) through (viii) above, such event or condition, together with all
other such events or conditions if any, would result in a Material Adverse
Effect; or

(h) One or more judgments or decrees shall be entered against Intermediate
Holdings or any of its Restricted Subsidiaries involving in the aggregate a
liability (not paid or fully covered by insurance) of $35,000,000 or more to the
extent that all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within the time required by the
terms of such judgment; or

(i) Except as contemplated by this Agreement or as provided in Section 11.1, the
guarantee contained in Section 2 of the Guarantee and Collateral Agreement shall
cease, for any reason, to be in full force and effect or any Loan Party shall so
assert in writing; or

(j) Except as contemplated by this Agreement or as provided in Section 11.1, any
Grantor (as defined in the Guarantee and Collateral Agreement) or Loan Party
shall breach any covenant or agreement contained in the Guarantee and Collateral
Agreement or any Security Document with the effect that the Guarantee and
Collateral Agreement or such Security Document, as applicable, shall cease to be
in full force and effect or the Lien granted thereby shall cease to be a Lien
with the priority purported to be created thereby, in each case other than with
respect to items of Collateral not exceeding $2,500,000 in the aggregate or any
Loan Party shall assert in writing that the Guarantee and Collateral Agreement
or any Security Document is no longer in full force and or effect or the Lien
granted by the Guarantee and Collateral Agreement or such Security Document is
no longer of the priority purported to be created thereby; or

 

143



--------------------------------------------------------------------------------

(k) A Change in Control shall occur; or

(l) The loss, revocation or suspension of, or any material impairment in the
ability to use, any one or more FCC Licenses with respect to any Station of New
Holdings or any Restricted Subsidiary generating collective Broadcast Cash Flow
equal to or greater than 15% of the total Broadcast Cash Flow of the Borrowers
and the Subsidiary Guarantors;

then, and in any such event, (a) if such event is an Event of Default with
respect to a Borrower specified in clause (i) or (ii) of paragraph (f) above,
automatically and immediately the Commitments hereunder shall terminate and the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all LC Exposure,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable; and (b) if such event is any other Event of Default, so long as any
such Event of Default shall be continuing, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, take any or all of the following
actions (i) by notice to the Borrower Agent, declare the Commitments to be
terminated forthwith, whereupon the Commitments shall immediately terminate and
(ii) (x) by notice to the Borrower Agent declare all or a portion of the Loans
of all Lenders hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement and such Loans to be due and payable forthwith,
whereupon the same shall immediately become due and payable (including all LC
Exposure, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder), (y) by notice to
the Borrower Agent, require that the Borrowers Cash Collateralize the LC
Obligations in an amount equal to 103% of the LC Exposure and (z) subject to the
terms of the ABL/Term Loan Intercreditor Agreement, enforce all Liens and
security interests created pursuant to and in accordance with the Security
Documents. Except as expressly provided above in this Article IX, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1 Authorization and Action.

(a) Each Lender and Issuing Bank hereby irrevocably appoints Fifth Third and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and each Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. Without limiting the foregoing, each Lender
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.

 

 

144



--------------------------------------------------------------------------------

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the written instructions of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, pursuant to the terms
in the Loan Documents), and, unless and until revoked in writing, such
instructions shall be binding upon each Lender; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders with respect to such action or (ii) is contrary to this Agreement or any
other Loan Document or applicable law, including any action that may be in
violation of the automatic stay under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors; provided,
further, that the Administrative Agent may seek clarification or direction from
the Required Lenders prior to the exercise of any such instructed action and may
refrain from acting until such clarification or direction has been provided.
Except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to New Holdings, any Subsidiary or any
Affiliate of any of the foregoing that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
Nothing in this Agreement shall require the Administrative Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or powers
if it shall have reasonable grounds for believing that repayment of such funds
or adequate indemnity against such risk or liability is not reasonably assured
to it. Notwithstanding anything herein to the contrary, in each instance where
discretionary rights or powers conferred upon the Administrative Agent may be
exercised or refrained from being exercised, the Administrative Agent shall have
the absolute right, in its sole discretion, to consult with, or seek the
affirmative or negative vote from, the Required Lenders or, if otherwise
applicable, the Lenders, and it may do so pursuant to a negative notice or
otherwise.

(c) The Administrative Agent shall not be responsible or liable for any failure
or delay in the performance of its obligations under this Agreement or the other
Loan Documents arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including, without limitation, acts
of God; earthquakes; fire; flood; terrorism; wars and other military
disturbances; sabotage; epidemics; riots; business interruptions; loss or
malfunctions of utilities, computer (hardware or software) or communication
services; accidents; labor disputes; acts of civil or military authority and
governmental action.

 

145



--------------------------------------------------------------------------------

(d) The Administrative Agent shall not be (i) required to qualify in any
jurisdiction in which it is not presently qualified to perform its obligations
as Administrative Agent or (ii) required to take any enforcement action against
a Loan Party or any other obligor outside of the United States.

(e) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender or holder of any other obligation other than as
expressly set forth herein and in the other Loan Documents, regardless of
whether a Default or an Event of Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and the transactions contemplated hereby; and

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(f) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties.

The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities pursuant to this Agreement and the
other Loan Documents. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

146



--------------------------------------------------------------------------------

(g) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any of the Borrowers) shall
be entitled and empowered (but not obligated) by intervention in such proceeding
or otherwise:

(i) to file and prove a claim for Loans and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim under Sections 4.7, 4.10, 4.18, 4.20 and 11.5) allowed in such
judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 11.5).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

(h) The provisions of this Section 10.1 are solely for the benefit of the
Administrative Agent, each Issuing Bank and the Lenders, and, except solely to
the extent of any Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of New Holdings or any Subsidiary
shall have any rights as a third party beneficiary under any such provisions.
Each Secured Party, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Collateral and of the guarantees of the
Obligations provided under the Loan Documents, to have agreed to the provisions
of this Article.

10.2 Administrative Agent’s Reliance, Indemnification, Etc..

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report,

 

147



--------------------------------------------------------------------------------

statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.

(b) Neither the Administrative Agent, nor any Swing Line Lender nor Issuing Bank
shall be deemed to have knowledge of any Default unless and until written notice
thereof (stating that it is a “notice of default”) is given to the
Administrative Agent by the Borrower Agent or a Lender, and neither the
Administrative Agent, nor any Swing Line Lender nor Issuing Bank shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the value or the sufficiency of any
Collateral or (vi) the satisfaction of any condition set forth in Article VI or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 11.6, (ii) may rely on the Register to the
extent set forth in Section 11.6(d), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

 

148



--------------------------------------------------------------------------------

(d) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent, (ii) the Administrative
Agent (x) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(y) shall not be liable for any information contained in any Report, (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports, (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender in breach of its obligations hereunder.

(e) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (i) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (ii) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
Disqualified Lender.

10.3 Posting of Communications.

(a) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. Each of
the Lenders hereby approves distribution of the Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution.

 

149



--------------------------------------------------------------------------------

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section 10.3, including through an
Approved Electronic Platform.

(d) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e) Each of the Lenders agrees that the Administrative Agent may, but (except as
may be required by applicable law) shall not be obligated to, store the
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies.

 

150



--------------------------------------------------------------------------------

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

(g) The Borrowers hereby acknowledge that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Borrowers hereby agree that so long as any Loan
Party is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities it will use commercially reasonable efforts to
identify that portion of materials and/or information provided by or on behalf
of the Loan Parties under the Loan Documents (collectively, “Borrower
Materials”) that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Loan Parties or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.15);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Approved Electronic Platform designated “Public
Investor”; and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Approved Electronic Platform not designated “Public
Investor.” The Borrowers agree that (i) any Loan Documents and notifications of
changes of terms of the Loan Documents (including term sheets) and (ii) any
materials delivered pursuant to Section 7.1 will be deemed to be “public-side”
Borrower Materials and may be made available to Public Lenders.

10.4 The Administrative Agent Individually. The Person serving as the
Administrative Agent shall, to the extent applicable, have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender and may
exercise the same as though it were not the Administrative Agent. The terms
“Lenders”, “Required Lenders”, “Super Majority Lenders” and any similar terms
shall, unless the context clearly otherwise indicates, include, if applicable,
the Administrative Agent in its individual capacity as a Lender or as one of the
Required Lenders and/or Super Majority Lenders, as applicable. The Person
serving as the Administrative Agent and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of banking, trust or
other business with, New Holdings, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders.

 

151



--------------------------------------------------------------------------------

10.5 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders and the Borrower Agent, and the Required
Lenders may remove the Administrative Agent for any reason upon 20 days’ prior
written notice to the Administrative Agent and the Borrower Agent, in each case
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint a successor Administrative Agent with the approval of the Borrower Agent
(which approval shall not be unreasonably withheld or delayed and not required
if an Event of Default has occurred and is continuing). If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate of any such bank. In either case (whether a resignation or a
removal), such appointment shall be subject to the prior written approval of the
Borrower Agent (which approval may not be unreasonably withheld and shall not be
required while an Event of Default has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the retiring or removed Administrative Agent shall, in the event that a
successor Administrative Agent is being appointed at the time of such
resignation or removal, take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents. A retiring or removed Administrative Agent shall, in
the event that a successor Administrative Agent is not appointed at the time of
such resignation or removal, take all actions reasonably requested by the
Borrower Agent or the Required Lenders (for a reasonable period of time, not to
exceed 60 days) (including providing the Borrower Agent and the Required Lenders
with a copy of the Register and other documents and information in the
possession of the resigning or removed Administrative Agent that is reasonably
requested by the Required Lenders or the Borrower Agent) in connection with
(x) in the case of the Required Lenders, the Required Lenders’ performance of
the duties and obligations of the Administrative Agent under the Loan Documents
and (y) in the case of the Borrowers, the Borrowers’ obligation to make payments
directly to the Lenders and provide notices and information directly to the
Lenders.

(b) Notwithstanding paragraph (a) of this Section 10.5, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment (x) within 30 days after the retiring Administrative
Agent gives notice of its intent to resign or (y) within 20 days after the
removed Administrative Agent receives notice of its removal, as applicable, the
retiring Administrative Agent may give notice of the effectiveness of its
resignation to the Lenders and the Borrower Agent or the

 

152



--------------------------------------------------------------------------------

Required Lenders may give notice of the effectiveness of the removal of the
Administrative Agent to the Administrative Agent and the Borrower Agent, as
applicable, whereupon, on the date of effectiveness of such resignation or
removal stated in such notice, (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents; provided that, solely for purposes of maintaining any
security interest granted to the Administrative Agent under any Security
Document for the benefit of the Secured Parties, the retiring Administrative
Agent shall continue to be vested with such security interest as collateral
agent for the benefit of the Secured Parties, and continue to be entitled to the
rights set forth in such Security Document and Loan Document, and, in the case
of any Collateral in the possession of the Administrative Agent, shall continue
to hold such Collateral, in each case solely until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this Section 10.5 (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document), and (ii) the Required Lenders shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Administrative Agent (other than as provided in Section 4.20 and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the effectiveness of such
resignation or retirement); provided that (A) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender. Following the effectiveness of the
Administrative Agent’s resignation or removal from its capacity as such, the
provisions of this Article and Section 11.5, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent and
in respect of the matters referred to in the proviso under clause (i) above.

(c) Any resignation by the Administrative Agent in accordance with the
provisions hereunder shall also constitute its resignation as an Issuing Bank
and the Swing Line Lender, in which case the resigning Administrative Agent
(x) shall not be required to issue any further Letters of Credit or make any
additional Swing Line Loans hereunder and (y) shall maintain all of its rights
as an Issuing Bank or Swing Line Lender, as the case may be, with respect to any
Letters of Credit issued by it, or Swing Line Loans made by it, prior to the
date of such resignation, so long as such Letters of Credit or LC Obligations or
Swing Line Loans remain outstanding and not otherwise Cash Collateralized in
accordance with the terms herein.

 

153



--------------------------------------------------------------------------------

10.6 Acknowledgements of Lenders.

(a) Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning New Holdings
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

10.7 Collateral Matters.

(a) Except with respect to the exercise of setoff rights in accordance with
Section 11.7(b) or with respect to a Secured Party’s right to file a proof of
claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Administrative
Agent on behalf of the Secured Parties in accordance with the terms thereof.

(b) [Reserved].

(c) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 8.3(h). The Administrative
Agent shall not be responsible for (i) perfecting, maintaining, monitoring,
preserving or protecting the security interest or Lien granted under this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, (ii) the filing, re-filing, recording, re-recording or
continuing any document, financing statement, Mortgage, assignment, notice,
instrument of further assurance or other instrument in any public office at any
time or times or (iii) providing, maintaining, monitoring or preserving
insurance on or the payment of taxes with respect to any of the Collateral. The
actions described in items (i) through (iii) shall be the sole responsibility of
the Borrowers.

 

154



--------------------------------------------------------------------------------

10.8 Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent (or its sub-agents as designated)
shall be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Obligations which were credit bid
shall be deemed without any further action under this Agreement to be assigned
to such vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent (or its sub-agents as designated) shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 11.1 of this Agreement), (iv) the Administrative Agent (or its
sub-agents as designated) on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each

 

155



--------------------------------------------------------------------------------

Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Administrative Agent may reasonably request in connection with the formation
of any acquisition vehicle, the formulation or submission of any credit bid or
the consummation of the transactions contemplated by such credit bid.

10.9 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of any Borrower or any other Loan
Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement, and the conditions for exemptive
relief thereunder are and will continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

156



--------------------------------------------------------------------------------

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of any Borrower or any other Loan Party, that:

(i) none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21, as amended from time to time) and is a bank, an insurance
carrier, an investment adviser, a broker-dealer or other person that holds, or
has under management or control, total assets of at least $50 million, in each
case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Loans and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans or this Agreement.

(c) The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans and this Agreement, (ii) may recognize
a gain if it extended the Loans for an amount less than the amount being paid
for an interest in the Loans by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees,

 

157



--------------------------------------------------------------------------------

arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

10.10 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent, the Swing Line Lender, each Issuing Bank and each of their
respective Related Parties (each an “Administrative Indemnitee”) (in each case,
in their respective capacities as such (to the extent not reimbursed by the Loan
Parties and without limiting the obligation of the Loan Parties to do so)),
ratably (determined at the time such indemnity is sought) according to the
respective outstanding principal amounts of the Loans and obligations, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including at any time following the payment of
the Loans) be imposed on, incurred by or asserted against such Administrative
Indemnitee in any way relating to or arising out of the Loan Documents or any
documents contemplated by or referred to herein or the transactions contemplated
hereby or any action taken or omitted by such Administrative Indemnitee under or
in connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Administrative Indemnitee’s gross negligence or willful
misconduct. The agreements contained in this Section 10.10 shall survive the
payment of the Notes and all other amounts payable hereunder.

ARTICLE XI

MISCELLANEOUS

11.1 Amendments and Waivers. No Loan Document or any terms thereof may be
amended, supplemented, waived or modified except in accordance with the
provisions of this Section 11.1. Except as expressly set forth in this
Agreement, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended, supplemented or modified except
pursuant to a document in writing entered into by the Required Lenders and the
Loan Parties that are party hereto or thereto, as applicable; provided, however,
that (subject to Section 4.22) with respect to any Defaulting Lender):

(a) no such waiver and no such amendment, supplement or modification shall
(i) directly or indirectly release all or substantially all of the Collateral or
all or substantially all of the Guarantors from their obligations under the
Guarantee and Collateral Agreement or (ii) change the definition of “Required
Lenders” or “Super Majority Lenders”, in each case, without the written consent
of all Lenders;

(b) no such waiver and no such amendment, supplement or modification shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (ii) extend the scheduled maturity of any Loan or LC Disbursement or
scheduled installment of any Loan or LC Disbursement or reduce any scheduled
installment of any Loan or reduce the principal amount thereof, or reduce the
rate (provided that only the consent of the Required Lenders shall be necessary
to amend the default rate provided in

 

158



--------------------------------------------------------------------------------

Section 4.7(c) or to waive any obligation of the Borrowers to pay interest at
such default rate) or extend the time of payment of interest thereon, or change
the method of calculating interest thereon, or reduce the amount or extend the
time of payment of any fee payable to the Lenders hereunder, in each case
without the written consent of each Lender directly and adversely affected
thereby, (iii) amend, modify or waive any provision of this Section 11.1 or
consent to the assignment or transfer by any Loan Party of any of its rights and
obligations under any Loan Document, in each case, without the written consent
of all Lenders, (iii) amend, modify or waive Section 4.16(a) in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
(v) change the definition of the term “Borrowing Base”, or any component
definition thereof, the effect of which would increase amounts available to be
borrowed without the written consent of the Super Majority Lenders (it being
understood that the establishment, modification or elimination of Reserves by
the Administrative Agent in accordance with the terms hereof will not be deemed
to require the consent of any Lender), (vi) amend, modify or waive Section 6.5
of the Guarantee and Collateral Agreement with respect to the priority of
payments set forth therein without the written consent of each Lender directly
and adversely affected thereby and (vii) subordinate the Liens granted to the
Administrative Agent on behalf of the Secured Parties on the ABL Priority
Collateral without the written consent of all Lenders; provided that, subject to
clause (d) below, any such waiver, amendment, supplement or modification may be
made without the consent of the Required Lenders if such waiver, amendment,
supplement or modification otherwise satisfies the requirements of this clause
(b);

(c) [Reserved];

(d) no such waiver and no such amendment, supplement, modification or consent
shall adversely affect the rights or duties of the Administrative Agent, the
Swing Line Lender or any Issuing Bank under this Agreement or any other Loan
Document without the written consent of the Administrative Agent, the Swing Line
Lender or such Issuing Bank, as the case may be; and

(e) this Agreement and the other Loan Documents may be amended solely with the
consent of the Administrative Agent to establish an Extension permitted by
Section 4.24.

Any such waiver and any such amendment, supplement or modification described in
this Section 11.1 shall apply equally to each of the Lenders and shall be
binding upon each Loan Party, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Borrowers, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the outstanding Loans, and any Default or Event
of Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrowers, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

 

159



--------------------------------------------------------------------------------

In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) requiring the consent of all Lenders or all affected
Lenders, if the consent of the Required Lenders to such Proposed Change is
obtained, but the consent to such Proposed Change of other Lenders whose consent
is required is not obtained (any such Lender whose consent is not obtained as
described in this Section 11.1 being referred to as a “Non-Consenting Lender”),
then, the Borrowers may, at their sole expense and effort, upon notice from the
Borrower Agent to such Non-Consenting Lender and the Administrative Agent,
require such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 11.6), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (i) (a) the Borrowers shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld or delayed, (b) such Non-Consenting Lender
shall have received payment of an amount equal to the outstanding principal
amount of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts), (c) the Borrowers or such assignee shall have paid
to the Administrative Agent the processing and recordation fee specified in
Section 11.6(d) and (d) such assignee has consented to the Proposed Change and
(ii) substantially concurrently with satisfaction of the requirements set forth
in clause (i) of this proviso, such Non-Consenting Lender shall be deemed to
have assigned and delegated its interests, rights and obligations under this
Agreement and such Non-Consenting Lender shall not be required to execute the
Assignment and Assumption in connection therewith.

11.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered by hand on a Business
Day during recipient’s normal business hours, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
sent on a Business Day and received during recipient’s normal business hours
with confirmation of receipt received, addressed as follows in the case of each
Loan Party and the Administrative Agent, and as set forth on its signature page
hereto in the case of any Lender, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the Loans:

 

In the case of the Borrower Agent or any Borrower:    Cumulus Media New Holdings
Inc.    3280 Peachtree Road, N.W., Suite 2200    Atlanta, GA 30305    Attention:
General Counsel    Telecopy: (404) 260-6877    Email:
Richard.denning@cumulus.com

 

160



--------------------------------------------------------------------------------

In the case of the Borrower Agent

or any Borrower, with copies to:

   Jones Day    1420 Peachtree Street, N.E., Suite 800    Atlanta, GA 30309-3053
   Attention: William B. Rowland    Email: wbrowland@jonesday.com    and   
Jones Day 1420 Peachtree Street, N.E., Suite 800    Atlanta, GA 30309-3053   
Attention: Todd Roach    Email: troach@jonesday.com In the case of the
Administrative    Agent:    Fifth Third Bank, National Association    222 South
Riverside Plaza    Chicago, IL 60606    Attention: Kevin Seibel    Telecopy:
(312) 704-7387    Email: Kevin.Seibel@53.com    and    Fifth Third Bank 38
Fountain Square Plaza    MD #10908F    Cincinnati, Ohio 45263   
Attention: Asset Based Lending Group    Facsimile: (513) 534-8400 In the case of
the Administrative    Agent, with copies to:    McDonald Hopkins LLC    600
Superior Ave., East    Suite 2100    Cleveland, Ohio 44114    Attention: James
E. Stief, Esq.    Email: jstief@mcdonaldhopkins.com

provided that the failure to provide the copies of notices to the Borrower Agent
or any Borrower provided for in this Section 11.2 shall not result in any
liability to the Administrative Agent, the Swing Line Lender, any Issuing Bank
or any Lender.

 

161



--------------------------------------------------------------------------------

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Sections 4.3, 4.5 and 4.6 unless otherwise agreed by the
Administrative Agent and the applicable Lenders. The Administrative Agent or the
Borrower Agent (and behalf of itself and the Borrowers) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) and (ii) posted to an Internet
or Intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that any such notice or
communication described in clauses (i) or (ii) not given during the normal
business hours of the recipient shall be deemed to have been given at the
opening of business on the next Business Day for the recipient.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the Loan Documents, shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement, the making of the
Loans and other extensions of credit hereunder.

11.5 Payment of Expenses. The Borrowers agree:

(a) to pay or reimburse the Administrative Agent, the Swing Line Lender, each
Issuing Bank and each of their respective Affiliates for all of their reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
execution and delivery of, any amendment, supplement or modification to, or any
waiver of, this Agreement and the other Loan Documents and any other documents
prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby including,
without limitation, (i) reasonable costs and expenses of consultants in
connection with collateral audits collateral field examinations and the
preparation of Reports based thereon, and the Administrative Agent’s standard
charges for examination activities, (ii) all reasonable out-of-pocket costs and
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) the reasonable fees and disbursements (including
filing and recording fees and expenses) of counsel to the Administrative Agent
(which shall be limited to one primary counsel, one FCC counsel and, if
necessary, one local counsel to the Administrative Agent in any relevant
jurisdiction and expenses attributable to processing primary assignments;

 

162



--------------------------------------------------------------------------------

(b) to pay or reimburse the Lenders, the Administrative Agent, the Swing Line
Lender and each Issuing Bank for all their reasonable out-of-pocket costs and
expenses incurred in connection with, and to pay, indemnify, and hold the
Administrative Agent, the Lenders, the Swing Line Lender and each Issuing Bank
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever arising out of or in connection with, the
enforcement or preservation of any rights under any Loan Document and any such
other documents or any workout or restructuring of the Loan Documents, limited
in the case of legal fees and expenses to out-of-pocket costs, fees,
disbursements and other charges of (i) one primary counsel, FCC counsel and one
local counsel in any relevant jurisdiction for the Administrative Agent and
(ii) one primary counsel, FCC counsel and one local counsel in any relevant
jurisdiction for the Lenders, the Swing Line Lender and each Issuing Bank taken
as a whole (and, solely in case of any actual or perceived conflict of interest,
one additional primary counsel and one additional local counsel in any relevant
jurisdiction to the affected Lenders taken as a whole) incurred in connection
with the foregoing and in connection with advising the Administrative Agent, the
Lenders, the Swing Line Lender and each Issuing Bank with respect to their
respective rights and responsibilities under this Agreement, the other Loan
Documents and the documentation relating thereto.

(c) to pay, indemnify, and to hold the Administrative Agent and each Lender
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying similar fees, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, any Loan Document and any such other
documents; and

(d) to pay, indemnify, and hold the the Administrative Agent, the Swing Line
Lender, each Issuing Bank, each Lender and each of their respective Related
Parties (each an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages (including punitive damages),
penalties, fines, actions, judgments, suits, costs, expenses or disbursements of
any kind or nature whatsoever (including reasonable experts’ and consultants’
fees and limited in the case of legal fees and expenses to the reasonable fees
and disbursements of (i) one primary counsel, one FCC counsel and, if necessary,
one local counsel in each appropriate jurisdiction for the Administrative Agent
and its Related Parties (taken as a whole) and (ii) one primary counsel, one FCC
counsel and one local counsel in any relevant jurisdiction for all other
Indemnitees taken as a whole (and, solely in the case of any actual or perceived
conflict of interest where the Indemnitee affected by such conflict of interest
informs the Borrower Agent of such conflict and thereafter retains its own
counsel, of another firm of primary counsel and one additional local counsel in
any relevant jurisdiction for such affected Indemnitee) and third party claims
for personal injury or real or personal property damage) which may be incurred
by or asserted against any Indemnitee (x) arising out of or in connection with
any actual or threatened investigation, litigation or proceeding related to this
Agreement, the other Loan Documents, the Loans, the Letters

 

163



--------------------------------------------------------------------------------

of Credit or any of the other transactions contemplated hereby or thereby,
whether or not any Indemnitee is a party thereto, (y) with respect to any
environmental matters, any environmental compliance expenses and remediation
expenses in connection with the presence, suspected presence, release or
suspected release of any Materials of Environmental Concern in or into the air,
soil, groundwater, surface water or improvements at, on, about, under, or within
the Properties, or any portion thereof, or elsewhere in connection with the
transportation of Materials of Environmental Concern to or from the Properties,
in each case to the extent required under Environmental Laws, or (z) without
limiting the generality of the foregoing, by reason of or in connection with the
execution, performance, delivery, enforcement or administration, of this
Agreement or the other Loan Documents (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that the Borrowers shall
have no obligation hereunder to any Indemnitee (x) with respect to indemnified
liabilities to the extent they are found by a final, non-appealable judgment of
a court to arise from the gross negligence or willful misconduct of, or (other
than in the case of the the Administrative Agent and each of its Related
Parties) material breach by, such Indemnitee, (y) under this Section 11.5 for
any Taxes other than Other Taxes or Taxes derived from a non-Tax claim or
(z) with respect to indemnified liabilities arising out of a dispute solely
between Indemnitees other than any claims against an Indemnitee in its capacity
or in fulfilling its role as an administrative agent, an arranger a swing line
lender or letter of credit issuer, or any similar roles under any Loan Document,
and other than any claims not involving an act or omission by New Holdings or
any of its Affiliates (other than any such indemnified liabilities asserted
against any Indemnitee in its capacity, or in fulfilling its role, as an agent
or similar role for the Loans). All amounts due under this Section 11.5 shall be
payable not later than 10 days after written demand therefor. The agreements in
this Section 11.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

(e) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under clauses (a) through (d) of this Section 11.5 to be paid by
it to the Administrative Agent (or any sub-agent thereof), each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s share of the total
Commitment at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Commitment (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought),
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent).

 

164



--------------------------------------------------------------------------------

11.6 Successors and Assigns; Participations; Purchasing Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of
Intermediate Holdings, the Borrowers, the Lenders and the Administrative Agent,
all future holders of the Loans, Commitments and/or related Revolving Exposure,
and their respective successors and assigns permitted hereby (including any
Affiliate or branch of any Issuing Bank that issues any Letter of Credit),
except that (i) no Borrower may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights and obligations hereunder except in accordance with this
Section 11.6.

(b) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more banks or other financial
institutions or Lender Affiliates (other than any Person that is not an Eligible
Assignee) (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any participating interest of such Lender
in any Letter of Credit, any Commitment of such Lender and/or any other interest
of such Lender hereunder (including for the purposes of this Section 11.6(b),
its LC Exposure and Swing Line Exposure) and under the other Loan Documents.
Notwithstanding anything to the contrary in the immediately preceding sentence,
each Lender shall have the right to sell one or more participations in all or
any part of its Loans, Commitments, related Revolving Exposure and/or any other
Obligations to one or more lenders or other Persons that provide financing to
such Lender in the form of sales and repurchases of participations without
having to satisfy the foregoing requirements. In the event of any such sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under this Agreement to the other parties to this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, such Lender shall remain the holder of any such Loan, Commitment,
related Revolving Exposure and/or other obligation for all purposes under this
Agreement and the other Loan Documents and the Borrowers and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement and the other
Loan Documents. Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly and adversely affected thereby pursuant to Section 11.1(b) and
(2) directly affects such Participant. The Borrowers agree that if amounts
outstanding under this Agreement and the Loans are due and unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall be deemed to have the right of setoff
in respect of its participating interest in amounts owing under this Agreement
and any Loan to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement or any Loan; provided
that such Participant shall only be entitled to such right of setoff if it shall
have agreed in the agreement pursuant to which it shall have acquired its
participating interest to share with the Lenders the proceeds thereof (including
any refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), as provided in Section 11.7.
The Borrowers also agree that each Participant shall be entitled

 

165



--------------------------------------------------------------------------------

to the benefits of, and shall be subject to the limitations of, Sections 4.17,
4.18, 4.19 and 4.20 with respect to its participation in the Loans, Commitments
and/or other related Revolving Exposure outstanding from time to time; provided
that no Participant shall be entitled to receive (i) any greater amount pursuant
to such Sections than the transferor Lender would have been entitled to receive
in respect of the amount of the participation transferred by such transferor
Lender to such Participant had no such transfer occurred except to the extent
the greater amount is attributable to a Change in Law that occurs after the
Participant acquires the applicable participation or (ii) the benefits of
Section 4.20 unless such Participant complies with Section 4.20(g) as if it were
a Lender (it being understood that the documentation required under
Section 4.20(g) shall be delivered to the participating Lender). Each Lender
that sells a participation, acting solely for this purpose as an agent of the
Borrowers, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans, Letters of Credit, Commitments and/or other
obligations under this Agreement (the “Participant Register”). No Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person except to the extent such disclosure is necessary to establish
that any Loan, Letter of Credit or Note is in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender,
each Loan Party and the Administrative Agent shall treat each person whose name
is recorded in the Participant Register pursuant to the terms hereof as the
owner of such participation for all purposes of this Agreement, notwithstanding
notice to the contrary.

(c) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, with the prior written consent (not to be unreasonably
withheld or delayed) of:

(i) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or a portion of a Loan, a
Commitment and/or other Revolving Exposure to a Lender or a Lender Affiliate;

(ii) (1) each Issuing Bank; provided that no consent of the Issuing Banks shall
be required for (x) any assignment not related to Commitments or Revolving
Exposure or (y) an assignment of all or a portion of a Loan to a Lender or a
Lender Affiliate and (2) each Swing Line Lender at the time of such assignment;
provided that no consent of the Swing Line Lender shall be required for (x) any
assignment not relating to Swing Line Commitments, Swing Line Exposure,
Commitments or Revolving Exposure or (y) an assignment of all or a portion of a
Loan to a Lender or a Lender Affiliate; and

(iii) the Borrower Agent; provided that (A) (i) no consent of the Borrower Agent
shall be required for an assignment to a Lender or a Lender Affiliate or (ii) if
an Event of Default under Section 9(a) or (f) has occurred and is continuing and
(B) the Borrower Agent shall be deemed to have consented to any assignment
unless the Borrower Agent has objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof,

 

166



--------------------------------------------------------------------------------

sell to any Eligible Assignee (an “Assignee”), all or any part of its rights and
obligations under this Agreement, the Notes and the other Loan Documents
pursuant to an Assignment and Assumption executed by such Assignee, such
assigning Lender (except as otherwise permitted by Section 4.22 and
Section 11.1) and, to the extent their consent is required, the Borrower Agent
and the Administrative Agent, and delivered to the Administrative Agent for its
acceptance and recording in the Register (as defined below); provided that
(A) each such sale pursuant to this Section 11.6(c) of less than all of a
Lender’s rights and obligations (I) to a Person which is not then a Lender or a
Lender Affiliate shall be of Loans, Commitments and/or other Revolving Exposure,
as applicable, of not less than $1,000,000 and (II) to a Person which is then a
Lender or a Lender Affiliate may be in any amount and (B) each Assignee shall
comply with the provisions of Section 4.20 hereof; provided, further that the
foregoing shall not prohibit a Lender from selling participating interests in
accordance with Section 11.6(a) in all or any portion of its Loans, Commitments
and/or other Revolving Exposure (without duplication). For purposes of clause
(A) of the first proviso contained in the preceding sentence, the amount
described therein shall be aggregated in respect of each Lender and its Lender
Affiliates, if any. Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Assignment and
Assumption, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Assumption, have the rights and
obligations of a Lender hereunder with the Loans, Commitments and/or other
Revolving Exposure as set forth therein and (y) the assigning Lender thereunder
shall, to the extent of the interest transferred, as reflected in such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 4.17, 4.18, 4.19, 4.20 and 11.5). Such
Assignment and Assumption shall be deemed to amend this Agreement to the extent,
and only to the extent, necessary to reflect the addition of such Assignee and
the resulting adjustment of Pro Rata Percentages arising from the purchase by
such Assignee of all or a portion of the rights and obligations of such
assigning Lender under this Agreement.

Each assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee. In no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any prospective assignee is an Eligible Assignee or have any
liability with respect to any assignment made to a Disqualified Lender or any
other Person that is not an Eligible Assignee or enforcing the list of
Disqualified Lenders.

If any assignment or participation is made to any Disqualified Lender, the
Borrowers may, at their sole expense and effort, upon notice from the Borrower
Agent to the applicable Disqualified Lender and the Administrative Agent, (A) in
the case of outstanding Loans, Commitments and/or other Revolving Exposure held
by such Disqualified Lender, prepay such Loans, Commitments and/or other
Revolving Exposure by paying the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Lender paid to acquire such Loans,

 

167



--------------------------------------------------------------------------------

Commitments and/or other Revolving Exposure, in each case, plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and/or (B) require such Disqualified Lender to assign,
without recourse (in accordance with and subject to the restrictions contained
in this Section 11.6), all of its interest, rights and obligations under this
Agreement to one or more Eligible Assignees at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Lender paid to acquire
such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the Borrower
Agent, the Administrative Agent or any Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any Bankruptcy Plan, each Disqualified Lender party hereto hereby agrees (1) not
to vote on such Bankruptcy Plan, (2) if such Disqualified Lender does vote on
such Bankruptcy Plan notwithstanding the restriction in the foregoing clause
(1), such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the applicable bankruptcy court (or other applicable
court of competent jurisdiction) effectuating the foregoing clause (2).

(d) The Administrative Agent acting on behalf of and as agent for the Borrowers,
shall maintain at the address of the Administrative Agent referred to in
Section 11.2 a copy of each Assignment and Assumption delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the principal amount (and stated interest) of Loans, Commitments
and/or other Revolving Exposure of, each Lender. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrowers, the
Administrative Agent, each Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register as the owner of the Loans, Commitments
and/or other Revolving Exposure recorded therein for all purposes of this
Agreement, notwithstanding any notice to the contrary. The Register shall be
available for inspection by the Borrower Agent, any Issuing Bank or any Lender
at any reasonable time and from time to time upon reasonable prior notice. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph. Upon its receipt of an
Assignment and Assumption executed by an assigning Lender, an Assignee and any
other party required

 

168



--------------------------------------------------------------------------------

to executed such Assignment and Assumption pursuant to this Section 11.6,
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable (x) in the case of an assignee which is already a Lender or is
an Affiliate of a Lender or a Person under common management with a Lender or
(y) if waived by the Administrative Agent in its sole discretion), the
Administrative Agent shall (i) promptly accept such Assignment and Assumption
and (ii) on the effective date determined pursuant thereto, record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Borrower Agent. The Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about New Holdings and its Affiliates and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

(e) The Borrowers authorize each Lender to disclose to any Participant or
Assignee (each, a “Transferee”) and any prospective Transferee or to any pledgee
referred to in Section 11.6(f) or to any direct or indirect contractual
counterparty in swap agreements such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by confidentiality provisions
at least as restrictive as those of Section 11.15) any and all financial
information in such Lender’s possession concerning New Holdings and its
Subsidiaries which has been delivered to such Lender by or on behalf of the
Borrowers pursuant to this Agreement or which has been delivered to such Lender
by or on behalf of the Borrowers in connection with such Lender’s credit
evaluation of New Holdings and its Subsidiaries and Affiliates prior to becoming
a party to this Agreement; provided that no such information shall be provided
by any Lender to any Disqualified Lender.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 11.6 concerning assignments of Loans, Notes,
Commitments and/or other Revolving Exposure relate only to absolute assignments
and that such provisions do not prohibit assignments creating security
interests, including any pledge or assignment (i) by a Lender of any Loan, Note,
Commitment and/or other Revolving Exposure to any Federal Reserve Bank or
central bank having jurisdiction over such lender in accordance with applicable
law and (ii) by a Lender Affiliate which is a fund to its trustee in support of
its obligations to its trustee; provided that any transfer of Loans, Notes,
Commitments and/or other Revolving Exposure upon, or in lieu of, enforcement of
or the exercise of remedies under any such pledge shall be treated as an
assignment thereof which shall not be made without compliance with the
requirements of this Section 11.6.

(g) The Borrowers, upon receipt by the Borrower Agent of written notice from the
relevant Lender, agree to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (f) above.

 

169



--------------------------------------------------------------------------------

11.7 Adjustments; Set-off.

(a) Except as otherwise expressly set forth in this Agreement (including
Sections 4.24 and 11.6), if any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of any of its Loans, the Protective Advances
or LC Disbursements, or in each case, interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 9(f), or
otherwise) in a greater proportion than any such payment to and collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
the Protective Advances or LC Disbursements, or in each case, interest thereon,
such Benefited Lender shall purchase for cash from the other Lenders such
portion of each such other Lender’s Loans, interests in Protective Advances
and/or LC Disbursements, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. The
Borrowers agree that each Lender so purchasing a portion of another Lender’s
Loans, interests in Protective Advances and/or LC Disbursements may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion. The
Administrative Agent shall promptly give the Borrower Agent notice of any
set-off, provided that the failure to give such notice shall not affect the
validity of such set-off.

(b) Upon the occurrence of an Event of Default specified in Section 9(a) or
Section 9(f), the Administrative Agent and each Lender are hereby irrevocably
authorized at any time and from time to time without notice to the Borrowers,
any such notice being hereby waived by the Borrowers, to set off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender or any of their respective Affiliates to or for the credit or the
account of any Borrower or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, on account of the liabilities of
the Borrowers hereunder and under the other Loan Documents and claims of every
nature and description of the Administrative Agent or such Lender against the
Borrowers in any currency, whether arising hereunder, or otherwise, under any
other Loan Document as the Administrative Agent or such Lender may elect,
whether or not the Administrative Agent or such Lender has made any demand for
payment and although such liabilities and claims may be contingent or unmatured.
The Administrative Agent and each Lender shall notify the Borrower Agent (and in
the case of a setoff made by a Lender, the Administrative Agent) promptly of any
such setoff made by it and the application made by it of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent and each
Lender under this paragraph are in addition to other rights and remedies
(including other rights of setoff) which the Administrative Agent or such Lender
may have.

 

170



--------------------------------------------------------------------------------

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

11.9 Integration. Except for matters set forth in this Agreement and the other
Loan Documents represent the entire agreement of the Loan Parties, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof or thereof not expressly set forth or referred to herein or in the
other Loan Documents.

11.10 Governing Law; No Third Party Rights.

(a) THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE LOANS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE LOANS SHALL, EXCEPT AS
OTHERWISE PROVIDED IN ANY MORTGAGE OR OTHER LOAN DOCUMENT, BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
THIS AGREEMENT IS SOLELY FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, AND, EXCEPT AS SET FORTH IN SECTION 11.6, NO
OTHER PERSONS SHALL HAVE ANY RIGHT, BENEFIT, PRIORITY OR INTEREST UNDER, OR
BECAUSE OF THE EXISTENCE OF, THIS AGREEMENT.

(b) EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT, NOTWITHSTANDING THE GOVERNING LAW PROVISIONS OF ANY
APPLICABLE LOAN DOCUMENT, ANY CLAIMS BROUGHT AGAINST THE ADMINISTRATIVE AGENT BY
ANY SECURED PARTY RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE
COLLATERAL OR THE CONSUMMATION OR ADMINISTRATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

171



--------------------------------------------------------------------------------

11.11 Submission To Jurisdiction; Waivers. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
GENERAL JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND THE APPELLATE COURTS FROM ANY THEREOF;

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS,
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 11.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

(d) AGREES THAT NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO SUE ANY LOAN PARTY IN ANY OTHER
JURISDICTION;

(e) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION 11.11, ANY SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES;
PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS CLAUSE (v) SHALL LIMIT OR
IMPAIR THE BORROWERS’ INDEMNIFICATION OR REIMBURSEMENT OBLIGATIONS UNDER SECTION
11.5 IN RESPECT OF ANY THIRD PARTY CLAIMS ALLEGING SUCH SPECIAL, INDIRECT,
PUNITIVE OR CONSEQUENTIAL DAMAGES; AND

(f) EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN PARAGRAPH (a) ABOVE.

11.12 Acknowledgements. Each of Intermediate Holdings and each of the Borrowers
hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

172



--------------------------------------------------------------------------------

(b) none of the Administrative Agent or any Lender has any fiduciary
relationship to any Loan Party, and the relationship between the Administrative
Agent and the Lenders, on the one hand, and the Loan Parties, on the other hand,
is solely that of creditor and debtor; and

(c) no joint venture exists among the Lenders or among any Loan Parties and the
Lenders.

11.13 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 11.1) and the Administrative Agent hereby agrees
to take any action requested by the Borrower Agent having the effect of
releasing or evidencing the release of any Collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 11.1 or (ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Loans and the other obligations under the Loan Documents
(other than contingent indemnity obligations not due and payable) shall have
been paid in full in cash, the Collateral shall be released from the Liens
created by the Guarantee and Collateral Agreement, and the Guarantee and
Collateral Agreement and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Guarantee and Collateral Agreement shall terminate, all without delivery of
any instrument or performance of any act by any Person.

11.14 Joint and Several Liability. Each of the Borrowers shall be jointly and
severally liable with the other Borrowers for the Obligations. Each Borrower
acknowledges that it is a co-borrower hereunder and is jointly and severally
liable under this Agreement and the other Loan Documents. Any payment made by a
Borrower in respect of Obligations owing by one or more Borrowers shall be
deemed a payment of such Obligations by and on behalf of all Borrowers. All
Loans, Swing Line Loans and Letters of Credit deemed to be (i) in the case of
Loans (including Swing Line Loans), extended to or on behalf of any Borrower
shall be deemed to be Loans or Swing Line Loans (as applicable) extended for or
on behalf of each of the Borrowers and (ii) in the case of Letters of Credit,
issued by or on behalf of any Borrower shall be deemed to be Letters of Credit
issued by or on behalf of each of the Borrowers.

Each Borrower agrees that the joint and several liability of the Borrowers
provided for in this Section 11.14 shall not be impaired or affected by any
modification, supplement, extension or amendment or any contract or agreement to
which the other Borrowers may hereafter agree (other than an agreement signed by
the Administrative Agent and the Lenders specifically releasing such liability),
nor by any delay, extension of time, renewal, compromise or other indulgence
granted by the Administrative Agent or any Lender with respect to any of the
Obligations, nor by any other agreements or arrangements whatsoever with the
other Borrowers

 

173



--------------------------------------------------------------------------------

or with any other Person, each Borrower hereby waiving all notice of such delay,
extension, release, substitution, renewal, compromise or other indulgence, and
hereby consenting to be bound thereby as fully and effectually as if it had
expressly agreed thereto in advance. The liability of each Borrower is direct
and unconditional as to all Obligations, and may be enforced without requiring
the Administrative Agent or any Lender first to resort to any other right,
remedy or security. Except to the extent otherwise provided herein, each
Borrower hereby expressly waives promptness, diligence, notice of acceptance and
any other notice with respect to any of the Obligations, the Notes, this
Agreement or any other Loan Document and any requirement that the Administrative
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other person or any Collateral.

Each Borrower hereby irrevocably waives and releases each other Borrower from
all “claims” (as defined in Section 101(5) of the Bankruptcy Code) to which such
Borrower is or would be entitled by virtue of the provisions of the first
paragraph of this Section 11.14 or the performance of such Borrower’s
obligations thereunder with respect to any right of subrogation (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise),
reimbursement, contribution, exoneration or similar right, or indemnity, or any
right of recourse to security for any Obligations.

11.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all Information (as defined below) provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent or any other Lender, (b) subject to an agreement to
comply with confidentiality provisions at least as restrictive as those of this
Section 11.15, to any actual or prospective Transferee or any pledgee referred
to in Section 11.6(f) or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
Affiliates or to its employees, directors, agents, attorneys, accountants and
other professional advisors or those of any of its Affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed (other than in
violation of this Section 11.15), (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender (it being
understood that any rating agency to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential) or (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document; provided that, unless
prohibited by applicable law or court order, such Lender or the Administrative
Agent shall use reasonable efforts to notify the Borrower Agent of any
disclosure pursuant to clauses (d) or (e) other than to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such

 

174



--------------------------------------------------------------------------------

as the National Association of Insurance Commissioners). For the purposes of
this Section 11.15, “Information” means all information received from any Loan
Party relating to New Holdings, its Subsidiaries or their business, other than
any such information that is available to the Administrative Agent or any Lender
on a non-confidential basis prior to disclosure by the Borrowers and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrowers and their Affiliates and their Related
Parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.

All information, including requests for waivers and amendments, furnished by any
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about any Borrower and its Affiliates and their Related Parties or their
respective securities. Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

11.16 Usury Savings. Notwithstanding any other provision herein, the aggregate
interest rate charged hereunder, including all charges or fees in connection
therewith deemed in the nature of interest under applicable law, shall not
exceed the Highest Lawful Rate (as such term is defined below). If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate (as defined below), the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if and when the Loans made hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Borrowers shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrowers to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the Borrowers.
As used in this paragraph, the term “Highest Lawful Rate” means the maximum
lawful interest rate, if any, that at any time or from time to time may be
contracted for, charged, or received under the laws applicable to such Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.

 

175



--------------------------------------------------------------------------------

11.17 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.18 Patriot Act. Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrowers that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrowers and each other Loan Party, which information includes the name and
address of the Borrowers and each other Loan Party and other information that
will allow such Lender to identify the Borrowers and each other Loan Party in
accordance with the Act.

11.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

176



--------------------------------------------------------------------------------

11.20 Conditional Restrictions on Parent. As a condition to the Borrowers’
providing financial statements of Parent and its consolidated Subsidiaries (in
lieu of the financial statements of New Holdings and its consolidated
Subsidiaries) pursuant to the second to last paragraph of Section 7.1, Parent
hereby agrees that at all times during any fiscal period with respect to which
financial statements provided under Section 7.1(a) or (b) are in respect of
Parent and its consolidated Subsidiaries, Parent will not (a) own any material
property other than (x) the Capital Stock in Intermediate Holdings, (y) cash and
Cash Equivalents received from distributions from Intermediate Holdings
permitted by Section 8.8, and (z) tax refunds, insurance payments and
settlements that in each case are promptly contributed to New Holdings, (b) have
any material liabilities other than (i) [reserved], (ii) tax liabilities in the
ordinary course of business and (iii) corporate overhead expenses incurred in
the ordinary course of business (including expenses relating to insurance) or
(c) engage in any business other than (i) owning the Capital Stock in
Intermediate Holdings, and activities incidental or related thereto, and
(ii) activities related to maintaining its listing as a public company on any
applicable exchange.

11.21 Secured Swap Agreements and Secured Cash Management Agreements. At any
time prior to or within 30 days after any Loan Party enters into any Swap
Agreement or Cash Management Agreement, if the applicable Loan Party and
counterparty desire that the monetary obligations in respect of such Swap
Agreement or the Cash Management Obligations in respect of such Cash Management
Agreement be treated as an “Obligation” hereunder with rights in respect of
payment of proceeds of the Collateral in accordance with the waterfall
provisions set forth in the applicable Security Documents, the Borrower Agent
and the counterparty to such Swap Agreement or Cash Management Agreement, as the
case may be, may notify the Administrative Agent in writing (to be acknowledged
by the Administrative Agent (provided that the failure to provide such
acknowledgement shall not affect the treatment of such Swap Agreement or Cash
Management Agreement as a “Secured Swap Agreement” or “Secured Cash Management
Agreement”, as applicable)) that (x) such Swap Agreement is to be a “Secured
Swap Agreement” (a “Secured Swap Agreement”) or (y) such Cash Management
Agreement is to be a “Secured Cash Management Agreement” (a “Secured Cash
Management Agreement”), so long as the following conditions are satisfied:

(a) in the case of a Swap Agreement, such Swap Agreement is entered into with a
Qualified Counterparty;

(b) in the case of a Cash Management Agreement, such Cash Management Agreement
is with a counterparty that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender; and

(c) in the case of all such agreements, the obligations of the Loan Parties
thereunder have not been designated as “Obligations” under and as defined in the
Term Loan Documents.

Until such time as the Borrower Agent and the counterparty to such Swap
Agreement or Cash Management Agreement, as the case may be, deliver (and the
Administrative Agent acknowledges (provided that the failure to provide such
acknowledgement shall not affect the treatment of such Swap Agreement or Cash
Management Agreement as a “Secured Swap Agreement” or “Secured Cash Management
Agreement”, as applicable)) such notice as

 

177



--------------------------------------------------------------------------------

described above, such Swap Agreement or Cash Management Agreement shall not
constitute a Secured Swap Agreement or Secured Cash Management Agreement, as the
case may be. The parties hereto understand and agree that the provisions of this
Section 11.21 are made for the benefit of the Administrative Agent, each Lender
and their respective Affiliates, which become parties to Secured Swap Agreements
or Secured Cash Management Agreements, as applicable, and agree that any
amendments or modifications to the provisions of this Section 11.21 shall not be
effective with respect to any Secured Swap Agreement or Secured Cash Management
Agreement, as the case may be, entered into prior to the date of the respective
amendment or modification of this Section 11.21 (without the written consent of
the relevant parties thereto). The Administrative Agent accepts no
responsibility and shall have no liability for the calculation of the exposure
owing by the Loan Parties under any such Secured Swap Agreement and/or Secured
Cash Management Agreement, and the Administrative Agent shall be entitled in all
cases to rely on the applicable notice provided by the Borrower Agent and the
applicable counterparty to such Swap Agreement or Cash Management Agreement as
set forth above. No Secured Party that obtains the benefits of the guarantee set
forth in the Guarantee and Collateral Agreement or any Collateral by virtue of
the provisions hereof or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender,
an Issuing Bank, the Swing Line Lender or the Administrative Agent and, in such
case, only to the extent expressly provided in the Loan Documents.

11.22 Acknowledgment Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit

 

178



--------------------------------------------------------------------------------

Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.

(b) As used in this Section 11.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

11.23 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Notices of Borrowing, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

179



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWERS:     CUMULUS MEDIA NEW HOLDINGS INC.     By:  

/s/ Richard S. Denning

    Name:   Richard S. Denning     Title:   Senior Vice President, Secretary and
General Counsel



--------------------------------------------------------------------------------

BORROWERS:   

CONSOLIDATED IP COMPANY LLC

BROADCAST SOFTWARE INTERNATIONAL LLC

INCENTREV-RADIO HALF OFF LLC

CUMULUS INTERMEDIATE HOLDINGS LLC

INCENTREV LLC

CUMULUS NETWORK HOLDINGS LLC

CUMULUS RADIO LLC

LA RADIO, LLC

KLOS-FM RADIO ASSETS, LLC

DETROIT RADIO, LLC

DC RADIO ASSETS, LLC

CHICAGO FM RADIO ASSETS, LLC

CHICAGO RADIO ASSETS, LLC

ATLANTA RADIO, LLC

MINNEAPOLIS RADIO ASSETS, LLC

NY RADIO ASSETS, LLC

RADIO ASSETS, LLC

SAN FRANCISCO RADIO ASSETS, LLC

WBAP-KSCS ASSETS, LLC

WPLJ RADIO, LLC

WESTWOOD ONE, LLC

CMP SUSQUEHANNA RADIO HOLDINGS LLC

CUMULUS BROADCASTING LLC

DIAL COMMUNICATIONS GLOBAL MEDIA, LLC

RADIO NETWORKS, LLC

WESTWOOD ONE RADIO NETWOKS, LLC

CMP SUSQUEHANNA LLC

CATALYST MEDIA, LLC

SUSQUEHANNA PFALTZGRAFF LLC

CMP KC LLC

SUSQUEHANNA MEDIA LLC

SUSQUEHANNA RADIO LLC

KLIF BROADCASTING, LLC

RADIO METROPLEX, LLC

 

By:  

/s/ Richard S. Denning

Name: Richard S. Denning Title: Senior Vice President, Secretary and General
Counsel



--------------------------------------------------------------------------------

INTERMEDIATE HOLDINGS:     CUMULUS MEDIA INTERMEDIATE INC.     By:  

/s/ Richard S. Denning

    Name:   Richard S. Denning     Title:   Senior Vice President, Secretary and
General Counsel



--------------------------------------------------------------------------------

PARENT:   CUMULUS MEDIA INC.   By:  

/s/ Richard S. Denning

  Name:   Richard S. Denning   Title:   Senior Vice President, Secretary and
General Counsel



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Bank, Swing Line Lender and a Lender

By:  

/s/ David Fuller

Name:   David Fuller Title:   Managing Director